Exhibit 10.1

 

EXECUTION COPY

 

 

 

U.S. $200,000,000

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of July 21, 2009

 

 

Among

 

 

ARES CAPITAL CP FUNDING II LLC,
as the Borrower

 

 

and

 

 

ARES CAPITAL CP FUNDING LLC,

as the Guarantor

 

 

and

 

 

ARES CAPITAL CORPORATION,
as the Servicer and the Transferor

 

 

and

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Note Purchaser and the Agent

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Custodian

 

 

and

 

 

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee and the Bank

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

Section 1.01

Certain Defined Terms

1

 

 

 

Section 1.02

Other Terms

36

 

 

 

Section 1.03

Computation of Time Periods

36

 

 

 

ARTICLE II.

THE FACILITY

36

 

 

 

Section 2.01

Variable Funding Note and Advances

36

 

 

 

Section 2.02

Procedure for Advances

37

 

 

 

Section 2.03

[Reserved]

38

 

 

 

Section 2.04

Remittance Procedures

38

 

 

 

Section 2.05

Instructions to the Trustee and the Bank

41

 

 

 

Section 2.06

Borrowing Base Deficiency Payments

41

 

 

 

Section 2.07

Substitution and Sale of Loan Assets; Affiliate Transactions

42

 

 

 

Section 2.08

Payments and Computations, Etc

47

 

 

 

Section 2.09

Fees

48

 

 

 

Section 2.10

Increased Costs; Capital Adequacy

48

 

 

 

Section 2.11

Taxes

49

 

 

 

Section 2.12

Collateral Assignment of Agreements

51

 

 

 

Section 2.13

Grant of a Security Interest

51

 

 

 

Section 2.14

Evidence of Debt

51

 

 

 

Section 2.15

Survival of Representations and Warranties

52

 

 

 

Section 2.16

Release of Loan Assets

52

 

 

 

Section 2.17

Treatment of Amounts Paid by the Borrower

52

 

 

 

Section 2.18

Prepayment; Termination

52

 

 

 

Section 2.19

Extension of Stated Maturity Date

54

 

 

 

Section 2.20

Collections and Allocations

54

 

 

 

Section 2.21

Reinvestment of Principal Collections

55

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

56

 

 

 

Section 3.01

Conditions Precedent to Effectiveness

56

 

 

 

Section 3.02

Conditions Precedent to All Advances

57

 

 

 

Section 3.03

Advances Do Not Constitute a Waiver

59

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.04

Conditions to Pledges of Loan Assets

59

 

 

 

Section 3.05

Conditions Precedent to Initial Advance

60

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

60

 

 

 

Section 4.01

Representations and Warranties of the Borrower

60

 

 

 

Section 4.02

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

68

 

 

 

Section 4.03

Representations and Warranties of the Servicer

69

 

 

 

Section 4.04

Representations and Warranties of the Trustee

73

 

 

 

Section 4.05

Representations and Warranties of the Guarantor

73

 

 

 

Section 4.06

Representations and Warranties of the Note Purchaser

75

 

 

 

Section 4.07

Representations and Warranties of the Collateral Custodian

75

 

 

 

ARTICLE V.

GENERAL COVENANTS

76

 

 

 

Section 5.01

Affirmative Covenants of the Borrower

76

 

 

 

Section 5.02

Negative Covenants of the Borrower

82

 

 

 

Section 5.03

Affirmative Covenants of the Servicer

85

 

 

 

Section 5.04

Negative Covenants of the Servicer

89

 

 

 

Section 5.05

Affirmative Covenants of the Trustee

90

 

 

 

Section 5.06

Negative Covenants of the Trustee

91

 

 

 

Section 5.07

Affirmative Covenants of the Collateral Custodian

91

 

 

 

Section 5.08

Negative Covenants of the Collateral Custodian

91

 

 

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

91

 

 

 

Section 6.01

Appointment and Designation of the Servicer

91

 

 

 

Section 6.02

Duties of the Servicer

93

 

 

 

Section 6.03

Authorization of the Servicer

95

 

 

 

Section 6.04

Collection of Payments; Accounts

96

 

 

 

Section 6.05

Realization Upon Loan Assets

98

 

 

 

Section 6.06

Servicing Compensation

98

 

 

 

Section 6.07

Payment of Certain Expenses by Servicer

98

 

 

 

Section 6.08

Reports to the Agent; Account Statements; Servicing Information

99

 

 

 

Section 6.09

Annual Statement as to Compliance

100

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.10

Annual Independent Public Accountant’s Servicing Reports

100

 

 

 

Section 6.11

The Servicer Not to Resign

101

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

101

 

 

 

Section 7.01

Events of Default

101

 

 

 

Section 7.02

Additional Remedies of the Agent

104

 

 

 

ARTICLE VIII.

INDEMNIFICATION

107

 

 

 

Section 8.01

Indemnities by the Borrower

107

 

 

 

Section 8.02

Indemnities by Servicer

110

 

 

 

Section 8.03

Legal Proceedings

112

 

 

 

Section 8.04

After-Tax Basis

113

 

 

 

ARTICLE IX.

THE AGENT

113

 

 

 

Section 9.01

The Agent

113

 

 

 

ARTICLE X.

TRUSTEE

116

 

 

 

Section 10.01

Designation of Trustee

116

 

 

 

Section 10.02

Duties of Trustee

116

 

 

 

Section 10.03

Merger or Consolidation

118

 

 

 

Section 10.04

Trustee Compensation

118

 

 

 

Section 10.05

Trustee Removal

118

 

 

 

Section 10.06

Limitation on Liability

118

 

 

 

Section 10.07

Trustee Resignation

120

 

 

 

ARTICLE XI.

MISCELLANEOUS

120

 

 

 

Section 11.01

Amendments and Waivers

120

 

 

 

Section 11.02

Notices, Etc

120

 

 

 

Section 11.03

No Waiver; Remedies

121

 

 

 

Section 11.04

Binding Effect; Assignability; Multiple Note Purchasers

121

 

 

 

Section 11.05

Term of This Agreement

121

 

 

 

Section 11.06

GOVERNING LAW; JURY WAIVER

122

 

 

 

Section 11.07

Costs, Expenses and Taxes

122

 

 

 

Section 11.08

No Proceedings

123

 

 

 

Section 11.09

Recourse Against Certain Parties

123

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.10

Execution in Counterparts; Severability; Integration

124

 

 

 

Section 11.11

Consent to Jurisdiction; Service of Process

124

 

 

 

Section 11.12

Characterization of Conveyances Pursuant to the Purchase and Sale Agreements

125

 

 

 

Section 11.13

Confidentiality

126

 

 

 

Section 11.14

Non-Confidentiality of Tax Treatment

127

 

 

 

Section 11.15

Waiver of Set Off

128

 

 

 

Section 11.16

Headings and Exhibits

128

 

 

 

Section 11.17

Breaches of Representations, Warranties and Covenants

128

 

 

 

Section 11.18

Assignments of Loan Assets

128

 

 

 

ARTICLE XII.

GUARANTY

129

 

 

 

Section 12.01

The Guaranty

129

 

 

 

Section 12.02

Bankruptcy

129

 

 

 

Section 12.03

Nature of Liability

130

 

 

 

Section 12.04

Independent Obligation

130

 

 

 

Section 12.05

Authorization

130

 

 

 

Section 12.06

Reliance

131

 

 

 

Section 12.07

Waiver

131

 

 

 

Section 12.08

Limitation on Enforcement

132

 

 

 

Section 12.09

Security for Guaranty

132

 

 

 

ARTICLE XIII.

COLLATERAL CUSTODIAN

132

 

 

 

Section 13.01

Designation of Collateral Custodian

132

 

 

 

Section 13.02

Duties of Collateral Custodian

133

 

 

 

Section 13.03

Merger or Consolidation

135

 

 

 

Section 13.04

Collateral Custodian Compensation

135

 

 

 

Section 13.05

Collateral Custodian Removal

136

 

 

 

Section 13.06

Limitation on Liability

136

 

 

 

Section 13.07

Collateral Custodian Resignation

137

 

 

 

Section 13.08

Release of Documents

137

 

 

 

Section 13.09

Return of Required Loan Documents

138

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.10

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

138

 

 

 

Section 13.11

Bailment

139

 

v

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

Conditions Precedent Documents

SCHEDULE II

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

Eligibility Criteria

SCHEDULE IV

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE V

Loan Asset Schedule

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Approval Notice

EXHIBIT B

Form of Assignment of Mortgage

EXHIBIT C

Form of Borrowing Base Certificate

EXHIBIT D

Form of Disbursement Request

EXHIBIT E

Form of Joinder Supplement

EXHIBIT F

Form of Notice of Borrowing

EXHIBIT G

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

Form of Notice of Reduction (Reduction of Maximum Facility Amount)

EXHIBIT I

Form of Variable Funding Note

EXHIBIT J

Form of Notice and Request for Consent

EXHIBIT K

Form of Certificate of Closing Attorneys

EXHIBIT L

Form of Servicing Report

EXHIBIT M

Form of Servicer’s Certificate (Servicing Report)

EXHIBIT N

Form of Release of Required Loan Documents

EXHIBIT O

Form of Transferee Letter

EXHIBIT P

Form of Power of Attorney for Servicer

EXHIBIT Q

Form of Power of Attorney for Borrower

EXHIBIT R

Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT S

Form of No Conflicts Opinion

 

i

--------------------------------------------------------------------------------


 

This NOTE PURCHASE AGREEMENT is made as of July 21, 2009, among:

 

(1)                                  ARES CAPITAL CP FUNDING II LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Borrower”);

 

(2)                                  ARES CAPITAL CP FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Guarantor”);

 

(3)                                  ARES CAPITAL CORPORATION, a Maryland
corporation, as the Servicer (as defined herein) and the Transferor (as defined
herein);

 

(4)                                  WACHOVIA BANK, NATIONAL ASSOCIATION, as the
Note Purchaser (as defined herein);

 

(5)                                  WACHOVIA BANK, NATIONAL ASSOCIATION, as
agent for the Note Purchaser (“Agent”);

 

(6)                                  U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), as the Trustee (together with its successors and assigns in such
capacity, the “Trustee”) and the Bank (as defined herein); and

 

(7)                                  WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as the Collateral Custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

The Note Purchaser has agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note from time to time in an aggregate principal
amount not to exceed the Borrowing Base. The proceeds of the Advances will be
used to finance the Borrower’s purchase, on a “true sale” basis, of Eligible
Loan Assets from the Equityholder and the Equityholder’s purchase, on a “true
sale” basis, of Eligible Loan Assets from the Transferor, approved by the Agent,
pursuant to the Second Tier Purchase and Sale Agreement between the Borrower and
the Equityholder and the First Tier Purchase and Sale Agreement between the
Equityholder and the Transferor, respectively. Accordingly, the parties agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.01                    Certain Defined Terms.

 

(a)                                  Certain capitalized terms used throughout
this Agreement are defined above or in this Section 1.01.

 

(b)                                 As used in this Agreement and the exhibits
and schedules thereto (each of which is hereby incorporated herein and made a
part hereof), the following terms shall have the

 

--------------------------------------------------------------------------------


 

following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

“Accreted Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, (ii) the Advance Date Assigned Value of such Loan
Asset multiplied by the principal balance of such Loan Asset (exclusive of
Accreted Interest), and (iii) the Assigned Value of such Loan Asset at such time
multiplied by the principal balance of such Loan Asset (exclusive of Accreted
Interest); provided that the parties hereby agree that the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset shall be zero.

 

“Advance” means each loan advanced by the Note Purchaser to the Borrower on an
Advance Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

 

“Advance Date Assigned Value” means, with respect to any Loan Asset, the value
(expressed as a percentage of the principal balance of such Loan Asset
(exclusive of Accreted Interest)) equal to the lower of (i) the amount paid by
the Equityholder to acquire such Loan Asset from the Transferor and by the
Borrower to acquire such Loan Asset from the Equityholder (in each case,
expressed exclusive of accrued interest) or (ii) the value determined by the
Agent, in its sole reasonable discretion.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Note Purchaser to repay the principal amounts
of Advances outstanding pursuant to Section 2.18 or otherwise at or prior to
such time; provided that the principal amounts of Advances outstanding shall not
be reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this

 

2

--------------------------------------------------------------------------------


 

definition, “control,” when used with respect to any specified Person, means the
power to vote 20% or more of the voting securities of such Person or to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing;
provided that for purposes of determining whether any Loan Asset is an Eligible
Loan Asset or for purposes of Section 5.01(b)(xix), the term Affiliate shall not
include any Affiliate relationship which may exist solely as a result of direct
or indirect ownership of, or control by, a common Financial Sponsor.

 

“Agent” means Wachovia, in its capacity as agent for the Note Purchaser,
together with its successors and assigns, including any successor appointed
pursuant to Article IX.

 

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreements to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Agreement” means this Note Purchase Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means 65%.

 

“Applicable Spread” means 4.00% or such other percentage as adjusted in
accordance with Section 2.08(d).

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Agent, in its sole discretion, of the conveyance of such
Eligible Loan Asset by the Transferor to the Equityholder pursuant to the terms
of the First Tier Purchase and Sale Agreement and by the

 

3

--------------------------------------------------------------------------------


 

Equityholder to the Borrower pursuant to the terms of the Second Tier Purchase
and Sale Agreement and the Assignments by which the Transferor effects such
conveyance.

 

“Approved Valuation Firm” shall mean each of (i) Houlihan Lokey Howard & Zukin,
(ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff & Phelps
Corp. and (iv) Valuation Research Corporation, and any other nationally
recognized valuation firm approved by the Agent in its sole reasonable
discretion.

 

“Ares” means Ares Capital Corporation.

 

“Ares LIBOR Rate”  means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, as the rate for
Dollar deposits with a one-month, a two-month or a three-month maturity, as
applicable, as and when determined in accordance with the applicable Loan
Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as its prime rate in
the United States, such rate to change as and when the designated rate changes;
provided that the Ares Prime Rate is not intended to be lowest rate of interest
charged by Ares in connection with extensions of credit to debtors.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair market value of
the total assets of Ares and its Subsidiaries as required by, and in accordance
with, the 1940 Act and any orders of the Securities and Exchange Commission
issued to Ares, to be determined by the Board of Directors of Ares and reviewed
by its auditors, less all liabilities (other than Indebtedness, including
Indebtedness hereunder) of Ares and its Subsidiaries, to (b) the aggregate
amount of Indebtedness of Ares and its Subsidiaries.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the principal balance of such
Loan Asset (exclusive of Accreted Interest), the Advance Date Assigned Value of
such Loan Asset, subject to the following terms:

 

4

--------------------------------------------------------------------------------


 

(a)                              If a Value Adjustment Event of the type
described in clauses (ii), (iv) or (vi) of the definition thereof with respect
to such Loan Asset occurs, the Assigned Value of such Loan Asset will be zero.

 

(b)                                 If a Value Adjustment Event of the type
described in clauses (i), (iii) or (v) of the definition thereof with respect to
such Loan Asset occurs, “Assigned Value” may be amended by the Agent, in its
sole reasonable discretion; provided that (a) the Assigned Value of any Priced
Loan Asset shall not be less than the price quoted therefor (if any) by such
pricing service as selected by the Agent and (b) the Assigned Value shall not be
based upon the practices set forth in FASB Statement No. 157 or any
pronouncement, statement, rule or amendment with respect to GAAP-mandated
mark-to-market requirements, but rather shall be based on the amortized cost
adjusted for any credit impairment of such Loan Asset.  In the event the
Borrower disagrees with the Agent’s determination of the Assigned Value of a
Loan Asset, the Borrower may (at its expense) retain any Approved Valuation Firm
to value such Loan Asset and if the value determined by such firm is greater
than the Agent’s determination of the Assigned Value, such firm’s valuation
shall become the Assigned Value of such Loan Asset; provided that the Assigned
Value of such Loan Asset shall be the value assigned by the Agent until such
firm has determined its value.  The value determined by such firm shall be based
on the amortized cost adjusted for any credit impairment of such Loan Asset. 
The Assigned Value of any Loan Asset may be increased at the sole reasonable
discretion of the Agent upon improvement in the Net Leverage Ratio or the
Interest Coverage Ratio of such Loan Asset, as the case may be, as part of a
Value Adjustment Event; provided that such Assigned Value may not increase above
the Advance Date Assigned Value. The Agent shall promptly notify the Servicer of
any change effected by the Agent of the Assigned Value of any Loan Asset.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related mortgaged property is located to effect the
assignment of the Mortgage to the Trustee, which assignment, notice of transfer
or equivalent instrument may be in the form of one or more blanket assignments
covering the Loan Assets secured by mortgaged properties located in the same
jurisdiction, if permitted by Applicable Law, substantially in the form of
Exhibit B.

 

“Assignments” means the First Tier Loan Assignment and the Second Tier Loan
Assignment.

 

“Attached Equity” means, with respect to any Loan Asset, any stock, partnership
or membership interest, beneficial interest or other equity security, warrant,
option, or any right, including, without limitation, any registration right,
with respect to the foregoing received by the Transferor in connection with the
origination or acquisition of such Loan Asset.

 

“Available Collections” means, with respect to any Loan Asset, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Controlled Accounts; provided that, for the avoidance of doubt, “Available
Collections” shall

 

5

--------------------------------------------------------------------------------


 

not include amounts on deposit in the Unfunded Exposure Account which do not
represent proceeds of Permitted Investments.

 

“Average Life” means, for any Loan Asset, as of any date of determination, the
number determined by multiplying the amount of each Scheduled Payment of
principal to be paid after such date of determination by the number of years
(rounded to the nearest hundredth) from such date of determination until such
Scheduled Payment of principal is due.

 

“Bank” means U.S. Bank, in its capacity as the “Bank” pursuant to each of the
Collection Account Agreement and the Unfunded Exposure Account Agreement.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)                                     a case or other proceeding shall be
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets under any Bankruptcy Laws,
or any similar action with respect to such Person, in each case, under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecutive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal bankruptcy laws or other similar laws now or hereafter in effect; or

 

(ii)                                  such Person shall commence a voluntary
case or other proceeding under any Bankruptcy Laws now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or all or substantially all of its assets under any
Bankruptcy Laws, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors or members shall vote to implement any of the foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

 

6

--------------------------------------------------------------------------------


 

“Benefit Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA in respect of which the Borrower or any ERISA Affiliate of
the Borrower is, or at any time during the preceding six years was, an
“employer” as defined in Section 3(5) of ERISA.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrower Guaranty” means the guaranty executed by the Borrower in favor of the
“Administrative Agent” (as such term is defined in the Term-Out Sale and
Servicing Agreement) on behalf of the “Secured Parties” (as such term is defined
in the Term-Out Sale and Servicing Agreement) pursuant to Article XIV of the
Term-Out Sale and Servicing Agreement.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)                                  the sum of (i) the product of (A) the
Applicable Percentage and (B) the aggregate Adjusted Borrowing Values of all
Eligible Loan Assets as of such date, plus (ii) the amount on deposit in the
Principal Collection Account as of such date minus (iii) the Unfunded Exposure
Equity Shortfall; or

 

(b)                                 (i) the aggregate Adjusted Borrowing Value
of all Eligible Loan Assets as of such date minus (ii) the Large Obligor
Exposure Amount, plus (iii) the amount on deposit in the Principal Collection
Account as of such date minus (iv) the Unfunded Exposure Equity Shortfall; or

 

(c)                                  the Maximum Facility Amount minus the
Unfunded Exposure Amount;

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base.”

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to the Note Purchaser as Breakage Fee shall be
determined in the Note Purchaser’s reasonable discretion based upon the
assumption that the Note Purchaser funded its loan commitment in the London
Interbank Eurodollar market and using any reasonable attribution or averaging
methods which the Note Purchaser deems appropriate and practical.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Trustee are authorized or required by applicable
law, regulation or executive order to close; provided, that, if any
determination of a Business Day shall relate to an Advance

 

7

--------------------------------------------------------------------------------


 

bearing interest at LIBOR, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.  For avoidance of doubt, if the offices of the Trustee are authorized by
applicable law, regulation or executive order to close but remain open, such day
shall not be a “Business Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)                                  the Management Agreement shall fail to be
in full force and effect;

 

(b)                                 the creation or imposition of any Lien on
any limited liability company membership interest in the Borrower (other than
pursuant to the Pledge Agreement);

 

(c)                                  the failure by the Transferor to own 100%
of the limited liability company membership interests in the Equityholder;

 

(d)                                 the failure by the Equityholder to own 100%
of the limited liability company membership interests in the Borrower; or

 

(e)                                  the dissolution, termination or liquidation
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, Ares.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Closing Date” means July 21, 2009

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Fee Letter” means the Collateral Custodian Fee Letter,
dated as of the date hereof, by and among the Collateral Custodian, the
Borrower, the Agent and Servicer as such letter may be amended, modified,
supplemented, restated or replaced from time to time.

 

“Collateral Custodian Fees” means the fees set forth in the Collateral Custodian
Fee Letter, as such fee letter may be amended, restated, supplemented and/or
otherwise modified from time to time.

 

8

--------------------------------------------------------------------------------


 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 13.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)                                     the Loan Assets, and all monies due or
to become due in payment under such Loan Assets on and after the related Cut-Off
Date, including, but not limited to, all Available Collections, but excluding
any related Attached Equity;

 

(ii)                                  the Portfolio Assets with respect to the
Loan Assets referred to in clause (i);

 

(iii)                               the Controlled Accounts and all Permitted
Investments purchased with funds on deposit in the Controlled Accounts; and

 

(iv)                              all income and Proceeds of the foregoing.

 

“Collection Account” means a trust account (account number 133257-202 at the
Bank) in the name of the Borrower for the benefit of and under the sole dominion
and control of the Trustee for the benefit of the Secured Parties; provided,
that the funds deposited therein (including any interest and earnings thereon)
from time to time shall constitute the property and assets of the Borrower, and
the Borrower shall be solely liable for any taxes payable with respect to the
Collection Account.

 

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Bank,
the Agent and the Trustee, which agreement relates to the Collection Account, as
such agreement may from time to time be amended, supplemented or otherwise
modified in accordance with the terms thereof.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Borrower shall have no further
right to request any additional Advances.

 

“Commitment Percentage” has the meaning assigned to that term in
Section 11.04(b).

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

9

--------------------------------------------------------------------------------


 

“Credit Policy” means the written credit policies and procedures manual of the
Transferor provided to the Agent on the Closing Date, as such credit policies
and procedures manual may be as amended or supplemented from time to time in
accordance with this Agreement.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

“Default Funding Rate” means a floating interest rate per annum equal to 5.0%
plus LIBOR; provided that (i) if the Note Purchaser shall have notified the
Agent that a Eurodollar Disruption Event has occurred, the Default Funding Rate
shall be equal to the Base Rate plus 5.0% until the Note Purchaser shall have
notified the Agent that such Eurodollar Disruption Event has ceased, at which
time the Default Funding Rate shall again be equal to LIBOR for such date plus
5.0% .

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Determination Date” means the last day of each calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Agent and the Trustee in the form attached hereto as Exhibit D in connection
with a disbursement request from the Unfunded Exposure Account in accordance
with Section 2.04(c) or a disbursement request from the Principal Collection
Account in accordance with Section 2.21, as applicable.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset, and in any case that “EBITDA”, “Adjusted EBITDA” or
such comparable definition is not defined in such Loan Agreement, an amount, for
the principal obligor on such Loan Asset and any of its parents or Subsidiaries
that are obligated pursuant to the Loan Agreement for such Loan Asset
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the Agent
mutually deem to be appropriate.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Agent’s reasonable discretion) by a bidder for all or any portion of the
Collateral Portfolio in connection with a sale of the Collateral Portfolio in
whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

10

--------------------------------------------------------------------------------


 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (iii)(b) of the definition of Permitted Investments.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.  Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“Equityholder” means Ares Capital CP Funding Holdings II LLC, a Delaware limited
liability company, which owns 100% of the equity interests in the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) the Note Purchaser shall have notified the Agent of a determination by the
Note Purchaser or any of its assignees or participants that it would be contrary
to law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United

 

11

--------------------------------------------------------------------------------


 

States dollars in the London interbank market to fund any Advance, (b) the Note
Purchaser shall have notified the Agent of the inability, for any reason, of the
Note Purchaser or any of its assignees or participants to determine LIBOR,
(c) the Note Purchaser shall have notified the Agent of a determination by the
Note Purchaser or any of its assignees or participants that the rate at which
deposits of United States dollars are being offered to the Note Purchaser or any
of its assignees or participants in the London interbank market does not
accurately reflect the cost to the Note Purchaser or such assignee or such
participant of making, funding or maintaining any Advance or (d) the Note
Purchaser shall have notified the Agent of the inability of the Note Purchaser
or any of its assignees or participants to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement, (iii) any amount received in the Collection Account with respect
to any Loan Asset retransferred or substituted for upon the occurrence of a
Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale and (iv) any amounts paid in respect
of Attached Equity.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

 

“Exposure Amount” means, as of any date of determination, with respect to any
Delayed Draw Loan Asset or Revolving Loan Asset, the excess, if any, of (i) the
maximum commitment of the Borrower under the terms of the applicable Loan
Agreement to make advances (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan Asset as to which the commitment to make
additional advances has been terminated shall be zero) over (ii) the outstanding
principal balance of such Loan Asset on such date of determination.

 

“Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date

 

12

--------------------------------------------------------------------------------


 

pursuant to Section 7.01, (iii) the Collection Date and (iv) the occurrence of
the termination of this Agreement pursuant to Section 2.18 hereof.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the Agent (or,
if such day is not a Business Day, for the next preceding Business Day), or, if
for any reason such rate is not available on any day, the rate determined, in
the sole discretion of the Agent, to be the rate at which overnight federal
funds are being offered in the national federal funds market at 9:00 a.m. on
such day.

 

“Fee Letter” has the meaning assigned to that term in Section 2.09.

 

“Fees” has the meaning assigned to that term in Section 2.09.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Tier Loan Assignment” has the meaning set forth in the First Tier
Purchase and Sale Agreement.

 

“First Tier Purchase and Sale Agreement” means that certain First Tier Purchase
and Sale Agreement, dated as of the date hereof, between the Transferor, as the
seller, and the Equityholder, as the purchaser, as amended, modified, waived,
supplemented, restated or replaced from time to time.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

“Floating Rate Loan Asset” means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on the Ares Prime Rate or Ares LIBOR
Rate, plus some specified interest percentage in addition thereto, and which
provides that such interest rate will reset immediately upon any change in the
related Ares Prime Rate or Ares LIBOR Rate.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Guaranteed Obligations” has the meaning assigned to that term in
Section 12.01(a).

 

“Guarantor” has the meaning assigned to that term in the preamble hereto.

 

“Guaranty” means the guaranty of the Guarantor set forth in Article XII.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Highest Required Investment Category” means (i)  with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months, (ii) with respect
to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments, and (iii) with respect to rating assigned by Fitch (if
such investment is rated by Fitch), “F-1+” for short-term instruments and “AAA”
for long-term instruments.

 

“Indebtedness” means:

 

(i)                                     with respect to any Obligor under any
Loan Asset, for the purposes of the definition of the Interest Coverage Ratio
and the Net Leverage Ratio, the meaning of “Indebtedness” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Indebtedness” or such comparable definition is not defined in such Loan
Agreement, without duplication, (a) all obligations of such entity for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such entity evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such entity under conditional sale or other title
retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such entity, whether or
not the indebtedness secured thereby has been assumed, (f) all guarantees by
such entity of indebtedness of others, (g) all Capital Lease Obligations of such
entity, (h) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and

 

14

--------------------------------------------------------------------------------


 

letters of guaranty and (i) all obligations, contingent or otherwise, of such
entity in respect of bankers’ acceptances; and

 

(ii)                                  for all other purposes, with respect to
any Person at any date, (a) all indebtedness of such Person for borrowed money
or for the deferred purchase price of property or services (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all obligations of such Person under leases that
have been or should be, in accordance with GAAP, recorded as capital leases,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of derivatives, and (f) all
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kind referred to in clauses (a) through (e) of this clause (ii).

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Equityholder or any of their respective Affiliates (other than
his or her service as an Independent Director of the Borrower or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer or
supplier of the Borrower, the Equityholder or any of their Affiliates (other
than his or her service as an Independent Director of the Borrower); or
(iii) any member of the immediate family of a person described in (i) or (ii),
and (B) has, (i) prior experience as an Independent Director for a corporation
or limited liability company whose charter documents required the unanimous
consent of all Independent Directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (ii) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Extension” has the meaning assigned to that term in Section 2.19.

 

15

--------------------------------------------------------------------------------


 

“Initial Payment Date” means the 15th day of November (or if such day is not a
Business Day, the next succeeding Business Day).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 133257-200 at
the Bank) of the Collection Account into which Interest Collections shall be
segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of Interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees or other amounts received in respect of Loan Assets.

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

 

“Joinder Supplement” means an agreement among the Borrower, a Note Purchaser and
the Agent in the form of Exhibit E to this Agreement (appropriately completed)
delivered in connection with a Person becoming a Note Purchaser hereunder after
the Closing Date.

 

“JPMorgan” has the meaning specified in the definition of “JPMorgan Loan
Documents”.

 

“JPMorgan Loan Documents” means that certain Senior Secured Revolving Credit
Agreement dated as of December 28, 2005 between Ares, the lenders party thereto
and

 

16

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A. (“JPMorgan”) and that certain Guarantee and Security
Agreement, dated as of December 28, 2005, between Ares and JPMorgan, each as
amended, modified, waived, supplemented or restated from time to time.

 

“Large Obligor Exposure Amount” means, as of any date of determination, an
amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets attributable to the three (3) Obligors having the largest Obligor
concentration; such Obligor concentrations to be determined by summing, for each
Obligor, the Adjusted Borrowing Values for all Eligible Loan Assets of such
Obligor on such date of determination.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the principal
London office of Wachovia in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, for such day.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(d).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(d).

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Transferor in the
ordinary course of its business, which loan includes, without limitation,
(i) the Required Loan Documents and Loan Asset File, and (ii) all right, title
and interest of the Transferor in and to the loan and any Underlying Collateral,
but excluding, in each case, the Retained Interest, any Attached Equity and
Excluded Amounts and which loan was acquired by the Borrower from the

 

17

--------------------------------------------------------------------------------


 

Equityholder under the Second Tier Purchase and Sale Agreement and by the
Equityholder from the Transferor under the First Tier Purchase and Sale
Agreement and owned by the Borrower on the initial Advance Date (as set forth on
the Loan Asset Schedule delivered on the initial Advance Date) or acquired by
the Borrower after the initial Advance Date pursuant to the delivery of the Loan
Assignments and listed on Schedule I to such Loan Assignments.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of (a) all Required Loan Documents to be included within
the respective Loan Asset File, which shall specify (i) whether such document is
an original or a copy and (ii) whether such Loan Asset is a Third Party Acquired
Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Credit Policy and the Servicing Standard) and copies of any
other Records relating to such Loan Assets and Portfolio Assets pertaining
thereto.

 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the Agent. Each
such schedule shall set forth, as to any Eligible Loan Asset to be Pledged
hereunder, the applicable information specified on Schedule V, which shall also
be provided to the Collateral Custodian in electronic format acceptable to the
Collateral Custodian.

 

“Loan Assignments” means, collectively, the First Tier Loan Assignment (as such
term is defined in the First Tier Purchase and Sale Agreement) and the Second
Tier Loan Assignment (as such term is defined in the Second Tier Purchase and
Sale Agreement).

 

“Make-Whole Premium” means (i) to the extent the Make-Whole Premium is required
to be paid pursuant to this Agreement on or prior to the date which is one year
following the Closing Date, 3.00% of the Maximum Facility Amount or the amount
by which the Maximum Facility Amount is reduced, as applicable, (ii) to the
extent the Make-Whole Premium is required to be paid pursuant to this Agreement
on or prior to the date which is two years following the Closing Date but after
the first anniversary of the Closing Date, 2.00% of the Maximum Facility Amount
or the amount by which the Maximum Facility Amount is reduced, as applicable,
and (iii) to the extent the Make-Whole Premium is required to be paid pursuant
to this Agreement on or prior to the date which is three years following the
Closing Date but after the second anniversary of the Closing Date, 1.00% of the
Maximum Facility Amount or the amount by which the Maximum Facility Amount is
reduced, as applicable; provided that, in the foregoing clauses (i) through
(iii), the Make-Whole Premium shall be calculated without giving effect to the
proviso in the definition of “Maximum Facility Amount”.

 

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of September 30, 2004, between Ares Capital Corporation and Ares
Capital Management LLC.

 

18

--------------------------------------------------------------------------------


 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Trustee, the Agent, the Note
Purchaser and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower and the Servicer, to perform their respective obligations under this
Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Trustee’s, the Agent’s or the
other Secured Parties’ lien on the Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)                                  reduces or forgives any or all of the
principal amount due under such Loan Asset;

 

(b)                                 delays or extends the required or scheduled
amortization in any way that increases the Average Life of such Loan Asset;
provided that the Average Life of such Loan Asset may be increased by not more
than 20% from its Average Life on the related Cut-Off Date if the Net Leverage
Ratio of such Loan Asset is not more than 85% of the maximum established in the
Net Leverage Ratio covenant of such Loan Asset;

 

(c)                                  waives one or more interest payments,
permits any interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan Asset (other than any deferral or capitalization
already allowed by the terms of the Loan Agreement of any PIK Loan Asset), or
reduces the spread or coupon with respect to such Loan Asset; provided that such
spread or coupon may be reduced a maximum of one time and by not more than 20%
from the spread or coupon on the related Cut-Off Date; provided further that the
Interest Coverage Ratio of such Loan Asset is greater than 2.0:1 at the time of
such reduction;

 

(d)                                 contractually or structurally subordinates
such Loan Asset by operation of a priority of payments, turnover provisions, the
transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than “permitted liens” as defined in the applicable
Loan Agreement for such Loan Asset or such comparable definition if “permitted
liens” is not defined therein, so long as such definition is reasonable and
customary) on any of the Underlying Collateral securing such Loan Asset;

 

(e)                                  substitutes, alters or releases the
Underlying Collateral securing such Loan Asset and each such substitution,
alteration or release, as determined in the sole reasonable discretion of the
Agent, materially and adversely affects the value of such Loan Asset;

 

19

--------------------------------------------------------------------------------


 

(f)                                    provides additional funds to the Obligor
of such Loan Asset with the intent of keeping that Loan Asset current; or

 

(g)                                 amends, waives, forbears, supplements or
otherwise modifies (i) the meaning of “Net Leverage Ratio”, “Interest Coverage
Ratio” or “Permitted Liens” or any respective comparable definitions in the Loan
Agreement for such Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the “Net Leverage
Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions for such Loan Asset, in either case in a manner that, in
the sole reasonable judgment of the Agent, is materially adverse to the Secured
Parties.

 

“Maximum Facility Amount” means initially $200,000,000, as such amount may be
reduced from time to time pursuant to Section 2.18(b); provided that at all
times when an Event of Default has occurred, the Maximum Facility Amount shall
mean the aggregate Advances Outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current year
or the preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.

 

“Net Leverage Ratio” means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of “Net Leverage Ratio” or any comparable definition in the
Loan Agreement for each such Loan Asset, and in any case that “Net Leverage
Ratio” or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

“Non-Usage Fee” has the meaning ascribed thereto in the Fee Letter.

 

“Note Purchaser” means, collectively, Wachovia and/or any other Person to whom
the Note Purchaser assigns any part of its rights and obligations under this
Agreement and the other Transaction Documents in accordance with the terms of
Section 11.04.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(d)(i).

 

20

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Agent in the form attached hereto as Exhibit F.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
or a reduction of the Maximum Facility Amount, as applicable, pursuant to
Section 2.18, in the form attached hereto as Exhibit G or Exhibit H, as
applicable.

 

“Obligations” means (i) all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Borrower to the Note Purchaser, the Agent, the Bank, the Trustee or the
Collateral Custodian arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Advances, indemnifications and other amounts due or to
become due by the Borrower to the Note Purchaser, the Agent or the Trustee under
this Agreement and/or any other Transaction Document, including, without
limitation, any Make-Whole Premium and costs and expenses payable by the
Borrower to the Note Purchaser, the Agent, the Bank, the Trustee or the
Collateral Custodian, including reasonable attorneys’ fees, costs and expenses,
including without limitation, interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding) and (ii) the “Aggregate
Unpaids,” as such term is defined in the Term-Out Sale and Servicing Agreement.

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Agent in its sole discretion; provided that
Latham & Watkins LLP, Richards Layton & Finger, P.A. and Venable LLP shall be
considered acceptable counsel for purposes of this definition.

 

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 2.07(c).

 

“Other Parties” has the meaning assigned to that term in Section 12.07(c).

 

“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any interest and Accreted Interest).

 

“Payment Date” means the 15th day of each of February, May, August and
November or, if such day is not a Business Day, the next succeeding Business
Day, commencing

 

21

--------------------------------------------------------------------------------


 

on the 15th day of November; provided, that the final Payment Date shall occur
on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(i).

 

“Pension Plans” has the meaning assigned to that term in Section 4.01(x).

 

“Permitted Investments” means negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (ii) as of any date
of determination, mature by their terms on or prior to the Business Day
preceding the next Payment Date, and (iii) evidence:

 

(a)                                  direct obligations of, and obligations
fully guaranteed as to full and timely payment by, the United States (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States);

 

(b)                                 demand deposits, time deposits or
certificates of deposit of depository institutions or trust companies
incorporated under the laws of the United States or any state thereof and
subject to supervision and examination by federal or state banking or depository
institution authorities; provided, that at the time of the Borrower’s investment
or contractual commitment to invest therein, the commercial paper, if any, and
short-term unsecured debt obligations (other than such obligation whose rating
is based on the credit of a Person other than such institution or trust company)
of such depository institution or trust company shall have a credit rating from
Fitch and each Rating Agency in the Highest Required Investment Category granted
by Fitch and such Rating Agency;

 

(c)                                  commercial paper, or other short term
obligations, having, at the time of the Borrower’s investment or contractual
commitment to invest therein, a rating in the Highest Required Investment
Category granted by each Rating Agency and Fitch;

 

(d)                                 demand deposits, time deposits or
certificates of deposit that are fully insured by the FDIC and either have a
rating on their certificates of deposit or short-term deposits from Moody’s and
S&P of “P-1” and “A-1”, respectively, and if rated by Fitch, from Fitch of
“F-1+”;

 

(e)                                  notes that are payable on demand or
bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

 

(f)                                    investments in taxable money market funds
or other regulated investment companies having, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category from each Rating Agency and Fitch (if rated by
Fitch);

 

22

--------------------------------------------------------------------------------


 

(g)           time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category granted by each Rating Agency and Fitch; or

 

(h)           Eligible Repurchase Obligations with a rating acceptable to the
Rating Agencies and Fitch, which in the case of S&P, shall be “A-1” and in the
case of Fitch shall be “F-1+”.

 

The Trustee may pursuant to the direction of the Servicer or the Agent, as
applicable, purchase or sell to itself or an Affiliate, as principal or agent,
the Permitted Investments described above.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local taxes if such taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Transferor, the Borrower or an Affiliate of the Transferor that is secured,
directly or indirectly, by any Loan Asset currently or formerly included in the
Collateral Portfolio or any portion thereof or any interest therein released
from the Lien of this Agreement.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Transferor, the Borrower or an
Affiliate of the Transferor, that is secured, directly or indirectly, by any
Loan Asset currently or formerly included in the Collateral Portfolio or any
portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization and (b) in
the case of a term securitization in which the Transferor or an Affiliate
thereof or underwriter or placement agent has agreed to purchase or place 100%
of the equity and non-investment grade tranches of notes issued in such term
securitization transaction.  For the avoidance of doubt, notwithstanding any
agreement by the Transferor or an Affiliate to purchase or place 100% of the
equity in such term securitization transaction, any such party agreeing to so
purchase or place may designate other Persons as purchasers of such equity
provided such party or parties remain primarily liable therefor if such
designees fail to purchase or place in connection with the closing date of such
term securitization and/or, after the closing of such term securitization, may
transfer equity it purchases at the closing thereof.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association,

 

23

--------------------------------------------------------------------------------


 

sole proprietorship, joint venture, government (or any agency or political
subdivision thereof) or other entity.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Closing
Date, between the Equityholder, as pledgor, and the Trustee, as pledgee, as such
Pledge Agreement may from time to time be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)           all rights with respect to the Loan Assets to which the Transferor
is entitled as lender under the applicable Loan Agreement;

 

(c)           the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)           any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(e)           all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(f)            all Insurance Policies with respect to any Loan Asset;

 

(g)           all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)           the Purchase and Sale Agreements (including, without limitation,
rights of recovery of the Borrower against the Equityholder and the Transferor)
and the assignment to the Trustee, for the benefit of the Secured Parties, of
all UCC financing statements filed by the

 

24

--------------------------------------------------------------------------------


 

Borrower against the Equityholder and filed by the Equityholder against the
Transferor under or in connection with the Purchase and Sale Agreements;

 

(i)            all records (including computer records) with respect to the
foregoing; and

 

(j)            all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Priced Loan Asset” means any Loan Asset that has an observable quote from LoanX
Mark-It Partners or Loan Pricing Corporation, or from another pricing service
selected by the Agent in its sole discretion.

 

“Prime Rate” means the rate announced by Wachovia from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia or any other specified financial institution in connection
with extensions of credit to debtors.

 

“Principal Collection Account” means a sub-account (account number 133257-201 at
the Bank) of the Collection Account into which Principal Collections shall be
segregated.

 

“Principal Collections” means any deposits by the Borrower in accordance with
Section 2.06(a)(i) or Section 2.07(e)(i) or, with respect to any Loan Asset, all
amounts received which are not Interest Collections, including, without
limitation, all Recoveries, all Insurance Proceeds, all scheduled payments of
principal and principal prepayments and all guaranty payments and proceeds of
any liquidations, sales, dispositions or securitizations, in each case,
attributable to the principal of such Loan Asset; provided that, for the
avoidance of doubt, “Principal Collections” shall not include amounts on deposit
in the Unfunded Exposure Account.

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreements” means the First Tier Purchase and Sale Agreement
and the Second Tier Purchase and Sale Agreement.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower, the Transferor or the
Equityholder have acquired an interest pursuant to the Purchase and Sale
Agreements or in which the Borrower, the Transferor or the Equityholder have
otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clauses (ii) or (iv) of the definition of “Value
Adjustment Event”, as

 

25

--------------------------------------------------------------------------------


 

applicable, is sold, discarded or abandoned (after a determination by the
Servicer that such Underlying Collateral has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit Policy and the Servicing Standard, the proceeds from the sale of the
Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Release Date” has the meaning set forth in Section 2.07(e).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Net Leverage Ratio or Interest Coverage Ratio, as
applicable, for such Loan Asset in the Loan Agreements or, if no such period is
provided for therein, for Obligors delivering monthly financing statements, each
period of the last 12 consecutive reported calendar months, and for Obligors
delivering quarterly financing statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Loan
Asset; provided that with respect to any Loan Asset for which the relevant test
period is not provided for in the Loan Agreement, if an Obligor is a
newly-formed entity as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reporting Date” means the date that is two Business Days prior to the 15th of
each calendar month (unless in such month a Payment Date occurs, in which case
two Business Days prior to such Payment Date), commencing September, 2009.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)           (i) other than in the case of a Noteless Loan Asset, the original
or, if accompanied by an original “lost note” affidavit and indemnity, a copy
of, the underlying promissory note, endorsed by the Borrower or the prior holder
of record either in blank or to the Trustee (and evidencing an unbroken chain of
endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Trustee, subject to Section 

 

26

--------------------------------------------------------------------------------


 

11.18), with any endorsement to the Trustee to be in the following form: “U.S.
Bank National Association, as Trustee for the Secured Parties”, and (ii) in the
case of a Noteless Loan Asset (x) a copy of each transfer document or instrument
relating to such Noteless Loan Asset evidencing the assignment of such Noteless
Loan Asset to the Transferor and from the Transferor to the Borrower (or, in the
case of Third Party Acquired Loan Assets purchased by the Transferor from third
parties, from such third party directly to the Borrower as provided in
Section 11.18) and from the Borrower either to the Trustee or in blank, and
(y) a copy of the Loan Asset Register with respect to such Noteless Loan Asset,
as described in Section 5.03(l)(ii);

 

(b)            originals or copies of each of the following, to the extent
applicable to the related Loan Asset; any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
Mortgage), sale and servicing agreement, acquisition agreement, subordination
agreement, intercreditor agreement or similar instruments, guarantee, Insurance
Policy, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto, as
set forth on the Loan Asset Checklist;

 

(c)            if any Loan Asset is secured by a Mortgage, in each case as set
forth in the Loan Asset Checklist:

 

(i)            either (i) the original Mortgage, the original assignment of
leases and rents, if any, and the originals of all intervening assignments, if
any, of the Mortgage and assignments of leases and rents with evidence of
recording thereon, (ii) copies thereof certified by the Servicer, by closing
counsel or by a title company or escrow company to be true and complete copies
thereof where the originals have been transmitted for recording until such time
as the originals are returned by the public recording office; provided that,
solely for purposes of the Review Criteria, the Collateral Custodian shall have
no duty to ascertain whether any certification set forth in this subsection
(c)(ii) has been received, other than a certification which has been clearly
delineated as being provided by the Servicer or (iii) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost; and

 

(ii)           other than with respect to any Agented Note, to the extent the
Borrower is the sole lender under the Loan Agreement, an Assignment of Mortgage
and of any other material recorded security documents (including any assignment
of leases and rents) in recordable form, executed by the Borrower or the prior
holder of record, in blank or to the Trustee (and evidencing an unbroken chain
of assignments from the prior holder of record to the Trustee), with any
assignment to the Trustee to be in the following form: “U.S. Bank National
Association, as Trustee for the Secured Parties”;

 

(d)            with respect to any Loan Asset originated by the Transferor and
with respect to which the Transferor acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC-1 Financing Statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Trustee as total assignee or showing the Obligor, as debtor and the
Transferor as secured party and each with evidence of filing thereon, or
(ii) copies

 

27

--------------------------------------------------------------------------------


 

of any such financing statements certified by the Servicer to be true and
complete copies thereof in instances where the original financing statements
have been sent to the appropriate public filing office for filing, in each case
as set forth in the Loan Asset Checklist.

 

“Required Note Purchasers” has the meaning assigned to that term in
Section 11.01(a).

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(f), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower (except for reasonable management
fees to the Transferor or its Affiliates in reimbursement of actual management
services performed).  For the avoidance of doubt, (x) payments and
reimbursements due to the Servicer in accordance with this Agreement or any
other Transaction Document do not constitute Restricted Junior Payments, and
(y) distributions by the Borrower to holders of its membership interests of Loan
Assets or of cash or other proceeds relating thereto which have been substituted
by the Borrower in accordance with this Agreement shall not constitute
Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 13.02(b)(i).

 

28

--------------------------------------------------------------------------------


 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit by the Transferor to
an Obligor, pursuant to the terms of which amounts borrowed may be repaid and
subsequently reborrowed.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Second Extension” has the meaning assigned to that term in Section 2.19.

 

“Second Tier Loan Assignment” has the meaning set forth in the Second Tier
Purchase and Sale Agreement.

 

“Second Tier Purchase and Sale Agreement” means that certain Second Tier
Purchase and Sale Agreement, dated as of the date hereof, between the
Equityholder, as the seller, and the Borrower, as the purchaser, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“Secured Party” means each of the Agent, the Note Purchaser (together with its
successors and assigns), the Trustee and Wells Fargo Securities, LLC (f/k/a
Wachovia Capital Markets, LLC) (as “Administrative Agent” in the Term-Out Sale
and Servicing Agreement) on behalf of the “Secured Parties” (as such term is
defined in the Term-Out Sale and Servicing Agreement), to the extent any
payments are owed thereto in connection with the Borrower Guaranty.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)           any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal Collections)
or the Unfunded Exposure Account, as required by this Agreement or any
Transaction Document which continues unremedied for a period of two Business
Days;

 

(b)           any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any material delegation
of the Servicer’s duties that is not permitted by Section 6.01 of this

 

29

--------------------------------------------------------------------------------


 

Agreement) or (ii) comply in any material respect with the Credit Policy and the
Servicing Standard regarding the servicing of the Collateral Portfolio and in
each case the same continues unremedied for a period of 30 days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Agent or the Trustee and (y) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

 

(c)           the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of United
States $5,000,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;

 

(d)           a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)           the Servicer consents to or otherwise permits to occur, without
the prior written consent of the Agent, any material amendment, modification,
change, supplement or rescission (any of the foregoing an “amendment” for
purposes of this clause (e)) of or to the Credit Policy and the Servicer fails
to receive the written consent of the Agent within 10 Business Days after notice
of such amendment has been delivered to the Agent (which notice shall be
delivered by the Servicer within seven Business Days after the effectiveness of
such amendment); provided that no such written consent shall be required in the
case of an amendment which was mandated by any Applicable Law or Governmental
Authority;

 

(f)            Ares or an Affiliate thereof shall cease to be the Servicer;

 

(g)           at any time, Ares fails to maintain the Asset Coverage Ratio at
greater than or equal to 2:1;

 

(h)           Ares permits Shareholders’ Equity at the last day of any of its
fiscal quarter to be less than the greater of (i) 40% of the total assets of the
Servicer and its Subsidiaries as at the last day of such fiscal quarter
(determined on a consolidated basis, without duplication, in accordance with
GAAP) and (ii) $300,000,000 plus 25% of the net proceeds of the sale of equity
interests by the Servicer and its Subsidiaries after the Closing Date;

 

(i)            any change in the management of the Servicer (whether by
resignation, termination, disability, death or lack of day-to-day management)
relating to any three of Michael Arougheti, R. Kipp deVeer, Mitchell Goldstein,
Eric Beckman and Michael Smith (or other individuals acceptable to the Agent),
or any failure by any three of the aforementioned Persons to provide active and
material participation in the Servicer’s daily activities including, but not
limited to, general management, underwriting, and the credit approval process
and credit monitoring activities, and a reputable, experienced individual
reasonably satisfactory to the Agent has not been appointed within 30 days of
such event; provided that time relating to an individual’s vacation within the
Servicer’s employee policy and customary industry standards shall not constitute
lack of day-to-day management or failure to provide active and material
participation in the Servicer’s daily activities.  The Agent deems each of John
Kissick, Anthony Ressler, Bennett Rosenthal, David Sachs, Gregory Margolies,
David Kaplan and Seth Brufsky to

 

30

--------------------------------------------------------------------------------


 

be an acceptable, experienced appointee for purposes of replacing any of the
individuals described in the preceding sentence;

 

(j)            any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be made or given, as the case may be or (ii) any other
Required Reports hereunder on or before the date occurring five Business Days
after the date such report is required to be made or given, as the case may be,
in each case under the terms of this Agreement;

 

(k)           any representation, warranty or certification made by the Servicer
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which has a
Material Adverse Effect on the Agent or any of the Secured Parties and continues
to be unremedied for a period of 30 days after the earlier to occur of (i) the
date on which written notice of such incorrectness requiring the same to be
remedied shall have been given to the Servicer by the Agent or the Trustee and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(l)            any financial or other information reasonably requested by the
Agent, the Note Purchaser or the Trustee is not provided as requested within a
reasonable amount of time following such request;

 

(m)          the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of United States
$10,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without a stay of execution;

 

(n)           any change in the control of the Servicer that takes the form of
either a merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;

 

(o)           the occurrence of the Facility Maturity Date;

 

(p)           an Affiliate of the Servicer fails to be the Equityholder;  or

 

(q)           any other event which has caused, or which may cause, a Material
Adverse Effect on the assets, liabilities, financial condition, business or
operations of the Servicer or the ability of the Servicer to meet its
obligations under the Transaction Documents to which it is a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate outstanding
principal balance of the Collateral Portfolio

 

31

--------------------------------------------------------------------------------


 

on the first day and on the last day of the related Remittance Period and
(iii) the actual number of days in such Remittance Period divided by 360.

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(i) if the Servicer is the originator or an Affiliate thereof, the higher of:
(A) in a manner which the Servicer believes to be consistent with the practices
and procedures followed by institutional servicers of national standing relating
to assets of the nature and character of the Loan Assets, and (B) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others, and (ii) if the Servicer
is not the originator or an Affiliate thereof, the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer and its Subsidiaries at such date.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means July 21, 2012 or such later date as is agreed to in
writing by the Borrower, the Servicer, the Agent and the Note Purchaser pursuant
to Section 2.19.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Agent, on behalf of the Note Purchaser, pursuant to
Section 2.07(a) or Section 2.07(e)(ii).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

32

--------------------------------------------------------------------------------


 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

 

“Term-Out Sale and Servicing Agreement” means that certain Sale and Servicing
Agreement, dated as of November 3, 2004, by and among Ares, as the originator
and as the servicer, the Guarantor, as the borrower, the Borrower, as the
guarantor, each of the conduit purchasers and institutional purchasers from time
to time party thereto, each of the purchaser agents from time to time party
thereto, Wells Fargo Securities, LLC (f/k/a Wachovia Capital Markets, LLC), as
the administrative agent, U.S. Bank National Association, as the trustee and
Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) as the backup
servicer, as amended, supplemented, modified or restated from time to time.

 

“Third Party Acquired Loan Asset” means any Loan Asset purchased by the
Transferor from third parties not Affiliated with the Transferor and then sold
from the Transferor to the Equityholder pursuant to the First Tier Purchase and
Sale Agreement and from the Equityholder to the Borrower pursuant to the Second
Tier Purchase and Sale Agreement.

 

“Transaction Documents” means this Agreement, the Variable Funding Note, the
Purchase and Sale Agreements, the Collection Account Agreement, the Unfunded
Exposure Account Agreement, the Trustee Fee Letter, the Collateral Custodian Fee
Letter, the Fee Letter, the Pledge Agreement and each document, instrument or
agreement related to any of the foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the First Tier Purchase and Sale Agreement, together with its
successors and assigns in such capacity.

 

“Trustee” has the meaning assigned to that term in the preamble hereto.

 

“Trustee Expenses” means the expenses set forth in the Trustee Fee Letter and
any other accrued and unpaid fees, expenses (including reasonable attorneys’
fees, costs and expenses) and indemnity amounts payable by the Borrower or the
Servicer to the Trustee under the Transaction Documents.

 

“Trustee Fee Letter” means the Trustee Fee Letter, dated as of the date hereof,
between the Trustee, the Borrower, the Servicer and the Agent, as such letter
may be amended, modified, supplemented, restated or replaced from time to time.

 

“Trustee Fees” means the fees set forth in the Trustee Fee Letter, as such fee
letter may be amended, restated, supplemented and/or otherwise modified from
time to time.

 

“Trustee Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

33

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a special trust account (account number
133257-700 at the Bank) in the name of the Borrower and under the sole dominion
and control of the Trustee for the benefit of the Secured Parties; provided,
that the funds deposited therein (including any interest and earnings thereon)
from time to time shall constitute the property and assets of the Borrower and
the Borrower shall be solely liable for any taxes payable with respect to the
Unfunded Exposure Account.

 

“Unfunded Exposure Account Agreement” means that certain Unfunded Exposure
Account Agreement, dated the date of this Agreement, among the Borrower, the
Servicer, the Bank, the Agent, and the Trustee, which agreement relates to the
Unfunded Exposure Account, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

“Unfunded Exposure Amount” means, at any time, the amount, if any, by which
(i) the aggregate Exposure Amount exceeds (ii) the aggregate amount on deposit
in the Unfunded Exposure Account.

 

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to (a) the Exposure Amount multiplied by (b) the difference of (i) 100%
minus (ii) the Applicable Percentage.

 

“Unfunded Exposure Equity Shortfall” means, on any date of determination, an
amount equal to the excess, if any, of the Unfunded Exposure Equity Amount over
the amount on deposit in the Unfunded Exposure Account.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

34

--------------------------------------------------------------------------------


 

(i)            (x) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is less than 90% of the Interest Coverage Ratio with
respect to such Loan Asset as calculated on the applicable Cut-Off Date, or
(y) the Net Leverage Ratio for any Relevant Test Period of the related Obligor
with respect to such Loan Asset is more than 0.50x higher than such Net Leverage
Ratio as calculated on the applicable Cut-Off Date;

 

(ii)           an Obligor payment default under any Loan Asset (after giving
effect to any applicable grace or cure periods, but in any case not to exceed
five Business Days, in accordance with the Loan Agreement);

 

(iii)          any other Obligor default under any Loan Asset (after giving
effect to any applicable grace or cure periods in accordance with the Loan
Agreement);

 

(iv)          a Bankruptcy Event with respect to the related Obligor;

 

(v)           the occurrence of a Material Modification (in accordance with
clauses (b)-(c) or clauses (e)-(g) of the definition thereof) with respect to
such Loan Asset; or

 

(vi)          the occurrence of a Material Modification (in accordance with
clauses (a) or (d) of the definition thereof) with respect to such Loan Asset.

 

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

 

“Wachovia” means Wachovia Bank, National Association, a national banking
association, in its individual capacity, and its successors and assigns.

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset (other than any
representation or warranty that the Loan Asset satisfies the criteria of the
definition of Eligible Loan Asset) and the failure of Borrower to cure such
breach, or cause the same to be cured, within 30 days after the earlier to occur
of the Borrower’s receipt of notice thereof from the Agent or the Borrower
becoming aware thereof.

 

“Warranty Loan Asset” means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
or a Loan Asset with respect to which a Warranty Event has occurred; provided
that, any Loan Asset approved by the Agent in accordance with Section 11 of
Schedule III on the applicable Cut-Off Date shall not be a Warranty Loan Asset
due to the failure of such Loan Asset to satisfy the requirements of Section 11
of Schedule III on any date thereafter.

 

“Wells Fargo” has the meaning assigned to that term in the preamble hereto.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L
D

 

35

--------------------------------------------------------------------------------


 

where:

 

YR

 

=

 

the Yield Rate applicable on such day;

 

 

 

 

 

 

 

 

 

L

 

=

 

the Advances Outstanding on such day; and

 

 

 

 

 

 

 

 

 

D

 

=

 

360 or, to the extent the Yield Rate is the Base Rate, 365 or 366 days, as
applicable;

 

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Note Purchaser
to the Borrower or any other Person for any reason including, without
limitation, such distribution becoming void or otherwise avoidable under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that (i) if
the Note Purchaser shall have notified the Agent that a Eurodollar Disruption
Event has occurred, the Yield Rate shall be equal to the Base Rate plus the
Applicable Spread until the Note Purchaser shall have notified the Agent that
such Eurodollar Disruption Event has ceased, at which time the Yield Rate shall
again be equal to LIBOR for such date plus the Applicable Spread and (ii) if any
Event of Default has occurred, the Yield Rate shall be increased to the Default
Funding Rate, effective as of the date of the occurrence of such Event of
Default, and shall remain at the Default Funding Rate following the occurrence
of such Event of Default.

 

SECTION 1.02                       Other Terms. All accounting terms used but
not specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

SECTION 1.03                       Computation of Time Periods. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”

 

ARTICLE II.

THE FACILITY

 

SECTION 2.01                       Variable Funding Note and Advances.

 

(a)           Variable Funding Note. The Borrower has heretofore delivered or
shall, on the date hereof (and on the terms and subject to the conditions
hereinafter set forth), deliver, to the Note Purchaser, at the address set forth
on the signature pages of this Agreement, a duly executed variable funding note
(the “Variable Funding Note”), in substantially the form of Exhibit I, in an
aggregate face amount equal to $200,000,000, and otherwise duly completed.
Interest shall accrue on the Variable Funding Note, and the Variable Funding
Note shall be payable, as described herein.

 

36

--------------------------------------------------------------------------------


 

(b)            Advances. On the terms and conditions hereinafter set forth, the
Note Purchaser shall make Advances under the Variable Funding Note to the
Borrower secured by Eligible Loan Assets from time to time during the period
from the Closing Date until the Facility Maturity Date. Under no circumstances
shall the Note Purchaser make any Advance if after giving effect to such Advance
and the addition to the Collateral Portfolio of the Eligible Loan Assets being
acquired by the Borrower using the proceeds of such Advance, (i) an Event of
Default has occurred or would result therefrom or an Unmatured Event of Default
exists or would result therefrom or (ii) the aggregate Advances Outstanding
would exceed the Borrowing Base.

 

(c)            Notations on Variable Funding Note. The Agent is hereby
authorized to enter on a schedule attached to the Variable Funding Note a
notation (which may be computer generated) with respect to each Advance under
the Variable Funding Note made by the Note Purchaser of:  (i) the date and
principal amount thereof, and (ii) each repayment of principal thereof, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded.  The failure of the Agent to make any such notation on
the schedule attached to any Variable Funding Note shall not limit or otherwise
affect the obligation of the Borrower to repay the Advances in accordance with
their respective terms as set forth herein.

 

SECTION 2.02                       Procedure for Advances.

 

(a)            Until the occurrence of the Facility Maturity Date, the Note
Purchaser will make Advances on any Business Day at the request of the Borrower,
subject to and in accordance with the terms and conditions of Sections 2.01 and
2.02 and subject to the provisions of Article III hereof.

 

(b)            Each Advance shall be made on at least one Business Day’s
irrevocable written notice from the Borrower to the Agent, with a copy to the
Trustee and the Collateral Custodian, in the form of a Notice of Borrowing;
provided that such Notice of Borrowing shall be deemed to have been received by
the Agent on a Business Day if delivered no later than 5:00 p.m. (New York City
time) on such Business Day and if not delivered by such time, shall be deemed to
have been received on the following Business Day. The Borrower or Servicer shall
post all Loan Agreements and other loan documents and information with respect
to each proposed Eligible Loan Asset, if any, to an IntraLinks (or other
replacement) website to which the Agent has access. Each Notice of Borrowing
shall include a duly completed Borrowing Base Certificate (updated to the date
such Advance is requested and giving pro forma effect to the Advance requested
and the use of the proceeds thereof), and shall specify:

 

(i)            the aggregate amount of such Advance, which amount shall not
cause the Advances Outstanding to exceed the Borrowing Base; provided that,
except with respect to an Advance pursuant to Section 2.02(f), the amount of
such Advance must be at least equal to $500,000;

 

(ii)           the proposed date of such Advance;

 

(iii)          a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied; and

 

37

--------------------------------------------------------------------------------


 

(iv)          the amount of cash that will be funded into the Unfunded Exposure
Account in connection with the Advance, if applicable.

 

On the date of each Advance, the Note Purchaser shall, upon satisfaction of the
applicable conditions set forth in Article III, make available to the Borrower
on the applicable Advance Date in same day funds, the amount of such Advance, by
payment into the account which the Borrower has designated in writing; provided
that, with respect to an Advance funded pursuant to Section 2.02(f), the Note
Purchaser shall remit the Advance equal to the Exposure Amount Shortfall in same
day funds to the Unfunded Exposure Account.

 

(c)            The Advances shall bear interest at the Yield Rate.

 

(d)            Subject to Section 2.18 and the other terms, conditions,
provisions and limitations set forth herein, the Borrower may borrow, repay or
prepay and reborrow Advances without any penalty, on and after the Closing Date
and prior to the Facility Maturity Date.

 

(e)            Determinations by the Note Purchaser of the existence of any
Eurodollar Disruption Event (any such determination to be communicated to the
Borrower by written notice from the Agent promptly after the Agent learns of
such event), or of the effect of any Eurodollar Disruption Event on its making
or maintaining Advances at LIBOR, shall be conclusive absent manifest error.

 

(f)             Notwithstanding anything to the contrary herein (including,
without limitation, the occurrence of an Event of Default or the existence of an
Unmatured Event of Default or a Borrowing Base Deficiency), if, upon the
occurrence of an Event of Default, the amount on deposit in the Unfunded
Exposure Account is less than the aggregate Exposure Amount, the Borrower shall
request an Advance in the amount of such shortfall (the “Exposure Amount
Shortfall”).  Following receipt of a Notice of Borrowing (which shall specify
the account details of the Unfunded Exposure Account where the funds will be
made available), the Note Purchaser shall fund such Exposure Amount Shortfall in
accordance with Section 2.02(b), notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 3.02).

 

SECTION 2.03                       [Reserved]

 

SECTION 2.04                       Remittance Procedures. The Servicer, as agent
for the Agent and the Note Purchaser, shall instruct the Trustee and, if the
Servicer fails to do so, the Agent may instruct the Trustee, to apply funds on
deposit in the Controlled Accounts as described in this Section 2.04.

 

(a)            Payment Date Transfers Absent an Event of Default. So long as no
Event of Default has occurred and, in any case, prior to the declaration, or
automatic occurrence, of the Facility Maturity Date, the Servicer shall, and if
the Servicer fails to do so the Agent may, on each Payment Date, direct the
Trustee to transfer collected funds held by the Bank in the Collection Account,
in accordance with the Servicing Report, to the following Persons in the
following amounts and priority:

 

38

--------------------------------------------------------------------------------


 

(i)            FIRST, pari passu to (a) the Trustee, in payment in full of all
accrued Trustee Fees and all Trustee Expenses; provided that amounts payable to
the Trustee for Trustee Expenses pursuant to this clause (a) shall not exceed
$25,000 for any Payment Date, and (b) the Collateral Custodian, in payment in
full of all accrued Collateral Custodian Fees and SECOND to the Servicer, in
payment in full of all accrued Servicing Fees;

 

(ii)           to the Agent, for the benefit of the Note Purchaser, all Yield
and the Non-Usage Fee that is accrued and unpaid as of the last day of the
related Remittance Period;

 

(iii)          to the Agent, for the benefit of the Note Purchaser, the Agent or
the Collateral Custodian as applicable, all accrued and unpaid fees, expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Agent, the Note Purchaser or the Collateral
Custodian under the Transaction Documents;

 

(iv)          to pay the outstanding Advances to the extent required to satisfy
any outstanding Borrowing Base Deficiency;

 

(v)           to pay the Advances Outstanding, together with any applicable
Make-Whole Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);

 

(vi)          to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and
thereunder);

 

(vii)         to Wells Fargo Securities, LLC (f/k/a Wachovia Capital Markets,
LLC) (as “Administrative Agent” under the Term-Out Sale and Servicing
Agreement), for the benefit of the “Secured Parties” (as such term is defined in
the Term-Out Sale and Servicing Agreement) on account of any due and payable
“Aggregate Unpaids” (as such term is defined in the Term-Out Sale and Servicing
Agreement), to the extent a claim has been made therefor under the Borrower
Guaranty;

 

(viii)        to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

 

(ix)           to the Borrower, any remaining amounts.

 

(b)            Payment Date Transfers Upon the Occurrence of an Event of
Default. If an Event of Default has occurred or, in any case, after the
declaration, or automatic occurrence, of the Facility Maturity Date, the
Servicer shall, and if the Servicer fails to do so the Agent may, on each
Payment Date, direct the Trustee to transfer collected funds held by the Bank in
the Collection Account, in accordance with the Servicing Report, to the
following Persons in the following amounts and priority:

 

39

--------------------------------------------------------------------------------


 

(i)            FIRST, pari passu to (a) the Trustee, in payment in full of all
accrued Trustee Fees and all Trustee Expenses; provided that amounts payable to
the Trustee for Trustee Expenses pursuant to this clause (a) shall not exceed
$40,000 for any Payment Date, and (b) the Collateral Custodian, in payment in
full of all accrued Collateral Custodian Fees and SECOND to the Servicer, in
payment in full of all accrued Servicing Fees;

 

(ii)           to the Agent, for the benefit of the Note Purchaser, all accrued
and unpaid Yield and the Non-Usage Fee as of the last day of the related
Remittance Period;

 

(iii)          to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Exposure
Amount;

 

(iv)          to the Agent, for the benefit of the Note Purchaser, the Agent or
the Collateral Custodian, as applicable, all accrued and unpaid fees, expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Agent, the Note Purchaser or the Collateral
Custodian under the Transaction Documents;

 

(v)           to pay the Advances, until paid in full;

 

(vi)          to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder);

 

(vii)         to Wells Fargo Securities, LLC (f/k/a Wachovia Capital Markets,
LLC) (as “Administrative Agent” under the Term-Out Sale and Servicing
Agreement), for the benefit of the “Secured Parties” (as such term is defined in
the Term-Out Sale and Servicing Agreement) on account of any due and payable
“Aggregate Unpaids” (as such term is defined in the Term-Out Sale and Servicing
Agreement), to the extent a claim has been made therefor under the Borrower
Guaranty;

 

(viii)        to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

 

(ix)           to the Borrower, any remaining amounts.

 

(c)            Unfunded Exposure Account. Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed Draw
Loan Asset; provided that, until an Event of Default has occurred, the amount
withdrawn to fund such draw request shall not create any Borrowing Base
Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Trustee (with a copy to the Agent) in the form of a
Disbursement Request, and the Trustee shall instruct the Bank to fund such draw
request in accordance with the Loan Agreement pertaining to such Revolving Loan
Asset or Delayed Draw Loan Asset. Until an Event of Default has

 

40

--------------------------------------------------------------------------------


 

occurred, any amounts on deposit in the Unfunded Exposure Account which exceed
the Unfunded Exposure Equity Amount as of any date of determination shall be
deposited into the Principal Collection Account as Principal Collections. On and
after the occurrence of an Event of Default, any amounts on deposit in the
Unfunded Exposure Account which exceed the Exposure Amount as of any date of
determination shall be deposited into the Principal Collection Account as
Principal Collections.

 

(d)           Insufficiency of Funds. For the sake of clarity, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 

SECTION 2.05                       Instructions to the Trustee and the Bank. All
instructions and directions given to the Trustee or the Bank by the Servicer,
the Borrower or the Agent pursuant to Section 2.04 shall be in writing
(including instructions and directions transmitted to the Trustee or the Bank by
telecopy or e-mail), and such written instructions and directions shall be
delivered with a written certification that such instructions and directions are
in compliance with the provisions of Section 2.04. The Servicer and the Borrower
shall promptly transmit to the Agent by telecopy or e-mail a copy of all
instructions and directions given to the Trustee or the Bank by such party
pursuant to Section 2.04. The Agent shall promptly transmit to the Servicer and
the Borrower by telecopy or e-mail a copy of all instructions and directions
given to the Trustee or the Bank by the Agent, pursuant to Section 2.04. In the
event the Trustee or the Bank receives instructions from the Servicer or the
Borrower which conflict with any instructions received by the Agent, the Trustee
or the Bank, as applicable, shall rely on and follow the instructions given by
the Agent; provided that the Trustee or Bank, as applicable, shall promptly
provide notification to the Servicer or the Borrower of such conflicting
instructions; provided, further, that any such failure on the part of the
Trustee to deliver such notice shall not render such action by the Trustee
invalid.

 

SECTION 2.06                       Borrowing Base Deficiency Payments.

 

(a)           In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within five Business Days from the date of such Borrowing Base
Deficiency, eliminate such Borrowing Base Deficiency in its entirety by
effecting one or more of the following actions in order to eliminate such
Borrowing Base Deficiency as of such date of determination: (i) deposit cash in
United States dollars into the Principal Collection Account, (ii) repay Advances
(together with any Breakage Fees and all accrued and unpaid costs and expenses
of the Agent and Note Purchaser, in each case in respect of the amount so
prepaid), and/or (iii) subject to the approval of the Agent, in its sole
discretion (and the Agent shall use reasonable efforts to give such approval in
a timely fashion), Pledge additional Eligible Loan Assets.

 

(b)           No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a),

 

41

--------------------------------------------------------------------------------


 

the Borrower (or the Servicer on its behalf) shall deliver (i) to the Agent
(with a copy to the Trustee and the Collateral Custodian), notice of such
repayment or Pledge and a duly completed Borrowing Base Certificate, updated to
the date such repayment or Pledge is being made and giving pro forma effect to
such repayment or Pledge, and (ii) to the Agent, if applicable, a description of
any Eligible Loan Asset and each Obligor of such Eligible Loan Asset to be
Pledged and added to the updated Loan Asset Schedule.  Any notice pertaining to
any repayment or any Pledge pursuant to this Section 2.06 shall be irrevocable.

 

SECTION 2.07                       Substitution and Sale of Loan Assets;
Affiliate Transactions.

 

(a)            Substitutions. The Borrower may, with the consent of the Agent in
its sole discretion, replace any Loan Asset as a Loan Asset so long as (i) no
event has occurred, or would result from such substitution, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such substitution, which constitutes an Unmatured Event of Default or a
Borrowing Base Deficiency; provided that the Borrower may effect a substitution
as necessary to facilitate a cure of a Borrowing Base Deficiency (and any
Unmatured Event of Default arising therefrom) so long as immediately after
giving effect to such substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency shall be cured or
closer to being cured and (ii) simultaneously therewith, the Borrower Pledges
(in accordance with all of the terms and provisions contained herein) a
Substitute Eligible Loan Asset.

 

(b)            Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons other than the Transferor or its Affiliates from time to time;
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof,
(ii) no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; provided that the Borrower may sell Loan Assets as necessary to
facilitate a cure of a Borrowing Base Deficiency (and any Unmatured Event of
Default arising therefrom) so long as the Agent shall approve of such sale and,
immediately after giving effect to such sale and any other substitution or
transfer substantially contemporaneous therewith, the Borrowing Base Deficiency
shall be cured or closer to being cured and (iii) the prior written consent of
the Agent shall be required if such Loan Asset is sold for an amount which is
less than the Adjusted Borrowing Value.

 

(c)            Optional Sales. On any Optional Sale Date the Borrower shall have
the right to prepay all or a portion of the Advances Outstanding in connection
with the sale and assignment by the Borrower of all or a portion of the Loan
Assets, as the case may be in connection with a Permitted Securitization or a
Permitted Refinancing (each, an “Optional Sale”), subject to the following terms
and conditions:

 

(i)            The Borrower shall have given the Agent (with a copy to the
Trustee and the Collateral Custodian) at least 45 days’ prior written notice of
its intent to effect an Optional Sale in connection with a Permitted
Securitization or a Permitted Refinancing, and the Agent shall have delivered to
the Borrower its prior written consent (in its sole discretion) to such Optional
Sale, unless such 45 days’ notice requirement is

 

42

--------------------------------------------------------------------------------


 

waived or reduced by the Agent; provided that no such consent will be required
for any Optional Sale of any Loan Asset at a price equal to or greater than the
Adjusted Borrowing Value of such Loan Asset as of the date of the Optional Sale
to the extent that the aggregate Outstanding Balance of all Loan Assets sold
pursuant to this proviso (taking into account the proposed sale) during the
12-month period immediately preceding and including the proposed date of such
sale does not exceed 15% of the highest aggregate Outstanding Balance of any
month during such 12-month period;

 

(ii)           Unless an Optional Sale is to be effected on a Payment Date (in
which case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Servicing Report), the Servicer shall deliver to the
Agent (with a copy to the Trustee and the Collateral Custodian) a certificate
and evidence to the reasonable satisfaction of the Agent (which evidence may
consist solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement.  In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Loan Assets to repay all or a
portion of the Obligations;

 

(iii)          no Event of Default has occurred, or would result from such
Optional Sale, and no Unmatured Event of Default or Borrowing Base Deficiency
exists or would result from such Optional Sale; and

 

(iv)          on the related Optional Sale Date, the Borrower shall have
deposited into the Collection Account, in immediately available funds, the
proceeds of such Optional Sale, which shall at least equal the aggregate
Adjusted Borrowing Value of the Loan Assets being sold.

 

(d)            Lien Release Dividend.  Notwithstanding any provision contained
in this Agreement to the contrary, provided no Event of Default has occurred and
no Unmatured Event of Default exists, on a Lien Release Dividend Date, the
Borrower may dividend to the Equityholder and the Equityholder may dividend to
the Transferor a portion of those Loan Assets that were sold by the Transferor
to the Equityholder and by the Equityholder to the Borrower, or portions thereof
(each, a “Lien Release Dividend”), subject to the following terms and
conditions, as certified by the Borrower and the Transferor to the Agent (with a
copy to the Trustee and the Collateral Custodian):

 

(i)            The Borrower and the Transferor shall have given the Agent, with
a copy to the Trustee and the Collateral Custodian, at least five Business Days
prior written notice requesting that the Note Purchaser consent to the
effectuation of a Lien Release Dividend, in the form of Exhibit J hereto (a
“Notice and Request for Consent”), which consent shall be given in the sole and
absolute discretion of the Note Purchaser; provided that, if the Note Purchaser
shall not have responded to the Notice and Request for Consent by 11:00 a.m. on
the day that is one Business Day prior to the proposed Lien Release Dividend
Date, the Note Purchaser shall be deemed not to have given its consent;

 

43

--------------------------------------------------------------------------------


 

(ii)          On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

 

(iii)          After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Sections 4.01 and 4.02 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset  remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no material adverse change as to the Servicer or
the Borrower;

 

(iv)          Such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, (x) insolvent, (y) with insufficient funds
to pay its obligations as and when they become due or (z) with inadequate
capital for its present and anticipated business and transactions;

 

(v)           On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Agent, with a copy to the Trustee and the Collateral
Custodian, a list specifying all Loan Assets or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Agent shall have
approved same in its sole discretion and (B) obtained all authorizations,
consents and approvals required to effectuate the Lien Release Dividend;

 

(vi)          A portion of a Loan Asset may be transferred pursuant to a Lien
Release Dividend provided that (A) such transfer does not have an adverse effect
on the portion of such Loan Asset remaining as a part of the Collateral
Portfolio, any other aspect of the Collateral Portfolio, the Note Purchaser, the
Agent or any other Secured Party and (B) a new promissory note (other than with
respect to a Noteless Loan Asset) for the portion of the Loan Asset remaining as
a part of the Collateral Portfolio has been executed, and the original thereof
has been endorsed to the Trustee and delivered to the Collateral Custodian;

 

(vii)         Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or Accreted Interest thereon;

 

(viii)        The Borrower shall deliver a Borrowing Base Certificate (including
a calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Agent; and

 

44

--------------------------------------------------------------------------------


 

 

(ix)           The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Agent, the Note Purchaser, the
Trustee or the Collateral Custodian, as applicable, under this Agreement and the
other Transaction Documents, to the extent accrued to such date (including,
without limitation, Breakage Fees) with respect to the Loan Assets to be
transferred pursuant to such Lien Release Dividend and incurred in connection
with the transfer of such Loan Assets pursuant to such Lien Release Dividend;
and

 

(x)            The Borrower and the Servicer (on behalf of the Borrower) shall
pay the reasonable legal fees and expenses of the Agent, the Note Purchaser, the
Trustee and the Collateral Custodian in connection with any Lien Release
Dividend (including, but not limited to, expenses incurred in connection with
the release of the Lien of the Trustee, on behalf of the Secured Parties, and
any other party having an interest in the Loan Assets in connection with such
Lien Release Dividend).

 

(e)            Repurchase or Substitution of Warranty Loan Assets.  If on any
day a Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10
Business Days following the earlier of knowledge by the Borrower of such Loan
Asset becoming a Warranty Loan Asset or receipt by the Borrower from the Agent
or the Servicer of written notice thereof, the Borrower shall either:

 

(i)            make a deposit to the Collection Account (for allocation pursuant
to Section 2.04) in immediately available funds in an amount equal to the
Advance Date Assigned Value multiplied by the principal balance of such Loan
Asset (exclusive of Accreted Interest), any expenses or fees with respect to
such Loan Asset and costs and damages incurred by the Agent or by any Note
Purchaser in connection with any violation by such Loan Asset of any predatory
or abusive lending law which is an Applicable Law (a notification regarding the
amount of such expenses or fees to be provided by the Agent to the Borrower);
provided that the Agent shall have the right to determine whether the amount so
deposited is sufficient to satisfy the foregoing requirements; or

 

(ii)           with the prior written consent of the Agent, in its sole
discretion, substitute for such Warranty Loan Asset a Substitute Eligible Loan
Asset.

 

Upon confirmation of the deposit of the amounts set forth in
Section 2.07(e)(i) into the Collection Account or the delivery by the Borrower
of a Substitute Eligible Loan Asset for each Warranty Loan Asset (the date of
such confirmation or delivery, the “Release Date”), such Warranty Loan Asset and
related Portfolio Assets shall be removed from the Collateral Portfolio and, as
applicable, the Substitute Eligible Loan Asset and related Portfolio Assets
shall be included in the Collateral Portfolio.  On the Release Date of each
Warranty Loan Asset, the Trustee, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to release to the Borrower,
without recourse, representation or warranty, all the right, title and interest
and any Lien of the Trustee, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

45

--------------------------------------------------------------------------------


 

(f)             Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), (c) or
(e) shall be subject to the satisfaction of the following conditions (as
certified in writing to the Agent and Trustee by the Borrower):

 

(i)            the Borrower shall deliver a Borrowing Base Certificate to the
Agent in connection with such sale, substitution or repurchase;

 

(ii)           the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;

 

(iii)          no selection procedures adverse to the interests of the Agent or
the Note Purchaser were utilized by the Borrower in the selection of the Loan
Assets to be sold, repurchased or substituted;

 

(iv)          the Borrower shall give one Business Day’s notice of such sale
(other than in the case of an Optional Sale), substitution or repurchase;

 

(v)           the Borrower shall notify the Agent of any amount to be deposited
into the Collection Account in connection with any sale, substitution or
repurchase;

 

(vi)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date;

 

(vii)         any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;

 

(viii)        the Borrower and Servicer (on behalf of the Borrower) shall agree
to pay the reasonable legal fees and expenses of the Agent, the Note Purchaser,
the Trustee and the Collateral Custodian in connection with any such sale,
substitution or repurchase (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Trustee on behalf of the Secured
Parties and any other party having an interest in the Loan Asset in connection
with such sale, substitution or repurchase); and

 

(ix)           other than in the case of Section 2.07(e) and solely in the event
that Ares or an Affiliate is no longer the Servicer and the Facility Maturity
Date has not yet occurred (or, in the case of the declaration of the Facility
Maturity Date that arises solely pursuant to Section 7.01(d) due solely to the
occurrence of an event described in clauses (g) or (h) of the definition of
“Servicer Termination Event” or clause (o) of the definition of “Servicer
Termination Event” (to the extent arising solely due to the occurrence of an
event described in clauses (g) or (h) of the definition thereof), until on or
after the earlier of (x) the date that is twelve months after the occurrence of
such Facility Maturity Date or (y) the occurrence of a Facility Maturity Date
for any other reason other than an event described in clauses (g) or (h) of the
definition of “Servicer Termination Event” or clause (o) of the definition of
“Servicer Termination Event” (to the extent arising solely due to

 

46

--------------------------------------------------------------------------------


 

the occurrence of an event described in clauses (g) or (h) of the definition
thereof), the Borrower shall have consented to such sale or substitution.

 

(g)            Affiliate Transactions. Notwithstanding anything to the contrary
set forth herein or in any other Transaction Document, neither the Equityholder
nor the Transferor shall reacquire from the Borrower and the Borrower shall not
transfer to the Equityholder, the Transferor or to Affiliates of the Transferor
or the Equityholder, and none of the Transferor, the Equityholder nor any
Affiliates thereof will have a right or ability to purchase, the Loan Assets
without the prior written consent of the Agent, except in the case of
repurchases of Loan Assets by the Equityholder pursuant to Section 6.1 of the
Second Tier Purchase and Sale Agreement and by the Transferor pursuant to
Section 6.1 of the First Tier Purchase and Sale Agreement.  For the avoidance of
doubt, nothing in this clause (g) shall prohibit the Borrower or the
Equityholder, respectively, from transferring or distributing its Loan Assets to
the holders of its equity or Affiliates, as applicable, in accordance with
Section 2.07(a), 2.07(c), 2.07(d) or 2.07(e) herein.

 

(h)            Limitations on Sales, Substitutions and Repurchases.

 

(i)            The Outstanding Balance of all Loan Assets subject to clauses
(ii), (iv) or (vi) of the definition of “Value Adjustment Event” which were
included in all Lien Release Dividends or substituted by the Borrower pursuant
to Section 2.07(a), in each case during the 12-month period immediately
preceding the proposed Lien Release Dividend Date or date of substitution, as
applicable, does not exceed 10% of the highest aggregate Outstanding Balance of
any month during such 12-month period (or such lesser number of months as shall
have elapsed as of such date).

 

(ii)           The Outstanding Balance of all Loan Assets (other than Warranty
Loan Assets) sold pursuant to Section 2.07(b), sold without the consent of the
Agent in accordance with Section 2.07(c) (in each case, other than Loan Assets
subject to clauses (ii), (iv) or (vi) of the definition of “Value Adjustment
Event”), substituted pursuant to Section 2.07(a)  or released pursuant to
Section 2.07(d) during the 12-month period immediately preceding the proposed
date of sale, substitution or Lien Release Dividend (or such lesser number of
months as shall have elapsed as of such date) does not exceed 20% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date).

 

(iii)          Rule 3a-7.  Notwithstanding anything in this Section 2.07, the
Borrower shall not, and the Servicer shall not on the Borrower’s behalf,
purchase, sell or substitute any Loan Asset with the primary purpose of
recognizing gain or decreasing losses on such Loan Asset or in any manner that
would cause the Borrower not to be in compliance with the requirements of
Rule 3a-7 under the 1940 Act.

 

SECTION 2.08                       Payments and Computations, Etc.

 

(a)            All amounts to be paid or deposited by the Borrower or the
Servicer hereunder shall be paid or deposited in accordance with the terms
hereof no later than 5:00 p.m. (New York City time) on the day when due in
lawful money of the United States in immediately available funds to the
Collection Account or such other account as is designated by the Agent.

 

47

--------------------------------------------------------------------------------


 

Any Obligation hereunder shall not be reduced by any distribution of any portion
of Available Collections if at any time such distribution is rescinded or
required to be returned by the Note Purchaser to the Borrower or any other
Person for any reason. All computations of interest and all computations of
Yield and other fees hereunder shall be made on the basis of a year of 360 days
for the actual number of days (including the first but excluding the last day)
elapsed, other than calculations with respect to the Base Rate, which shall be
based on a year consisting of 365 or 366 days, as applicable.

 

(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)           If any Advance requested by the Borrower and approved by the Note
Purchaser and the Agent pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of the gross negligence or willful misconduct of,
or failure to fund such Advance on the part of, the Note Purchaser, the Agent or
an Affiliate thereof, made or effectuated, as the case may be, on the date
specified therefor, the Borrower shall indemnify the Note Purchaser against any
loss, cost or expense incurred by the Note Purchaser related thereto (other than
any such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to fund such Advance on the part of the Note Purchaser,
the Agent or an Affiliate thereof), including, without limitation, any loss
(including cost of funds and reasonable out-of-pocket expenses), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Note Purchaser to fund Advances or maintain the Advances. The
Note Purchaser shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

 

(d)           The Agent may, in its reasonable sole discretion, based on then
prevailing market conditions, adjust the definition of Applicable Spread at any
time after the date which is one year following the Closing Date provided that:
(i) any adjustment to the Applicable Spread shall remain effective for 364 days
from the date of such adjustment; (ii) the Agent shall provide the Borrower at
least 30 days’ prior written notice of any adjustment; (iii) no single
adjustment shall be greater than 0.50%; and (iv) the Applicable Spread can not
be adjusted to a percentage which is greater than 5.0%.

 

SECTION 2.09                       Fees. The Borrower shall pay the Note
Purchaser (either directly or through the Agent) certain fees (the “Fees”) in
the amounts and on the dates set forth in a fee letter (the “Fee Letter”), dated
the Closing Date, among the Borrower, Ares, the Agent, and the Note Purchaser.

 

SECTION 2.10                       Increased Costs; Capital Adequacy.

 

(a)           If, due to either (i) the introduction of or any change following
the date hereof (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation, administration
or application following the date hereof of any Applicable Law (including,
without limitation, any law or regulation resulting in any

 

48

--------------------------------------------------------------------------------


 

interest payments paid to the Note Purchaser under this Agreement being subject
to any tax, except for taxes on the overall net income of the Note Purchaser),
in each case whether foreign or domestic or (ii) the compliance with any
guideline or request following the date hereof from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to the Agent, the Note Purchaser, or any Affiliate,
successor or assign thereof (each of which shall be an “Affected Party”) of
agreeing to make or making, funding or maintaining any Advance (or any reduction
of the amount of any payment (whether of principal, interest, fee, compensation
or otherwise) to any Affected Party hereunder), as the case may be, the Borrower
shall, from time to time, after written demand by the Agent (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), on behalf of such Affected Party, pay to the Agent, on behalf of
such Affected Party, additional amounts sufficient to compensate such Affected
Party for such increased costs or reduced payments within 10 days after such
demand; provided, that the amounts payable under this Section 2.10 shall be
without duplication of amounts payable under Section 2.11 and shall not include
any Excluded Taxes.

 

(b)           If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application following the
date hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), the Borrower shall pay
the Agent on behalf of such Affected Party such additional amounts as will
compensate such Affected Party for such reduction.

 

(c)           In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Agent, on behalf of any Affected Party making a claim under this Section 2.10,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error.

 

SECTION 2.11                       Taxes.

 

(a)           All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower or made by the Servicer on behalf of the Borrower
under this Agreement will be made free and clear of and without deduction or
withholding for or on account of any Taxes.  If any Taxes are required to be
withheld from any amounts payable to any Indemnified Party, then the amount
payable to such Person will be increased (the amount of such increase, the
“Additional Amount”) such that every net payment made under this Agreement after
withholding for or on account of any Taxes (including, without limitation, any
Taxes on

 

49

--------------------------------------------------------------------------------


 

such increase) is not less than the amount that would have been paid had no such
deduction or withholding been made.  The foregoing obligation to pay Additional
Amounts with respect to payments required to be made by the Borrower or Servicer
under this Agreement will not, however, apply with respect to (i) taxes imposed
on or measured by net income or franchise taxes imposed on any Indemnified Party
by a taxing jurisdiction in which any such Person is organized, conducts
business or is paying taxes (as the case may be) or (ii) in the case of any
Indemnified Party that is an assignee and is not created or organized under the
laws of the United States or a political subdivision thereof, any United States
withholding tax imposed on any assignee Indemnified Party in excess of the
United States withholding tax that would have been imposed absent the assignment
to such assignee Indemnified Party (all such excluded Taxes in clauses (i) and
(ii) of this Section 2.11(a), “Excluded Taxes”).

 

(b)           The Borrower will indemnify, from funds available to it pursuant
to Section 2.04(a)(ix) or 2.04(b)(ix) (and to the extent the funds available for
indemnification provided by the Borrower is insufficient the Servicer, on behalf
of the Borrower, will indemnify) each Indemnified Party for the full amount of
Taxes payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  All payments in respect of this indemnification shall be made within
10 days from the date a written invoice therefor is delivered to the Borrower.

 

(c)           Within 30 days after the date of any payment by the Borrower or by
the Servicer on behalf of the Borrower of any Taxes, the Borrower or the
Servicer, as applicable, will furnish to the Agent and the Note Purchaser at the
applicable address set forth on this Agreement, appropriate evidence of payment
thereof.

 

(d)           If any assignee of the Note Purchaser is not created or organized
under the laws of the United States or a political subdivision thereof, such
Note Purchaser shall deliver to the Borrower, with a copy to the Agent,
(i) within 15 days after becoming an assignee hereunder, two (or such other
number as may from time to time be prescribed by Applicable Law) duly completed
copies of IRS Form W-8BEN or Form W-8ECI (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law), as appropriate and
(ii) upon the obsolescence of or after the occurrence of any event requiring a
change in, any form or certificate previously delivered pursuant to this
Section 2.11(d), copies (in such numbers as may from time to time be prescribed
by Applicable Law or regulations) of such additional, amended or successor
forms, certificates or statements as may be required under Applicable Law.

 

(e)           If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Note
Purchaser in connection with this Agreement or the funding or maintenance of
Advances hereunder, the Note Purchaser is required to compensate a bank or other
financial institution in respect of Taxes under circumstances similar to those
described in this Section 2.11, then, within 10 days after demand by each
applicable Note Purchaser, the Servicer shall pay (or to the extent the Servicer
does not make such payment the Borrower shall pay) to the Note Purchaser such
additional amount or amounts as may be necessary to reimburse the Note Purchaser
for any amounts paid by them.

 

50

--------------------------------------------------------------------------------


 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

 

SECTION 2.12                       Collateral Assignment of Agreements. The
Borrower hereby collaterally assigns to the Trustee, for the benefit of the
Secured Parties, all of the Borrower’s right and title to and interest in, to
and under (but not any obligations under) the Purchase and Sale Agreements (and
any UCC financing statements filed under or in connection therewith),  the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts, Retained Interest or Attached Equity (the
“Assigned Documents”). In furtherance and not in limitation of the foregoing,
the Borrower hereby collaterally assigns to the Trustee, for the benefit of the
Secured Parties, its right to indemnification under Article IX of each Purchase
and Sale Agreement.  The Borrower confirms that until the Collection Date the
Trustee on behalf of the Secured Parties shall have the sole right to enforce
the Borrower’s rights and remedies under the Purchase and Sale Agreements and
any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties. The parties hereto agree that such collateral
assignment to the Trustee, for the benefit of the Secured Parties, shall
terminate upon the Collection Date.

 

SECTION 2.13                       Grant of a Security Interest. To secure the
prompt, complete and indefeasible payment in full when due, whether by lapse of
time, acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Trustee, on
behalf of the Secured Parties, and (b) grants a security interest to the
Trustee, on behalf of the Secured Parties, in all of the Borrower’s right, title
and interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio, whether now existing or hereafter arising or acquired by
the Borrower, and wherever the same may be located. For the avoidance of doubt,
the Collateral Portfolio shall not include any Excluded Amounts, and the
Borrower does not hereby assign, pledge or grant a security interest in any such
amounts. Anything herein to the contrary notwithstanding, (a) the Borrower shall
remain liable under the Collateral Portfolio to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Trustee, for the
benefit of the Secured Parties, of any of its rights in the Collateral Portfolio
shall not release the Borrower from any of its duties or obligations under the
Collateral Portfolio, and (c) none of the Agent, the Trustee or the Note
Purchaser (nor its successors and assigns) shall have any obligations or
liability under the Collateral Portfolio by reason of this Agreement, nor shall
the Agent, the Trustee, or the Note Purchaser (nor its successors and assigns)
be obligated to perform any of the obligations or duties of the Borrower
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

SECTION 2.14                       Evidence of Debt. The Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by

 

51

--------------------------------------------------------------------------------


 

it and a register for the recordation of the names and addresses and interests
of the Note Purchasers (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and each Note Purchaser shall treat each person whose name
is recorded in the Register as a Note Purchaser under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Note Purchaser at any reasonable time and from time to time
upon reasonable prior notice.

 

SECTION 2.15                       Survival of Representations and Warranties.
It is understood and agreed that the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 are made and are true and correct on the date of
this Agreement and on each Cut-Off Date unless such representations and
warranties are made as of a specific date.

 

SECTION 2.16                       Release of Loan Assets.

 

(a)           The Borrower may obtain the release of (i) any Loan Asset (and the
related Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend, sold or substituted in accordance with the applicable provisions of
Section 2.07 and any Portfolio Assets pertaining to such Loan Asset and (ii) any
Collateral Portfolio that expires by its terms and all amounts in respect
thereof have been paid in full by the related Obligor and deposited in the
Collection Account. The Trustee, for the benefit of the Secured Parties, shall
at the sole expense of the Servicer, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit N)
and take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Trustee as described in the immediately
preceding sentence, the Collateral Custodian shall deliver the Required Loan
Documents to the Borrower.

 

(b)           Promptly after the Collection Date has occurred, the Note
Purchaser and the Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Trustee, Note Purchaser or
the Agent but without any other representation or warranty, express or implied,
by or recourse against the Note Purchaser or the Agent.

 

SECTION 2.17                       Treatment of Amounts Paid by the Borrower.
Amounts paid by the Borrower pursuant to Section 2.07 on account of Loan Assets
shall be treated as payments of Principal Collections or Interest Collections,
as applicable, on Loan Assets hereunder.

 

SECTION 2.18                       Prepayment; Termination.

 

(a)           Except as expressly permitted or required herein, including,
without limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction at least one Business Day prior
to such reduction (which notice shall include a Borrowing Base Certificate) and
upon payment in full of any Breakage Fees and other accrued and unpaid costs and
expenses of Agent and Note Purchaser related to such prepayment;

 

52

--------------------------------------------------------------------------------


 

provided that no such reduction shall be given effect unless (i) sufficient
funds have been remitted to pay all such amounts in full, as determined by the
Agent, in its sole discretion and (ii) no event would result from such
prepayment which would constitute an Event of Default or an Unmatured Event of
Default. Any notice relating to any repayment pursuant to this
Section 2.18(a) shall be irrevocable.

 

(b)           Notwithstanding any other provision hereof, the Borrower shall not
terminate this Agreement or any other Transaction Document or reduce the Maximum
Facility Amount prior to the date which is five Business Days prior to the
Stated Maturity Date without the Agent’s prior written consent, which consent
may be withheld in the Agent’s sole discretion; provided, that (i) upon three
Business Days’ prior written notice to the Agent, and only so long as no Event
of Default has occurred and no Unmatured Event of Default exists, the Borrower
may terminate this Agreement upon payment in full of all outstanding Advances,
all accrued and unpaid Yield, any Breakage Fees, all accrued and unpaid costs
and expenses of Agent and Note Purchaser, payment of the Make-Whole Premium and
payment of all other Obligations (without giving effect to clause (ii) of the
definition thereof) and (ii) with the prior written consent of the Agent, the
Borrower may reduce the Maximum Facility Amount upon payment in full of the
Make-Whole Premium and delivery of a Notice of Reduction at least one Business
Day prior to such reduction; provided, further that no Event of Default or
Unmatured Event of Default would result from such reduction in the Maximum
Facility Amount. Any termination of this Agreement shall be subject to
Section 11.05.

 

(c)           Notwithstanding anything to the contrary in Section 2.18(b), no
Make-Whole Premium shall be payable by the Borrower in the event that either
(i)(x) the Obligations (without giving effect to clause (ii) of the definition
thereof) are refinanced by the proceeds of any other financing of the Transferor
or any of its Affiliates by any of the Agent or any of their respective
Affiliates or (y) the Agent or any of their respective Affiliates enters into
another credit facility or other financing with the Transferor or any of its
Affiliates substantially concurrently with the termination of this Agreement
(provided that in either case of clause (x) or clause (y) above, the aggregate
commitments of such financing shall equal or exceed the Advances Outstanding on
such date, and the Agent or their respective Affiliates hold at least 51% of the
aggregate commitments of such replacement or other financing), (ii) as of any
date of determination, the Agent has not approved greater than 33% of the
Eligible Loan Assets submitted by the Borrower for approval prior to such date,
such percentage to be calculated based on the number of Eligible Loan Assets
reviewed; provided, that only Eligible Loan Assets with respect to which the
Borrower has provided the Agent with all of the information reasonably requested
by the Agent to make such approval determination for such Eligible Loan Asset;
provided, further, that at least 15 Eligible Loan Assets that meet the criteria
of the foregoing proviso must have been reviewed for this clause (ii) to apply.
For the avoidance of doubt, any reference to “Eligible Loan Asset” in this
Section 2.18(c) shall include Loan Assets which are not “Eligible Loan Assets”
solely due to the failure to satisfy clause 11 of Schedule III to this Agreement
or (iii) this Agreement is terminated within five Business Days prior to the
Stated Maturity Date.

 

(d)           The Borrower hereby acknowledges and agrees that the Make-Whole
Premium constitutes additional consideration for the Note Purchaser to enter
into this Agreement.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.19       Extension of Stated Maturity Date.  The Borrower may, within
60 days but not less than 45 days prior to the Stated Maturity Date, make a
request to extend the date set forth in the definition of “Stated Maturity Date”
for an additional period of one year. The Stated Maturity Date may be extended
by one year by mutual agreement among the Agent, the Note Purchaser, the
Borrower and the Servicer (such extension, the “Initial Extension”). Following
such Initial Extension, the Borrower may, within 60 days but not less than 45
days prior to the Stated Maturity Date (as revised by the Initial Extension),
make a request to extend the date set forth in the definition of “Stated
Maturity Date” (as revised by the Initial Extension) for an additional period of
one year. The Stated Maturity Date (as revised by the Initial Extension) may be
extended by one year upon the mutual agreement among the Agent, the Note
Purchaser, the Borrower and the Servicer (such extension, the “Second
Extension”). The effectiveness of either the Initial Extension or the Second
Extension shall be conditioned upon the payment of the Additional Structuring
Fee (as defined in the Fee Letter) to the Agent for the Agent’s own account, in
immediately available funds. The Borrower confirms that the Note Purchaser and
the Agent, in their sole and absolute discretion, without regard to the value or
performance of the Loan Assets or any other factor, may elect not to extend the
Stated Maturity Date.

 

SECTION 2.20                       Collections and Allocations.

 

(a)           The Servicer shall promptly identify any collections received as
being on account of Interest Collections, Principal Collections or other
Available Collections and shall transfer, or cause to be transferred, all
Available Collections received directly by it to the Collection Account by the
close of business on the second Business Day after such Collections are
received.  Upon the transfer of Available Collections to the Collection Account,
the Servicer shall segregate Principal Collections and Interest Collections and
transfer the same to the Principal Collection Account and the Interest
Collection Account, respectively.  The Servicer shall further include a
statement as to the amount of Principal Collections and Interest Collections on
deposit in the Principal Collection Account and the Interest Collection Account
on each Reporting Date in the Servicing Report delivered pursuant to
Section 6.08(b).

 

(b)           On the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

 

(c)           With the prior written consent of the Agent (a copy of which will
be provided by the Servicer to the Trustee), the Servicer may withdraw from the
Collection Account any deposits thereto constituting Excluded Amounts if the
Servicer has, prior to such withdrawal and consent, delivered to the Agent a
report setting forth the calculation of such Excluded Amounts in form and
substance satisfactory to the Agent in its sole discretion.

 

(d)           Prior to notice of exclusive control, the Servicer shall, pursuant
to written instruction (which may be in the form of standing instructions),
direct the Trustee to invest, or cause the investment of, funds on deposit in
the Controlled Accounts in Permitted Investments, from the date of this
Agreement until the Collection Date. Absent any such written instruction, such
funds shall not be invested. A Permitted Investment acquired with funds
deposited in any Controlled Account shall mature not later than the Business Day
immediately preceding any

 

54

--------------------------------------------------------------------------------


 

Payment Date, and shall not be sold or disposed of prior to its maturity unless
the Servicer determines there is a substantial risk of material deterioration of
such Permitted Investment, in its commercially reasonable discretion. All such
Permitted Investments shall be registered in the name of the Bank or its nominee
for the benefit of the Agent or Trustee, and otherwise comply with assumptions
of the legal opinions of Latham & Watkins LLP dated the Closing Date and
delivered in connection with this Agreement. All income and gain realized from
any such investment, as well as any interest earned on deposits in any
Controlled Account shall be distributed in accordance with the provisions of
Article II hereof. In the event the Borrower or Servicer direct the funds to be
invested in investments which are not Permitted Investments, the Borrower shall
deposit in the Collection Account or the Unfunded Exposure Account, as the case
may be (with respect to investments made hereunder of funds held therein), an
amount equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Bank, the
Trustee, the Agent or the Note Purchaser shall be liable for the amount of any
loss incurred, in respect of any investment, or lack of investment, of funds
held in any Controlled Account.

 

(e)           Until the Collection Date, the Borrower shall have no rights of
direction or withdrawal, with respect to amounts held in any Controlled Account,
except to the extent explicitly set forth in Section 2.04 or Section 2.21.

 

SECTION 2.21                       Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Trustee and Agent, prior to the Facility Maturity Date, the Servicer may, to the
extent of any Principal Collections on deposit in the Principal Collection
Account:

 

(a)           withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:

 

(i)            all conditions precedent set forth in Section 3.04 have been
satisfied;

 

(ii)           no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such withdrawal and reinvestment;

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date;

 

(iv)          the Servicer provides same day written notice to the Agent and the
Trustee by facsimile or email (to be received no later than 1:00 p.m. on such
day) of the request to withdraw Principal Collections and the amount of such
request;

 

(v)           the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

 

55

--------------------------------------------------------------------------------


 

(vi)          the Trustee provides to the Agent by facsimile (to be received no
later than 1:30 p.m. on that same day) a statement reflecting the total amount
on deposit as of the opening of business on such day in the Principal Collection
Account; or

 

(b)           withdraw such funds for the purpose of making payments in respect
of the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.18.

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Trustee and the Agent), the
Trustee will release funds from the Principal Collection Account to the Servicer
in an amount not to exceed the lesser of (A) the amount requested by the
Servicer and (B) the amount on deposit in the Principal Collection Account on
such day.

 

ARTICLE III.

CONDITIONS PRECEDENT

 

SECTION 3.01                       Conditions Precedent to Effectiveness.

 

(a)           This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)            all reasonable up-front expenses and fees (including legal fees
and any fees required under the Fee Letter) that are invoiced at or prior to the
Closing Date shall have been paid in full;

 

(ii)           in the reasonable judgment of the Agent, there not having been
any change in Applicable Law which adversely affects the Note Purchaser’s or the
Agent’s entering into the transactions contemplated by the Transaction Documents
or any Material Adverse Effect or material disruption after May 7, 2009 in the
financial, banking or commercial loan or capital markets generally;

 

(iii)          any and all information submitted to the Note Purchaser by the
Borrower, the Transferor, the Equityholder or the Servicer or any of their
Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

 

(iv)          the Note Purchaser shall have received, all documentation and
other information requested by the Note Purchaser in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Transferor
and the Servicer under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, all
in form and substance reasonably satisfactory to the Note Purchaser;

 

(v)           the Agent shall have received on or before the date of such
Advance the items listed in Schedule I hereto, each in form and substance
satisfactory to the Agent and the Note Purchaser;

 

56

--------------------------------------------------------------------------------


 

(vi)          the Agent and Note Purchaser have received approval from their
internal credit committee and all other necessary approvals, as required by the
Agent, in its sole discretion; and

 

(vii)         no material adverse effect on the business, assets, financial
conditions or performance of the Servicer and its subsidiaries, including the
Borrower, on a consolidated basis, has occurred.

 

(b)           By its execution and delivery of this Agreement, each of the
Borrower and Servicer hereby certifies that, and the Agent hereby acknowledges
that, each of the conditions precedent to the effectiveness of this Agreement
set forth in this Section 3.01 have been satisfied.

 

SECTION 3.02                       Conditions Precedent to All Advances. Each
Advance (including the Initial Advance, except as explicitly set forth below) to
the Borrower from the Note Purchaser shall be subject to the further conditions
precedent that:

 

(a)           On the Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower by accepting any amount of such
Advance shall be deemed to have certified that:

 

(i)            the Servicer (on behalf of the Borrower) shall have delivered to
the Agent (with a copy to the Collateral Custodian and copies of the Notice of
Borrowing and Borrowing Base Certificate to the Trustee only) no later than
5:00 p.m. on the date that is one Business Day prior to the related Advance
Date: (A) a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan
Asset Schedule and (D) except with respect to an Advance under Section 2.02(f),
Loan Assignments in the form of Exhibit A to the Purchase and Sale Agreements
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Agent;

 

(ii)           except with respect to an Advance under Section 2.02(f), the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Agent), no later than 2:00 p.m. one Business Day prior to the related Advance
Date, a faxed or e-mailed copy of the duly executed original promissory notes of
the Loan Assets (and, in the case of any Noteless Loan Asset, a fully executed
assignment agreement) and if any Loan Assets are closed in escrow, a certificate
(in the form of Exhibit K) from the closing attorneys of such Loan Assets
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian within five Business Days of any related Advance Date as to any Loan
Assets;

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and (except with
respect to an Advance required by Section 2.02(f)) there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving
effect to the Advance to take place on such Advance Date and to the application
of proceeds therefrom, on and as of such day as though made on and as of such
date (other than any representation and warranty that is made as of a specific
date);

 

57

--------------------------------------------------------------------------------


 

(iv)          on and as of such Advance Date, after giving effect to such
Advance and the addition to the Collateral Portfolio of the Eligible Loan Assets
being acquired by the Borrower using the proceeds of such Advance (except with
respect to an Advance required by Section 2.02(f)), the Advances Outstanding
does not exceed the Borrowing Base;

 

(v)           no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance;

 

(vi)          no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vii)         since the Closing Date, no material adverse change has occurred in
the ability of the Servicer, Transferor, the Equityholder or the Borrower to
perform its obligations under any Transaction Document;

 

(viii)        no liens exist in respect of taxes which are prior to the lien of
the Trustee on the Eligible Loan Assets to be Pledged on such Advance Date; and

 

(ix)           all terms and conditions of each Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Advance Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed, and with respect to
each Eligible Loan Asset so assigned pursuant to each Purchase and Sale
Agreement, the Transferor and the Equityholder shall not have been subject to
any Change of Control since the Closing Date, other than a Change of Control
previously approved by the Agent in writing.

 

(b)           The Agent shall have approved in its sole and absolute discretion
each of the Eligible Loan Assets identified in the applicable Loan Asset
Schedule for inclusion in the Collateral Portfolio on the applicable Advance
Date.

 

(c)           No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by the
Note Purchaser or the proposed Pledge of Eligible Loan Assets in accordance with
the provisions hereof.

 

(d)           Except with respect to an Advance required by Section 2.02(f), 
the Facility Maturity Date has not yet occurred.

 

58

--------------------------------------------------------------------------------


 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Agent and the Note
Purchaser, which right may be exercised at any time on the demand of the Note
Purchaser, to rescind the related Advance and direct the Borrower to pay to the
Agent for the benefit of the Note Purchaser an amount equal to the Advances made
during any such time that any of the foregoing conditions precedent were not
satisfied.

 

SECTION 3.03                       Advances Do Not Constitute a Waiver. No
Advance made hereunder shall constitute a waiver of any condition to the Note
Purchaser’s obligation to make such an advance unless such waiver is in writing
and executed by the Note Purchaser.

 

SECTION 3.04                       Conditions to Pledges of Loan Assets. Each
Pledge of an additional Eligible Loan Asset pursuant to Section 2.06, a
Substitute Eligible Loan Asset pursuant to Section 2.07(a) or (e), an additional
Eligible Loan Asset pursuant to Section 2.21 or any other Pledge of a Loan Asset
hereunder shall be subject to the further conditions precedent that (as
certified to the Trustee by the Borrower):

 

(a)           the Servicer (on behalf of the Borrower) shall have delivered to
the Agent (with a copy to the Collateral Custodian and copies of the Notice of
Borrowing and Borrowing Base Certificate to the Trustee only) no later than
5:00 p.m. on the date that is one Business Day prior to the related Cut-Off
Date: (A) a Borrowing Base Certificate, (B) a Loan Asset Schedule and (C) Loan
Assignments in the form of Exhibit A to the Purchase and Sale Agreements
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Agent;

 

(b)           the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Agent), no later than 2:00 p.m. one Business Day prior to
the related Cut-Off Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Cut-Off Date as to
any Loan Assets;

 

(c)           no liens exist in respect of taxes which are prior to the lien of
the Trustee on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

 

(d)           all terms and conditions of each Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Cut-Off Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the

 

59

--------------------------------------------------------------------------------


 

proceeds thereof shall have been made, taken or performed, and with respect to
each Eligible Loan Asset so assigned pursuant to each Purchase and Sale
Agreement;

 

(e)           the Agent shall have approved in its sole and absolute discretion
each of the Eligible Loan Assets identified in the applicable Loan Asset
Schedule for inclusion in the Collateral Portfolio on the applicable Cut-Off
Date;

 

(f)            no Event of Default has occurred, or would result from such
Pledge, and no Unmatured Event of Default exists, or would result from such
Pledge (other than, with respect to any Pledge of an Eligible Loan Asset
necessary to cure a Borrowing Base Deficiency in accordance with Section 2.06 or
2.07, an Unmatured Event of Default arising solely pursuant to such Borrowing
Base Deficiency); and

 

(g)           the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Pledge to take place on such Cut-Off Date, on and
as of such day as though made on and as of such date (other than any
representation and warranty that is made as of a specific date).

 

SECTION 3.05       Conditions Precedent to Initial Advance. The Initial Advance
to the Borrower from the Note Purchaser shall, in addition to the conditions
precedent set forth herein with regard to all Advances, be subject to the
further conditions precedent that on the Advance Date, the Agent shall receive
an Opinion of Counsel with respect to “no conflicts” with respect to each of the
Borrower, the Guarantor, the Equityholder and Ares (substantially in the form of
Exhibit S).

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                       Representations and Warranties of the
Borrower.  The Borrower hereby represents and warrants, as of the Closing Date,
as of each applicable Cut-Off Date, as of each applicable Advance Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made:

 

(a)           Organization, Good Standing and Due Qualification.  The Borrower
is a limited liability company duly organized, validly existing and in good
standing under the laws of Delaware (subject to Section 5.02(r)) and has the
power and all licenses necessary to own its assets and to transact the business
in which it is engaged and is duly qualified and in good standing under the laws
of each jurisdiction where the transaction of such business or its ownership of
the Loan Assets and the Collateral Portfolio requires such qualification.

 

(b)           Power and Authority; Due Authorization; Execution and Delivery. 
The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions

 

60

--------------------------------------------------------------------------------


 

contemplated hereby and thereby, and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and each of the
Transaction Documents to which it is a party, and to grant to the Trustee, for
the benefit of the Secured Parties, a first priority perfected security interest
in the Collateral Portfolio on the terms and conditions of this Agreement,
subject only to Permitted Liens.

 

(c)           Binding Obligation.  This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

(d)           All Consents Required.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

 

(e)           No Violation.  The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
Pledge of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio other than Permitted Liens or (ii) violate any Applicable
Law or the certificate of formation or limited liability company agreement of
the Borrower or (iii) violate any contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.

 

(f)            No Proceedings.  There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.

 

(g)           Selection Procedures.  In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Note Purchaser.

 

(h)           Bulk Sales.  The grant of the security interest in the Collateral
Portfolio by the Borrower to the Trustee, for the benefit of the Secured
Parties, pursuant to this Agreement, is in the ordinary course of business for
the Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

(i)            Pledge of Collateral Portfolio.  Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned

 

61

--------------------------------------------------------------------------------


 

or pledged by the Borrower to any Person, other than as contemplated by
Article II and the Pledge of such Collateral Portfolio to the Trustee, for the
benefit of the Secured Parties, pursuant to the terms of this Agreement.

 

(j)            Indebtedness.  The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and the Term-Out Sale and Servicing Agreement and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement, the other
Transaction Documents and the Term-Out Sale and Servicing Agreement.

 

(k)           Sole Purpose.  The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement, the Term-Out Sale and
Servicing Agreement and the transactions contemplated by the Transaction
Documents.

 

(l)            No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

(m)          Taxes.  The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other tax returns)
required to be filed by it, is not liable for taxes payable by any other Person
and has paid or made adequate provisions for the payment of all taxes,
assessments and other governmental charges due and payable from the Borrower
except for those taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books. No tax
lien or similar adverse claim has been filed, and no claim is being asserted,
with respect to any such tax, assessment or other governmental charge. Any
taxes, fees and other governmental charges due and payable by the Borrower, as
applicable, in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.

 

(n)           Location.  The Borrower’s location (within the meaning of
Article 9 of the UCC) is Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records regarding the Collateral Portfolio
(other than those delivered to the Collateral Custodian)) is located at the
address set forth under its name on the signature pages hereto (or at such other
address as shall be designated by such party in a written notice to the other
parties hereto).

 

(o)           Tradenames.  Except as permitted hereunder, the Borrower’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Borrower has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Agent upon receipt of a notice delivered to the Agent pursuant to

 

62

--------------------------------------------------------------------------------


 

Section 5.02(r)); the Borrower’s only jurisdiction of formation is Delaware,
and, except as permitted hereunder, the Borrower has not changed its
jurisdiction of formation.

 

(p)           Solvency.  The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower insolvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period);
and the Borrower, after giving effect to the transactions contemplated hereby,
will have adequate capital to conduct its business.

 

(q)           No Subsidiaries.  The Borrower has no Subsidiaries.

 

(r)            Value Given.  The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Loan Assets (or any number of them) from the Equityholder pursuant to the
Second Tier Purchase and Sale Agreement. No such transfer has been made for or
on account of an antecedent debt owed by the Borrower to the Equityholder and no
such transfer is or may be voidable or subject to avoidance under any section of
the Bankruptcy Code.

 

(s)           Reports Accurate.  All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Agent, the Trustee, the Note
Purchaser or the Collateral Custodian in connection with this Agreement are, as
of their date, accurate, true and correct; provided that, solely with respect to
written or electronic information furnished by the Servicer which was provided
to the Servicer from an Obligor with respect to a Loan Asset, such information
need only be accurate, true and correct to the knowledge of the Servicer;
provided, further, that the foregoing proviso shall not apply to any information
presented in a Servicer’s Certificate, Servicing Report, Notice of Borrowing or
Borrowing Base Certificate.

 

(t)            Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(u)           No Adverse Agreements.  There are no agreements in effect
adversely affecting the rights of the Borrower to make, or cause to be made, the
grant of the security interest in the Collateral Portfolio contemplated by
Section 2.13.

 

(v)           Event of Default/Unmatured Event of Default.  No event has
occurred  which constitutes an Event of Default, and no event has occurred and
is continuing which constitutes an Unmatured Event of Default (other than any
Event of Default or Unmatured Event of Default which has previously been
disclosed to the Agent as such).

 

63

--------------------------------------------------------------------------------


 

(w)         Credit Policy and Servicing Standard.  Each of the Loan Assets was
underwritten or acquired and is being serviced in conformance with the standard
underwriting, credit, collection, operating and reporting procedures and systems
of the Servicer or the Transferor.

 

(x)            ERISA.  The present value of all benefits vested under all
“employee pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Borrower or any ERISA Affiliate of the Borrower, or in which
employees of the Borrower or any ERISA Affiliate of the Borrower are entitled to
participate, as from time to time in effect (the “Pension Plans”), does not
exceed the value of the assets of the Pension Plan allocable to such vested
benefits (based on the value of such assets as of the last annual valuation
date). No prohibited transactions, failure to meet the minimum funding standard
set forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect
to any Benefit Plan other than a Multiemployer Plan, withdrawals or reportable
events have occurred with respect to any Pension Plans that, in the aggregate,
could subject the Borrower to any material tax, penalty or other liability.  No
notice of intent to terminate a Pension Plan has been filed, nor has any Pension
Plan been terminated under Section 4041(f) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.

 

(y)           Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(z)            Broker-Dealer.  The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(aa)         Instructions to Obligors.  The Collection Account is the only
account to which Obligors have been instructed by the Borrower, or the Servicer
on the Borrower’s behalf, to send Principal Collections and Interest Collections
on the Collateral Portfolio.  The Borrower has not granted any Person other than
the Trustee, on behalf of the Secured Parties, an interest in the Collection
Account.

 

(bb)         Second Tier Purchase and Sale Agreement.  The Second Tier Purchase
and Sale Agreement and the Second Tier Loan Assignments contemplated therein are
the only agreements pursuant to which the Borrower acquires the Collateral
Portfolio.

 

(cc)         Investment Company Act.  The Borrower is not required to register
as an “investment company” under the provisions of the 1940 Act.

 

(dd)         Compliance with Law.  The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory

 

64

--------------------------------------------------------------------------------


 

and abusive lending laws, laws, rules and regulations relating to licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy).

 

(ee)         Collections.  The Borrower acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio Pledged hereunder are held and shall be held in trust for the benefit
of the Trustee, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

(ff)           Set-Off, etc.  No Loan Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, the Transferor, the Equityholder or the Obligor thereof, and no
Collateral Portfolio is subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor, the Equityholder or the
Obligor with respect thereto, except, in each case, for amendments, extensions
and modifications, if any, to such Collateral Portfolio otherwise permitted
pursuant to Section 6.04(a) of this Agreement and in accordance with the Credit
Policy and the Servicing Standard.

 

(gg)         Full Payment.  As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(hh)         Environmental.  With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment.  As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor, the Equityholder nor the Servicer has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 

(ii)           USA PATRIOT Act.  Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that

 

65

--------------------------------------------------------------------------------


 

is not affiliated with a bank that has a physical presence and an acceptable
level of regulation and supervision; or (iv) a person or entity that resides in
or is organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(jj)           Confirmation from Transferor and Equityholder.  The Borrower has
received in writing from the Transferor and the Equityholder confirmation that
the Transferor and the Equityholder will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk)         Accuracy of Representations and Warranties.  Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all material respects.

 

(ll)           Reaffirmation of Representations and Warranties.  On each day
that any Advance is made hereunder, the Borrower shall be deemed to have
certified that all representations and warranties described in Section 4.01 and
Section 4.02 are correct on and as of such day as though made on and as of such
day, except for any such representations or warranties which are made as of a
specific date.

 

(mm)       Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Trustee, on behalf of the Secured Parties, which security interest is prior to
all other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

 

(ii)           the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(mm);

 

(iii)          with respect to Collateral Portfolio that constitute “security
entitlements”:

 

a.             all of such security entitlements have been credited to one of
the Controlled Accounts and the securities intermediary for each Controlled
Account has agreed to treat all assets credited to such Controlled Account as
“financial assets” within the meaning of the applicable UCC;

 

b.             the Borrower has taken all steps necessary to cause the
securities intermediary to identify in its records the Borrower, for the benefit
of the Secured Parties, as the Person having a security entitlement against the
securities intermediary in each of the Controlled Accounts; and

 

66

--------------------------------------------------------------------------------


 

c.             the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Trustee, for the benefit of the
Secured Parties.  The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Trustee (acting at
the direction of the Agent) in accordance with the Transaction Documents,
including causing cash to be invested in Permitted Investments; provided that,
upon the delivery of a notice of exclusive control under the Collection Account
Agreement or Unfunded Exposure Account Agreement by the Trustee (acting at the
direction of the Agent), the securities intermediary has agreed to only follow
the entitlement orders and instructions of the Trustee, on behalf of the Secured
Parties, including with respect to the investment of cash in Permitted
Investments.

 

(iv)          all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;

 

(v)           with respect to any Controlled Account which constitutes a
“deposit account” as defined in the applicable UCC, the Borrower, the Bank and
the Trustee, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Trustee on behalf of the Secured Parties to
direct disposition of the funds in such deposit account;

 

(vi)          the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)         the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Trustee, on behalf of the Secured Parties;

 

(viii)        the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Trustee, on behalf of the Secured Parties,
under this Agreement; provided that filings in respect of real property shall
not be required;

 

(ix)           other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Trustee, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio.  The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral  Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the Second
Tier Purchase and Sale Agreement, or (B) relating to the closing of a Permitted
Securitization contemplated by Section 2.07(c), or (C) that has been terminated
and/or fully and validly assigned to the Trustee on or prior to the date hereof.

 

67

--------------------------------------------------------------------------------


 

The Borrower is not aware of the filing of any judgment or tax lien filings
against the Borrower;

 

(x)            all original executed copies of each underlying promissory note
or copies of each Loan Asset Register, as applicable, that constitute or
evidence each Loan Asset has been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

(xi)           other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Trustee, is holding the underlying promissory
notes that constitute or evidence the Loan Assets solely on behalf of and for
the Trustee, for the benefit of the Secured Parties; provided that the
acknowledgement of the Collateral Custodian set forth in Section 13.11 may serve
as such acknowledgement;

 

(xii)          none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, on behalf of the Secured Parties;

 

(xiii)         with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Trustee, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Trustee, for the benefit of the Secured Parties, upon original issue
or registration of transfer by the Borrower of such certificated security; and

 

(xiv)        with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Trustee, on behalf of the Secured
Parties, as the registered owner of such uncertificated security.

 

SECTION 4.02       Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral Portfolio.  The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date and any date which Loan Assets are Pledged hereunder and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made:

 

(a)           Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the Trustee,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Controlled Accounts and the filing of the financing statements, shall be a valid
and first priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a

 

68

--------------------------------------------------------------------------------


 

security interest may be perfected by filing subject only to Permitted Liens. 
Neither the Borrower nor any Person claiming through or under Borrower shall
have any claim to or interest in the Controlled Accounts and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

 

(b)           Eligibility of Collateral Portfolio. As of the Closing Date, each
Cut-Off Date and each Advance Date, (i) the Loan Asset Schedule and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of Borrowing
Base or Borrowing Base Deficiency is an Eligible Loan Asset and (iii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the transfer of a security interest in each item of
Collateral Portfolio to the Trustee, for the benefit of the Secured Parties,
have been duly obtained, effected or given and are in full force and effect.

 

(c)           No Fraud. Each Loan Asset was originated without any fraud or
material misrepresentation by the Transferor or, to the best of the Borrower’s
knowledge, on the part of the Obligor.

 

SECTION 4.03       Representations and Warranties of the Servicer.  The Servicer
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:

 

(a)           Organization and Good Standing.  The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (except as such jurisdiction is changed as
permitted hereunder), with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

 

(b)           Due Qualification.  The Servicer is duly qualified to do business
as a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Servicer (i) has all necessary power, authority and legal right to
(a) execute and deliver this Agreement and the other Transaction Documents to
which it is a party, (b) carry out the terms of the Transaction Documents to
which it is a party, and (ii) has duly authorized by all necessary corporate
action the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party.  This Agreement and each other

 

69

--------------------------------------------------------------------------------


 

Transaction Document to which the Servicer is a party have been duly executed
and delivered by the Servicer.

 

(d)           Binding Obligation.  This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)           No Violation.  The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any contractual obligation of the
Servicer, (ii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iii) violate any Applicable Law.

 

(f)            No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Servicer is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Servicer is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have Material Adverse Effect.

 

(g)           All Consents Required.  All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

(h)           Reports Accurate.  No Borrowing Base Certificate, information,
exhibit, financial statement, document, book, record or report furnished by the
Servicer to the Agent, the Trustee, the Note Purchaser or the Collateral
Custodian in connection with this Agreement is inaccurate in any material
respect as of the date it is dated, and no such document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading; provided that, solely with
respect to written or electronic information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Servicer; provided, further, that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

 

(i)            Credit Policy and Servicing Standard.  The Servicer has complied
in all material respects with (i) the Credit Policy with regard to the
origination and underwriting of the Loan Assets and (ii) the Servicing Standard
with regard to the servicing of the Loan Assets.

 

70

--------------------------------------------------------------------------------


 

(j)            Collections.  The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

 

(k)           Bulk Sales.  The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Servicer.

 

(l)            Solvency.  The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event.  The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not solvent.

 

(m)          Taxes.  The Servicer has filed or caused to be filed all tax
returns that are required to be filed by it.  The Servicer has paid or made
adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, assessment
or other charge.

 

(n)           Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the sale of the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(o)           Security Interest.  The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio, which is enforceable in accordance with Applicable Law upon execution
and delivery of this Agreement.  Upon the filing of UCC-1 financing statements
naming the Trustee as secured party and the Borrower as debtor, the Trustee, for
the benefit of the Secured Parties, shall have a valid and first priority
perfected security interest in the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing
(except for any Permitted Liens).  All filings (including, without limitation,
such UCC filings) as are necessary for the perfection of the Secured Parties’
security interest in the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing have been (or
prior to the applicable Advance will be) made.

 

(p)           ERISA.  The present value of all benefits vested under all Pension
Plans does not exceed the value of the assets of the Pension Plan allocable to
such vested benefits (based on the value of such assets as of the last annual
valuation date).  No prohibited transactions, failure to meet the minimum
funding standard set forth in Section 302(a) of ERISA and Section 412(a) of the
Code with respect to any Benefit Plan other than a Multiemployer Plan,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Servicer to any material tax, penalty
or other liability.  No notice of intent to terminate a Pension Plan has been
filed, nor has any Pension Plan been terminated

 

71

--------------------------------------------------------------------------------


 

under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(q)           USA PATRIOT Act.  Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(r)            Environmental.  With respect to each item of Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer: 
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. The Servicer has not received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Servicer, have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(s)           No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

(t)            Instructions to Obligors.  The Collection Account is the only
account to which Obligors have been instructed by the Servicer on the Borrower’s
behalf to send Principal Collections and Interest Collections on the Collateral
Portfolio.

 

(u)           Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

72

--------------------------------------------------------------------------------


 

(v)                                 Servicer Termination Event.  No event has
occurred which constitutes a Servicer Termination Event (other than any Servicer
Termination Event which has previously been disclosed to the Agent as such).

 

(w)                               Broker-Dealer.  The Servicer is not a
broker-dealer or subject to the Securities Investor Protection Act of 1970, as
amended.

 

(x)                                   Compliance with Applicable Law. The
Servicer has complied in all material respects with all Applicable Law to which
it may be subject, and no Loan Asset in the Collateral Portfolio contravenes in
any respect any Applicable Law.

 

SECTION 4.04                                                                   
Representations and Warranties of the Trustee.  The Trustee in its individual
capacity and as Trustee represents and warrants as follows:

 

(a)                                  Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Trustee under this Agreement.

 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Trustee, as the case may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Trustee is a party or by which it or any of its
property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Trustee, required in connection with the execution
and delivery of this Agreement, the performance by the Trustee of the
transactions contemplated hereby and the fulfillment by the Trustee of the terms
hereof have been obtained.

 

(f)                                    Validity, Etc.  The Agreement constitutes
the legal, valid and binding obligation of the Trustee, enforceable against the
Trustee in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

SECTION 4.05                                                                   
Representations and Warranties of the Guarantor.  The Guarantor hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date and as of each other date provided
under this Agreement or the

 

73

--------------------------------------------------------------------------------


 

other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

 

(a)                                  Organization and Good Standing.  The
Guarantor has been duly organized, and is validly existing as a limited
liability company in good standing, under the laws of the State of Delaware
(except as such jurisdiction is changed in accordance with the Term-Out Sale and
Servicing Agreement), with all requisite limited liability company power and
authority to own or lease its properties and conduct its business as such
business is presently conducted, and had at all relevant times, and now has all
necessary power, authority and legal right to provide the Guaranty.

 

(b)                                 Due Qualification.  The Guarantor is duly
qualified to do business as a limited liability company and is in good standing
as a limited liability company, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications, licenses
or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery.  The Guarantor (i) has all necessary limited liability
company power, authority and legal right to (a) execute and deliver this
Agreement and the other Transaction Documents to which it is a party, and
(b) carry out the terms of the Transaction Documents to which it is a party, and
(ii) has duly authorized by all necessary limited liability company action, the
execution, delivery and performance of this Agreement and the Guaranty on the
terms and conditions herein provided.  This Agreement and each other Transaction
Document to which the Guarantor is a party have been duly executed and delivered
by the Guarantor.

 

(d)                                 Binding Obligation.  This Agreement and each
other Transaction Document to which the Guarantor is a party constitutes a
legal, valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization and other
similar laws of general application affecting creditors’ rights generally and by
general principles of equity (whether such enforceability is considered in a
proceeding in equity or at law).

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and the fulfillment of the terms hereof and thereof will
not (i) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the Guarantor’s certificate of formation, limited liability company
agreement or any contract or other agreement to which or the Guarantor is a
party or by which the Guarantor or any property or assets of the Guarantor may
be bound, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Guarantor’s properties pursuant to the terms of
any such contract or other agreement to which or the Guarantor is a party or by
which the Guarantor or any property or assets of the Guarantor may be bound,
other than this Agreement, or (iii) violate any Applicable Law.

 

(f)                                    No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the best knowledge of the Guarantor,
threatened against the Guarantor, before any

 

74

--------------------------------------------------------------------------------


 

Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Guarantor is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Guarantor is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.

 

(g)                                 All Consents Required.  All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery and
performance by the Guarantor of this Agreement and any other Transaction
Document to which the Guarantor is a party have been obtained.

 

(h)                                 Bulk Sales.  The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
require compliance with any “bulk sales” act or similar law by Guarantor.

 

(i)                                     Investment Company Act.  The Guarantor
is not required to register as an investment company under the provisions of the
1940 Act.

 

(j)                                     Solvency.  The Guarantor is not the
subject of any Bankruptcy Proceedings or Bankruptcy Event.

 

SECTION 4.06                                                                   
Representations and Warranties of the Note Purchaser.  The Note Purchaser hereby
represents and warrants that it is (a) either a Qualified Institutional Buyer
under Rule 144A of the Securities Act or an institutional “Accredited Investor”
as defined in Rule (1)-501(a)(1)-(3) or (7) under the Securities Act and (b) a
“qualified purchaser” under the 1940 Act.

 

SECTION 4.07                                                                   
Representations and Warranties of the Collateral Custodian.  The Collateral
Custodian in its individual capacity and as Collateral Custodian represents and
warrants as follows:

 

(a)                                  Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Collateral Custodian under this Agreement.

 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Collateral Custodian, as the case
may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Collateral Custodian is a party or by which it or
any of its property is bound.

 

75

--------------------------------------------------------------------------------


 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Custodian, required in connection with
the execution and delivery of this Agreement, the performance by the Collateral
Custodian of the transactions contemplated hereby and the fulfillment by the
Collateral Custodian of the terms hereof have been obtained.

 

(f)                                    Validity, Etc.  The Agreement constitutes
the legal, valid and binding obligation of the Collateral Custodian, enforceable
against the Collateral Custodian in accordance with its terms, except as such
enforceability may be limited by applicable Bankruptcy Laws and general
principles of equity (whether considered in a suit at law or in equity).

 

ARTICLE V.

GENERAL COVENANTS

 

SECTION 5.01                                                                   
Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)                                  Organizational Procedures and Scope of
Business.  The Borrower will observe all organizational procedures required by
its certificate of formation, limited liability company agreement and the laws
of its jurisdiction of formation. Without limiting the foregoing, the Borrower
will limit the scope of its business to: (i) the acquisition of Eligible Loan
Assets and the ownership and management of the Portfolio Assets and the related
assets in the Collateral Portfolio; (ii) the sale, transfer or other disposition
of Loan Assets as and when permitted under the Transaction Documents;
(iii) entering into and performing under the Transaction Documents and the
Term-Out Sale and Servicing Agreement; (iv) consenting or withholding consent as
to proposed amendments, waivers and other modifications of the Loan Agreements
to the extent not in conflict with the terms of this Agreement or any other
Transaction Document; (v) exercising any rights (including but not limited to
voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) to engage in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

 

(b)                                 Special Purpose Entity Requirements.  The
Borrower will at all times:  (i) maintain at least one Independent Director;
(ii) maintain its own separate books and records and bank accounts; (iii) hold
itself out to the public and all other Persons as a legal entity separate from
the Equityholder and any other Person (although, in connection with certain

 

76

--------------------------------------------------------------------------------


 

advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (iv) have a Board of Directors separate from that of the Equityholder and
any other Person; (v) file its own tax returns, if any, as may be required under
Applicable Law, to the extent (1) not part of a consolidated group filing a
consolidated return or returns or (2) not treated as a division for tax purposes
of another taxpayer, and pay any taxes so required to be paid under Applicable
Law in accordance with the terms of this Agreement; (vi) except as contemplated
by the Transaction Documents, not commingle its assets with assets of any other
Person; (vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of Ares in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Equityholder (other
than with respect to the Borrower Guaranty); (xi) pay the salaries of its own
employees, if any; (xii) not hold out its credit or assets as being available to
satisfy the obligations of others (other than with respect to the Borrower
Guaranty); (xiii) maintain separate office space (which may be a separately
identified area in office space shared with one or more Affiliates of the
Borrower) and allocate fairly and reasonably any overhead for shared office
space; (xiv) use separate stationery, invoices and checks (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (xv) except as expressly permitted by this
Agreement, not pledge its assets as security for the obligations of any other
Person; (xvi) correct any known misunderstanding regarding its separate
identity; (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xviii) cause its Board of Directors to meet at
least annually or act pursuant to written consent and keep minutes of such
meetings and actions and observe in all material respects all other Delaware
limited liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; and (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower. Where necessary, the Borrower will obtain proper
authorization from its members for limited liability company action.

 

(c)                                  Preservation of Company Existence.  The
Borrower will maintain its limited liability company existence in good standing
under the laws of its jurisdiction of formation and will promptly obtain and
thereafter maintain qualifications to do business as a foreign limited liability
company in any other state in which it does business and in which it is required
to so qualify under Applicable Law.

 

(d)                                 Compliance with Legal Opinions.  The
Borrower shall take all other actions necessary to maintain the accuracy of the
factual assumptions set forth in the legal opinions of Latham & Watkins LLP, as
special counsel to the Borrower, issued in connection with the Purchase and Sale
Agreements and relating to the issues of substantive consolidation and true sale
of the Loan Assets.

 

(e)                                  Deposit of Collections.  The Borrower shall
promptly (but in no event later than two Business Days after receipt) deposit or
cause to be deposited into the Collection

 

77

--------------------------------------------------------------------------------


 

Account any and all Available Collections received by the Borrower, the Servicer
or any of their Affiliates.

 

(f)                                    Disclosure of Purchase Price.  The
Borrower shall disclose to the Agent and the Note Purchaser the purchase price
for each Loan Asset proposed to be transferred to the Equityholder and then to
the Borrower pursuant to the terms of the Purchase and Sale Agreements.

 

(g)                                 Obligor Defaults.  The Borrower shall give,
or shall cause Servicer to give, notice to the Agent and the Note Purchaser
within two Business Days of the Borrower’s, the Transferor’s or the Servicer’s
actual knowledge of the occurrence of any default by an Obligor under any Loan
Asset.

 

(h)                                 Required Loan Documents.  The Borrower shall
deliver to the Collateral Custodian a hard copy of the Required Loan Documents
and the Loan Asset Checklist pertaining to each Loan Asset within five Business
Days of the Cut-Off Date pertaining to such Loan Asset.

 

(i)                                     Taxes.  The Borrower will file or cause
to be filed its tax returns and pay any and all Taxes imposed on it or its
property as required by the Transaction Documents (except as contemplated in
Section 4.01(m)).

 

(j)                                     Notice of Event of Default.  The
Borrower shall notify the Agent of the occurrence of any Event of Default under
this Agreement promptly upon obtaining actual knowledge of such event. In
addition, no later than two Business Days following the Borrower’s knowledge or
notice of the occurrence of any Event of Default, the Borrower will provide to
the Agent a written statement of a Responsible Officer of the Borrower setting
forth the details of such event and the action that the Borrower proposes to
take with respect thereto.

 

(k)                                  Notice of Material Events.  The Borrower
shall, promptly upon becoming aware thereof, notify the Agent of any event or
other circumstance that is reasonably likely to have a Material Adverse Effect.

 

(l)                                     Notice of Income Tax Liability.  The
Borrower shall furnish to the Agent telephonic or facsimile notice within 10
Business Days (confirmed in writing within five Business Days thereafter) of the
receipt of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments (i) to the Tax
liability of Ares or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which Ares is a member in an amount equal to
or greater than $10,000,000 in the aggregate, or (ii) to the Tax liability of
the Borrower itself in an amount equal to or greater than $1,000,000 in the
aggregate.  Any such notice shall specify the nature of the items giving rise to
such adjustments and the amounts thereof.

 

(m)                               Notice of Auditors’ Management Letters.  The
Borrower shall promptly notify the Agent after the receipt of any auditors’
management letters received by the Borrower or by its accountants.

 

78

--------------------------------------------------------------------------------


 

(n)                                 Notice of Breaches of Representations and
Warranties under this Agreement.  The Borrower shall promptly notify the Agent
if any representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Trustee, the Agent and the Note Purchaser a written notice
setting forth in reasonable detail the nature of such facts and circumstances. 
In particular, but without limiting the foregoing, the Borrower shall notify the
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

(o)                                 Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreements.  The Borrower confirms and
agrees that the Borrower will, upon receipt of notice or discovery thereof,
promptly send to the Agent and the Trustee a notice of (i) any breach of any
representation, warranty, agreement or covenant under either of the Purchase and
Sale Agreements or (ii) any event or occurrence that, upon notice, or upon the
passage of time or both, would constitute such a breach, in each case, promptly
upon learning thereof

 

(p)                                 Notice of Proceedings.  The Borrower shall
notify the Agent, as soon as possible and in any event within three Business
Days, after the Borrower receives notice or obtains knowledge thereof, of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Trustee’s, for the benefit
of the Secured Parties, interest in the Collateral Portfolio, or the Borrower,
the Servicer, the Equityholder or the Transferor or any of their Affiliates. For
purposes of this Section 5.01(p), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio, the Transaction Documents, the Trustee’s, for the benefit of the
Secured Parties, interest in the Collateral Portfolio, or the Borrower or the
Equityholder in excess of $1,000,000 shall be deemed to be material and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower or the Equityholder) in excess of $5,000,000 shall be deemed to be
material.

 

(q)                                 Notice of ERISA Reportable Events.  The
Borrower shall promptly notify the Agent after receiving notice of any
“reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have been waived by regulations) with respect
to the Borrower (or any Affiliate thereof), a copy of such notice.

 

(r)                                    Notice of Accounting Changes.  As soon as
possible and in any event within three Business Days after the effective date
thereof, the Borrower will provide to the Agent notice of any change in the
accounting policies of the Borrower.

 

(s)                                  Additional Documents.  The Borrower shall
provide the Agent with copies of such documents as the Agent may reasonably
request evidencing the truthfulness of the representations set forth in this
Agreement.

 

79

--------------------------------------------------------------------------------


 

(t)            Protection of Security Interest.  With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the Second
Tier Purchase and Sale Agreement, (ii) (at the  expense of the Servicer, on
behalf of the Borrower) take all action necessary to perfect, protect and more
fully evidence the Borrower’s ownership of such Collateral Portfolio free and
clear of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (a) with respect to the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Servicer, on
behalf of the Borrower), effective financing statements against the Equityholder
in all necessary or appropriate filing offices, (including any amendments
thereto or assignments thereof) and filing continuation statements, amendments
or assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) (at the  expense of the Servicer, on behalf of the Borrower) take all
action necessary to cause a valid, subsisting and enforceable first priority
perfected security interest, subject only to Permitted Liens, to exist in favor
of the Trustee (for the benefit of the Secured Parties) in the Borrower’s
interests in all of the Collateral Portfolio being Pledged hereunder including
the filing of a UCC financing statement in the applicable jurisdiction
adequately describing the Collateral Portfolio (which may include an “all asset”
filing), and naming the Borrower as debtor and the Trustee as the secured party,
and filing continuation statements, amendments or assignments with respect
thereto in such filing offices, (including any amendments thereto or assignments
thereof), (iv) permit the Agent or its agents or representatives to visit the
offices of the Borrower during normal office hours and upon reasonable advance
notice examine and make copies of all documents, books, records and other
information concerning the Collateral Portfolio and discuss matters related
thereto with any of the officers or employees of the Borrower having knowledge
of such matters, and (v) take all additional action that the Agent or the
Trustee may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral Portfolio, or to enable the Agent or the Trustee to
exercise or enforce any of their respective rights hereunder.

 

(u)           Liens. The Borrower will promptly notify the Agent of the
existence of any Lien on the Collateral Portfolio (other than Permitted Liens)
and the Borrower shall defend the right, title and interest of the Trustee, for
the benefit of the Secured Parties, in, to and under the Collateral Portfolio
against all claims of third parties.

 

(v)           Other Documents.  At any time from time to time upon prior written
request of the Agent, at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the Agent may
request).

 

(w)          Compliance with Law.  The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to Borrower or any of its
assets (including, without limitation, Environmental Laws, and all federal
securities laws), and Borrower shall do

 

80

--------------------------------------------------------------------------------


 

or cause to be done all things necessary to preserve and maintain in full force
and effect its legal existence, and all licenses material to its business.

 

(x)            Proper Records.  The Borrower shall at all times keep proper
books of records and accounts in which full, true and correct entries shall be
made of its transactions in accordance with GAAP.

 

(y)           Satisfaction of Obligations.  The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves with respect thereto have been provided on
the books of the Borrower.

 

(z)            Performance of Covenants.  The Borrower shall observe, perform
and satisfy all the material terms, provisions, covenants and conditions
required to be observed, performed or satisfied by it, and shall pay when due
all costs, fees and expenses required to be paid by it, under the Transaction
Documents. The Borrower shall pay and discharge all taxes, levies, liens and
other charges on it or its assets and on the Collateral Portfolio that, in each
case, in any manner would create any lien or charge upon the Collateral
Portfolio, except for any such taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided.

 

(aa)         Tax Treatment.  The Borrower, the Transferor, the Equityholder and
the Note Purchaser shall treat the Advances advanced hereunder as indebtedness
of the Borrower (or, so long as the Borrower is treated as a disregarded entity
for U.S. federal income tax purposes, as indebtedness of the entity of which it
is considered to be a part) for U.S. federal income tax purposes and to file any
and all tax forms in a manner consistent therewith.

 

(bb)         Maintenance of Records.  The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account and will furnish the Agent, upon the
reasonable request by the Agent, information with respect to the Collateral
Portfolio and the conduct and operation of its business.

 

(cc)         Obligor Notification Forms.  The Borrower shall furnish the Trustee
and the Agent with an appropriate power of attorney to send (at the Agent’s
discretion on the Trustee’s behalf, after the occurrence or declaration of the
Facility Maturity Date but subject to the proviso in Section 7.02(a)) Obligor
notification forms to give notice to the Obligors of the Trustee’s interest in
the Collateral Portfolio and the obligation to make payments as directed by the
Agent on the Trustee’s behalf.

 

(dd)         Officer’s Certificate.  On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer’s Certificate, in form and
substance acceptable to the Agent, providing (i) a certification, based upon a
review and summary of UCC search results, that there is no other interest in the
Collateral Portfolio perfected by filing of a UCC financing statement other than
in favor of the Trustee and (ii) a certification, based upon a review and

 

81

--------------------------------------------------------------------------------


 

summary of tax and judgment lien searches satisfactory to the Agent, that there
is no other interest in the Collateral Portfolio based on any tax or judgment
lien.

 

(ee)         Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

(i)             authorize and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

 

(ii)            deliver or cause to be delivered to the Trustee and the Agent an
opinion of the counsel for the Borrower, in form and substance reasonably
satisfactory to the Agent, confirming and updating the opinion delivered
pursuant to Schedule I with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
specified therein, provided herein or otherwise permitted hereunder, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

SECTION 5.02                     Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Special Purpose Entity Requirements.  Except as otherwise
permitted by this Agreement, the Borrower shall not (i) guarantee any obligation
of any Person, including any Affiliate (other than with respect to the Borrower
Guaranty); (ii) engage, directly or indirectly, in any business, other than the
actions required or permitted to be performed under the Transaction Documents
(other than the Borrower Guaranty); (iii) incur, create or assume any
Indebtedness, other than Indebtedness incurred under the Transaction Documents
and the Term-Out Sale and Servicing Agreement and arising in connection with
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement, the other Transaction Documents and the Term-Out Sale and
Servicing Agreement; (iv) make or permit to remain outstanding any loan or
advance to, or own or acquire any stock or securities of, any Person, except
that the Borrower may invest in those Loan Assets and other investments
permitted under the Transaction Documents and may make any advance required or
expressly permitted to be made pursuant to any provisions of the Transaction
Documents and permit the same to remain outstanding in accordance with such
provisions; (v) fail to pay its debts and liabilities from its assets when due;
(vi) create, form or otherwise acquire any Subsidiaries or (vii) release, sell,
transfer, convey or assign any Loan Asset unless in accordance with the
Transaction Documents.

 

(b)           Requirements for Material Actions.  The Borrower shall not fail to
provide that the unanimous consent of all members (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or

 

82

--------------------------------------------------------------------------------


 

insolvency, (iv) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
Borrower, (v) make any assignment for the benefit of the Borrower’s creditors,
(vi) admit in writing its inability to pay its debts generally as they become
due, or (vii) take any action in furtherance of any of the foregoing.

 

(c)           Protection of Title.  The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

 

(d)           Transfer Limitations.  The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Trustee for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the Agent and the
Note Purchaser, in each case, except as otherwise expressly permitted by the
terms of this Agreement.

 

(e)           Liens.  The Borrower shall not create, incur or permit to exist
any lien, encumbrance or security interest in or on any of the Collateral
Portfolio subject to the security interest granted by the Borrower pursuant to
this Agreement, other than Permitted Liens.

 

(f)            Organizational Documents.  The Borrower shall not modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Agent.

 

(g)           [Reserved].

 

(h)           Merger, Acquisitions, Sales, etc.  The Borrower shall not change
its organizational structure, enter into any transaction of merger or
consolidation or amalgamation, or asset sale (other than pursuant to
Section 2.07), or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) without the prior written consent of the
Agent.

 

(i)            Use of Proceeds.  The Borrower shall not use the proceeds of any
Advance other than to finance the purchase by the Borrower from the Equityholder
on a “true sale” basis, of Collateral Portfolio pursuant to the terms of the
Second Tier Purchase and Sale Agreement.

 

(j)            Limited Assets.  The Borrower shall not hold or own any assets
that are not part of the Collateral Portfolio other than with respect to any
assets released from the Lien of the Trustee hereunder following (i) a
substitution effected in accordance with Section 2.07(a) (so long as the
Borrower has Pledged a Substitute Eligible Loan Asset in connection therewith),
(ii) an Optional Sale in connection with a Permitted Refinancing effected in
accordance with Section 2.07(c), (iii) a Lien Release Dividend effected in
accordance with Section 2.07(d) or (iv) a repurchase or substitution of a
Warranty Loan Asset effected in accordance with Section 2.07(e).

 

(k)           Tax Treatment.  The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.

 

(l)            Extension or Amendment of Collateral Portfolio.  The Borrower
will not, except as otherwise permitted in Section 6.04(a) of this Agreement and
in accordance with the

 

83

--------------------------------------------------------------------------------


 

Credit Policy and the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(m)          Second Tier Purchase and Sale Agreement.  The Borrower will not
amend, modify, waive or terminate any provision of the Second Tier Purchase and
Sale Agreement without the prior written consent of the Agent.

 

(n)           Restricted Junior Payments.  The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred or would result therefrom, the Borrower
may declare and make distributions to its member on its membership interests.

 

(o)           ERISA Matters.  The Borrower will not (a) engage, and will
exercise its best efforts not to permit any ERISA Affiliate to engage, in any
prohibited transaction (within the meaning of ERISA Section 406(a) or (b) or
Code Section 4975) for which an exemption is not available or has not previously
been obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Benefit Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Benefit Plan so as to result, directly or indirectly in any liability to the
Borrower, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA with respect to any Pension Plan, other than an
event for which reporting requirements have been waived by regulations.

 

(p)           Instructions to Obligors.  The Borrower will not make any change,
or permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Agent has consented to such change.

 

(q)           Taxable Mortgage Pool Matters.  The sum of the Outstanding
Balances of all Loan Assets owned by the Borrower and that are principally
secured by an interest in real property (within the meaning of Treasury
Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
aggregate Outstanding Balance of all Loan Assets.

 

(r)            Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule II hereto, as such schedule may be revised from time to time to reflect
name changes and name usage permitted under the terms of this
Section 5.02(r) after compliance with all terms and conditions of this
Section 5.02(r) related thereto) unless, prior to the effective date of any such
change in the jurisdiction of its formation, name change or use, the Borrower
receives prior written consent from the Agent of such change and delivers to the
Agent such financing statements as the Agent may request to reflect such name
change or use, together with such Opinions of Counsel and other documents and
instruments as the Agent may request in connection therewith.  The Borrower will
not change the location of its chief executive office unless prior to the
effective date of any such change of location, the

 

84

--------------------------------------------------------------------------------


 

Borrower notifies the Agent of such change of location in writing. The Borrower
will not move, or consent to the Collateral Custodian or the Servicer moving,
the Loan Asset Files from the location thereof on the Closing Date, unless 30
days prior to the effective date of any such move, the Borrower notifies the
Agent of such move in writing.

 

(s)           Allocation of Charges.  There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

SECTION 5.03                     Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof pursuant to the terms hereof.

 

(b)           Preservation of Company Existence.  The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)           Obligations and Compliance with Collateral Portfolio.  The
Servicer will duly fulfill and comply with all obligations on the part of the
Borrower to be fulfilled or complied with under or in connection with the
administration of each item of Collateral Portfolio and will do nothing to
impair the rights of the Trustee, for the benefit of the Secured Parties, or of
the Secured Parties in, to and under the Collateral Portfolio.  It is understood
and agreed that the Servicer does not hereby assume any obligations of the
Borrower in respect of any Advances or assume any responsibility for the
performance by the Borrower of any of its obligations hereunder or under any
other agreement executed in connection herewith that would be inconsistent with
the limited recourse undertaking of the Servicer, in its capacity as seller,
under Section 2.1(e) of the First Tier Purchase and Sale Agreement.

 

(d)           Keeping of Records and Books of Account.

 

(i)             The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)            The Servicer shall permit the Agent or its respective agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon

 

85

--------------------------------------------------------------------------------


 

reasonable advance notice and examine and make copies of all documents, books,
records and other information concerning the Collateral Portfolio and the
Servicer’s servicing thereof and discuss matters related thereto with any of the
officers or employees of the Servicer having knowledge of such matters.

 

(iii)          The Servicer will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Collateral
Portfolio with a legend, acceptable to the Agent describing (i) the sale of the
Collateral Portfolio (A) from the Transferor to the Equityholder and (B) from
the Equityholder to the Borrower and (ii) the Pledge from the Borrower to the
Trustee, for the benefit of the Secured Parties.

 

(e)           Preservation of Security Interest.  The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Trustee, for the benefit of the Secured
Parties, in, to and under the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing.

 

(f)            Credit Policy.  The Servicer will (i) comply in all material
respects with the Credit Policy and the Servicing Standard in regard to the
Collateral Portfolio, and (ii) furnish to the Agent, prior to its effective
date, prompt written notice of any changes in the Credit Policy.  The Servicer
will not agree to or otherwise permit to occur any change in the Credit Policy
that could have a Material Adverse Effect without the prior written consent of
the Agent; provided that, no consent shall be required from the Agent in
connection with any change mandated by Applicable Law or a Governmental
Authority as evidenced by an Opinion of Counsel to that effect delivered to the
Agent.

 

(g)           Events of Default.  The Servicer will provide the Agent (with a
copy to the Trustee) with immediate written notice of the occurrence of each
Event of Default and each Unmatured Event of Default of which the Servicer has
knowledge or has received notice.  In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any Event of
Default or Unmatured Event of Default, the Servicer will provide to the Trustee
and the Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

 

(h)           Taxes.  The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

 

(i)            Other.  The Servicer will promptly furnish to the Trustee and the
Agent such other information, documents, records or reports respecting the
Collateral Portfolio or the condition or operations, financial or otherwise, of
the Borrower or the Servicer as the Trustee and the Agent may from time to time
reasonably request in order to protect the interests of the Agent, the Trustee
or Secured Parties under or as contemplated by this Agreement.

 

86

--------------------------------------------------------------------------------


 

(j)            Proceedings Related to the Borrower, the Transferor and the
Servicer and the Transaction Documents.  As soon as possible and in any event
within three Business Days after any executive officer of the Servicer receives
notice or obtains knowledge thereof of any settlement of, judgment (including a
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the Borrower, the Transferor or the Servicer
(or any of their Affiliates) or the Transaction Documents. For purposes of this
Section 5.03(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $1,000,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor or any of
their Affiliates (other than the Borrower) in excess of $5,000,000 shall be
deemed to be expected to have such a Material Adverse Effect.

 

(k)           Deposit of Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(l)            Loan Asset Register.

 

(i)             The Servicer shall maintain, or cause to be maintained, with
respect to each Noteless Loan Asset a register (which may be in physical or
electronic form and readily identifiable as the loan asset register) (each, a
“Loan Asset Register”) in which it will record, or cause to be recorded, (v) the
amount of such Noteless Loan Asset, (w) the amount of any principal or interest
due and payable or to become due and payable from the Obligor thereunder,
(x) the amount of any sum in respect of such Noteless Loan Asset received from
the Obligor, (y) the date of origination of such Noteless Loan Asset and (z) the
maturity date of such Noteless Loan Asset.

 

(ii)            At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Agent, the Trustee and the Collateral Custodian a copy of the related Loan
Asset Register, together with a certificate of a Responsible Officer of the
Servicer (in the form of Exhibit R) certifying to the accuracy of such Loan
Asset Register as of the applicable Cut-Off Date.

 

(m)          Special Purpose Entity Requirements.  The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b).

 

(n)           Accounting Changes.  As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Agent notice of any change in the accounting policies of the Servicer.

 

87

--------------------------------------------------------------------------------


 

(o)           Proceedings Related to the Collateral Portfolio.  As soon as
possible and in any event within three Business Days after any Responsible
Officer of the Servicer receives notice or has actual knowledge of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the interests of the Trustee or the Secured Parties in, to and under the
Collateral Portfolio. For purposes of this Section 5.03(o), any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio or the Trustee’s or the Secured Parties’ interest in
the Collateral Portfolio in excess of $2,500,000 or more shall be deemed to be
expected to have such a Material Adverse Effect.

 

(p)           Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Latham & Watkins LLP, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

 

(q)           Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Transferor or the Equityholder to direct, any agent or
administrative agent for any Loan Asset to remit all payments and collections
with respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to the Collection Account. The Borrower and
the Servicer shall take commercially reasonable steps to ensure, and shall cause
the Transferor or the Equityholder to take commercially reasonable steps to
ensure, that only funds constituting payments and collections relating to Loan
Assets shall be deposited into the Collection Account.

 

(r)            Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(s)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreements.  The Servicer confirms and agrees that the
Servicer will, upon receipt of notice or discovery thereof, promptly send to the
Agent and the Trustee a notice of (i) any breach of any representation,
warranty, agreement or covenant under either of the Purchase and Sale Agreements
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, promptly upon learning
thereof

 

(t)            Audits. Prior to the Closing Date and periodically thereafter at
the discretion of the Agent, the Servicer shall allow the Agent (during normal
office hours and upon reasonable advance notice) to review the Servicer’s
collection and administration of the Collateral Portfolio in order to assess
compliance by the Servicer with the Credit Policy and the Servicing Standard, as
well as with the Transaction Documents and to conduct an audit of the Collateral
Portfolio and Required Loan Documents in conjunction with such a review.  Such
review shall be reasonable in scope and shall be completed in a reasonable
period of time.

 

88

--------------------------------------------------------------------------------


 

(u)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Servicer shall promptly, upon receipt of notice or discovery
thereof, notify the Agent if any representation or warranty set forth in
Section 4.03 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Trustee, the Agent and the Note Purchaser a
written notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Servicer
shall notify the Agent in the manner set forth in the preceding sentence before
any Cut-Off Date of any facts or circumstances within the knowledge of the
Servicer which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made.

 

(v)           Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Trustee and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Loan Agreement)
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Trustee and
the Secured Parties; provided that, unless the Borrower is the sole lender under
such Loan Agreement, the Servicer shall only take such actions that are
customarily taken by or on behalf of a lender in a syndicated loan facility to
preserve the rights of such lender.

 

SECTION 5.04                     Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Mergers, Acquisition, Sales, etc.  The Servicer will not
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:

 

(i)             the Servicer has delivered to the Agent an Officer’s Certificate
and an Opinion of Counsel each stating that any such consolidation, merger,
conveyance or transfer and any supplemental agreement executed in connection
therewith comply with this Section 5.04 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the Agent may
reasonably request;

 

(ii)            the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Agent;

 

(iii)           after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and

 

(iv)           the Agent shall have consented in writing to such consolidation,
merger, conveyance or transfer.

 

89

--------------------------------------------------------------------------------


 

(b)          Change of Name or Location of Loan  Asset Files.  The Servicer
shall not (x) change its name, move the location of its principal place of
business and chief executive office, change the offices where it keeps records
concerning the Collateral Portfolio from the address set forth under its name on
the signature pages hereto, or change the jurisdiction of its formation, or
(y) move, or consent to the Collateral Custodian moving, the Required Loan
Documents and Loan Asset Files from the location thereof on the initial Advance
Date, unless the Servicer has given at least 30 days’ written notice to the
Agent and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio.

 

(c)           Change in Payment Instructions to Obligors.  The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Agent has consented to such change.

 

(d)           Extension or Amendment of Loan Assets.  The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).

 

(e)           Taxable Mortgage Pool Matters.  The Servicer will manage the
portfolio and advise the Borrower with respect to purchases from the
Equityholder so as to not at any time allow the sum of the Outstanding Balances
of all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance
of all Loan Assets.

 

(f)            Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

SECTION 5.05                       Affirmative Covenants of the Trustee.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Trustee will comply in all material
respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Trustee will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

SECTION 5.06                       Negative Covenants of the Trustee.

 

From the Closing Date until the Collection Date, the Trustee will not make any
changes to the Trustee Fees without the prior written approval of the Agent.

 

SECTION 5.07                       Affirmative Covenants of the Collateral
Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)           Location of Required Loan Documents.  Subject to Article XIII of
this Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
on the signature pages hereto unless notice of a different address is given in
accordance with the terms hereof or unless the Agent agrees to allow certain
Required Loan Documents to be released to the Servicer on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents may be
released pursuant to the terms of this Agreement.

 

SECTION 5.08                       Negative Covenants of the Collateral
Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Required Loan Documents.  The Collateral Custodian will not
dispose of any documents constituting the Required Loan Documents in any manner
that is inconsistent with the performance of its obligations as the Collateral
Custodian pursuant to this Agreement and will not dispose of any Collateral
Portfolio except as contemplated by this Agreement.

 

(b)           No Changes in Collateral Custodian Fees.  The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Agent.

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01                       Appointment and Designation of the Servicer.

 

(a)           Initial Servicer.  The Borrower, the Note Purchaser and the Agent
hereby appoint Ares, pursuant to the terms and conditions of this Agreement, as
Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in respect of the Collateral Portfolio.
Until the Agent gives Ares a Servicer Termination Notice, Ares hereby accepts
such appointment and agrees to perform the duties and responsibilities of

 

91

--------------------------------------------------------------------------------


 

the Servicer pursuant to the terms hereof. The Servicer and the Borrower hereby
acknowledge that the Agent and the Secured Parties are third party beneficiaries
of the obligations undertaken by the Servicer hereunder.

 

(b)           Servicer Termination Notice.  The Borrower, the Servicer, the Note
Purchaser, and the Agent hereby agree that, upon the occurrence of a Servicer
Termination Event, the Agent, by written notice to the Servicer (with a copy to
the Trustee) (a “Servicer Termination Notice”), may terminate all of the rights,
obligations, power and authority of the Servicer under this Agreement. On and
after the receipt by the Servicer of a Servicer Termination Notice pursuant to
this Section 6.01(b), the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Servicer
Termination Notice or otherwise specified by the Agent in writing or, if no such
date is specified in such Servicer Termination Notice or otherwise specified by
the Agent, until a date mutually agreed upon by the Servicer and the Agent and
shall be entitled to receive, to the extent of funds available therefor pursuant
to Section 2.04(a) or (b), as applicable, the Servicing Fees therefor until such
date. After such date, the Servicer agrees that it will terminate its activities
as Servicer hereunder in a manner that the Agent believes will facilitate the
transition of the performance of such activities to a successor Servicer, and
the successor Servicer shall assume each and all of the Servicer’s obligations
to service and administer the Collateral Portfolio, on the terms and subject to
the conditions herein set forth, and the Servicer shall use its best efforts to
assist the successor Servicer in assuming such obligations.

 

(c)           Appointment of Replacement Servicer.  At any time following the
delivery of a Servicer Termination Notice, the Agent may, at its discretion,
(i) appoint Wachovia as Servicer under this Agreement and, in such case, all
authority, power, rights and obligations of the Servicer shall pass to and be
vested in Wachovia or (ii) appoint a new Servicer (the “Replacement Servicer”),
which appointment shall take effect upon the Replacement Servicer accepting such
appointment by a written assumption in a form satisfactory to the Agent in its
sole discretion. In the event that Wachovia or a Replacement Servicer has not
accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Agent shall petition a court of competent jurisdiction to appoint
any established financial institution, having a net worth of not less than
United States $50,000,000 and whose regular business includes the servicing of
Collateral Portfolio, as the Replacement Servicer hereunder.

 

(d)           Liabilities and Obligations of Replacement Servicer. Upon its
appointment, Wachovia or the Replacement Servicer, as applicable, shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to Wachovia or the Replacement Servicer, as applicable;
provided, that Wachovia or Replacement Servicer, as applicable, shall have
(i) no liability with respect to any action performed by the terminated Servicer
prior to the date that Wachovia or Replacement  Servicer, as applicable, becomes
the successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any taxes required to be paid by the
Servicer (provided that Wachovia or Replacement Servicer, as applicable, shall
pay any income taxes for which it is liable), (iv) no

 

92

--------------------------------------------------------------------------------


 

obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer.  The indemnification obligations of Wachovia or
the Replacement Servicer, as applicable, upon becoming a Replacement Servicer,
are expressly limited to those arising on account of its failure to act in good
faith and with reasonable care under the circumstances.  In addition, Wachovia
or Replacement Servicer, as applicable, shall have no liability relating to the
representations and warranties of the Servicer contained in Section 4.03.

 

(e)           Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Borrower in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing of the Collateral Portfolio.

 

(f)            Subcontracts. The Servicer may, with the prior written consent of
the Agent, subcontract with any other Person for servicing, administering or
collecting the Collateral Portfolio; provided, that (i) the Servicer shall
select any such Person with reasonable care and shall be solely responsible for
the fees and expenses payable to any such Person, (ii) the Servicer shall not be
relieved of, and shall remain liable for, the performance of the duties and
obligations of the Servicer pursuant to the terms hereof without regard to any
subcontracting arrangement and (iii) any such subcontract shall be terminable
upon the occurrence of a Servicer Termination Event.

 

(g)           Servicing Programs.  In the event that the Servicer uses any
software program in servicing the Collateral Portfolio that it licenses from a
third party, the Servicer shall use its best efforts to obtain, either before
the Closing Date or as soon as possible thereafter, whatever licenses or
approvals are necessary to allow the Agent or the Servicer to use such program
and to allow the Servicer to assign such licenses to Wachovia or to any other
Replacement Servicer appointed as provided in this Agreement.

 

(h)           Waiver.  The Borrower acknowledges that the Agent or any of its
Affiliates may act as the Trustee and/or the Servicer, and the Borrower waives
any and all claims against the Note Purchaser, the Trustee and the Servicer
relating in any way to the custodial or collateral administration functions
having been performed by the Agent or any of its Affiliates in accordance with
the terms and provisions (including the standard of care) set forth in the
Transaction Documents.

 

SECTION 6.02                       Duties of the Servicer.

 

(a)           Duties.  The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect on the Collateral Portfolio
from time to time, all in accordance with Applicable Law and the Servicing
Standard.  Without limiting the foregoing, the duties of the Servicer shall
include the following:

 

93

--------------------------------------------------------------------------------


 

(i)            supervising the Collateral Portfolio, including communicating
with Obligors, providing consents and waivers, enforcing and collecting on the
Collateral Portfolio and otherwise managing the Collateral Portfolio on behalf
of the Borrower;

 

(ii)           maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Agent (with a copy to the
Trustee and the Collateral Custodian) in respect of the servicing of the
Collateral Portfolio (including information relating to its performance under
this Agreement) as may be required hereunder or as the Agent may reasonably
request;

 

(iii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;

 

(iv)          promptly delivering to the Agent, the Trustee or the Collateral
Custodian, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the Agent or
the Trustee may from time to time reasonably request;

 

(v)           identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

 

(vi)          notifying the Agent of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim (1) that is or is threatened
to be asserted by an Obligor with respect to any Loan Asset (or portion thereof)
of which it has knowledge or has received notice; or (2) that could reasonably
be expected to have a Material Adverse Effect;

 

(vii)         providing the prompt written notice to the Agent, prior to the
effective date thereof, of any proposed changes in the Credit Policy;

 

(viii)        using its best efforts to maintain the perfected security interest
of the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio;

 

(ix)           maintaining the Loan Asset File with respect to Loan Assets
included as part of the Collateral Portfolio; provided that, so long as the
Servicer is in possession of any Required Loan Documents, the Servicer will hold
such Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

(x)            directing the Trustee to make payments pursuant to the terms of
the Servicing Report in accordance with Section 2.04;

 

(xi)           directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

 

94

--------------------------------------------------------------------------------


 

(xii)          providing administrative assistance to the Borrower with respect
to the purchase and sale of and payment for the Loan Assets;

 

(xiii)         instructing the Obligors and the administrative agents on the
Loan Assets to make payments directly into the Collection Account established
and maintained with the Trustee;

 

(xiv)        delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian; and

 

(xv)         complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Agent upon becoming
aware of such conflict or breach, (b) have determined that there is no other
commercially reasonable performance that it could render consistent with the
express terms of the Loan Agreements which would result in all or a portion of
the servicing duties being performed in accordance with this Agreement, and
(c) undertake all commercially reasonable efforts to mitigate the effects of
such non-performance including performing as much of the servicing duties as
possible and performing such other commercially reasonable and/or similar duties
consistent with the terms of the Loan Agreements.

 

(b)           Notwithstanding anything to the contrary contained herein, the
exercise by the Agent, the Trustee and the Secured Parties of their rights
hereunder shall not release the Servicer, the Transferor or the Borrower from
any of their duties or responsibilities with respect to the Collateral
Portfolio.  The Secured Parties, the Agent and the Trustee shall not have any
obligation or liability with respect to any Collateral Portfolio, nor shall any
of them be obligated to perform any of the obligations of the Servicer
hereunder.

 

(c)           Except as otherwise set forth in Section 11.17, any payment by an
Obligor in respect of any indebtedness owed by it to the Transferor or the
Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the Agent, be
applied as a collection of a payment by such Obligor (starting with the oldest
such outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 

SECTION 6.03                       Authorization of the Servicer.

 

(a)           Each of the Borrower, the Agent and the Note Purchaser hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and

 

95

--------------------------------------------------------------------------------


 

on its behalf necessary or desirable in the determination of the Servicer and
not inconsistent with the sale of the Collateral Portfolio by the Transferor to
the Equityholder and the Equityholder to the Borrower under the Purchase and
Sale Agreements and, thereafter, the Pledge by the Borrower to the Trustee on
behalf of the Secured Parties hereunder, to collect all amounts due under any
and all Collateral Portfolio, including, without limitation, endorsing any of
their names on checks and other instruments representing Interest Collections
and Principal Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral Portfolio and,
after the delinquency of any Collateral Portfolio and to the extent permitted
under and in compliance with Applicable Law, to commence proceedings with
respect to enforcing payment thereof, to the same extent as the Transferor could
have done if it had continued to own such Collateral Portfolio.  The Transferor,
the Borrower and the Trustee on behalf of the Secured Parties shall furnish the
Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio.  In no event shall the Servicer be entitled to make the
Secured Parties, the Agent, the Trustee or the Note Purchaser a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Agent’s consent.

 

(b)           After the declaration of  the Facility Maturity Date but subject
to the proviso in Section 7.02(a), at the direction of the Agent, the Servicer
shall take such action as the Agent may deem necessary or advisable to enforce
collection of the Collateral Portfolio; provided, that the Agent may, at any
time that an Event of Default has occurred, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Trustee on behalf of the Secured Parties and direct that payments of all amounts
due or to become due be made directly to the Agent or any servicer, collection
agent or account designated by the Agent and, upon such notification and at the
expense of the Borrower, the Agent may enforce collection of any such Collateral
Portfolio, and adjust, settle or compromise the amount or payment thereof.

 

SECTION 6.04                       Collection of Payments; Accounts.

 

(a)           Collection Efforts, Modification of Collateral Portfolio.  The
Servicer will use its best efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loan Assets included
in the Collateral Portfolio as and when the same become due in accordance with
the Credit Policy and the Servicing Standard.  The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral Portfolio in a
manner that would impair the collectability of the Collateral Portfolio or in
any manner contrary to the Credit Policy or the Servicing Standard.

 

(b)           Acceleration.  If required by the Credit Policy or if consistent
with the Servicing Standard, the Servicer shall accelerate or vote to
accelerate, as applicable, the maturity of all or any Scheduled Payments and
other amounts due under any Loan Asset promptly after such Loan Asset becomes
defaulted.

 

96

--------------------------------------------------------------------------------


 

(c)          Taxes and other Amounts.  The Servicer will use its best efforts to
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the Loan Agreement and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Loan Agreements.

 

(d)           Payments to Collection Account.  On or before the applicable
Cut-Off Date, the Servicer shall have instructed all Obligors to make all
payments in respect of the Collateral Portfolio directly to the Collection
Account; provided that the Servicer is not required to so instruct any Obligor
which is solely a guarantor unless and until the Servicer calls on the related
guaranty.

 

(e)           Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable, prior to the delivery of a notice of exclusive
control, the Borrower, the Servicer and the Trustee (acting at the direction of
the Agent) shall be entitled to exercise the rights that comprise each Financial
Asset held in each Controlled Account which is a securities account and have the
right to direct the disposition of funds in any Controlled Account which is a
deposit account; provided that after the delivery of a notice of exclusive
control, such rights shall be exclusively held by the Trustee (acting at the
direction of the Agent).  Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(f) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the Bank’s jurisdiction (within the meaning of Section 9-304 of
the UCC) and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC). All securities or other property underlying any
Financial Assets credited to the Controlled Accounts in the form of securities
or instruments shall be registered in the name of the Bank or if in the name of
the Borrower or the Trustee, Indorsed to the Bank, Indorsed in blank, or
credited to another securities account maintained in the name of the Bank, and
in no case will any Financial Asset credited to the Controlled Accounts be
registered in the name of the Borrower, payable to the order of the Borrower or
specially Indorsed to the Borrower, except to the extent the foregoing have been
specially Indorsed to the Bank or Indorsed in blank.

 

(f)            Loan Agreements.  Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Trustee, the
Collateral Custodian nor any securities intermediary shall be under any duty or
obligation in connection with the acquisition by the Borrower, or the grant by
the Borrower to the Trustee, of any Loan Asset in the nature of a loan or a
participation in a loan to examine or evaluate the sufficiency of the documents
or instruments delivered to it by or on behalf of the Borrower under the related
Loan Agreements, or otherwise to examine the Loan Agreements, in order to
determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any

 

97

--------------------------------------------------------------------------------


 

necessary consents).  The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Trustee hereunder as
custodial agent for the Trustee in accordance with the terms of this Agreement.

 

(g)           Adjustments.  If (i) the Servicer makes a deposit into the
Collection Account in respect of a Interest Collection or Principal Collection
of a Loan Asset and such Interest Collection or Principal Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake.  Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

SECTION 6.05                       Realization Upon Loan Assets.  The Servicer
will use reasonable efforts consistent with the Servicing Standard to foreclose
upon or repossess, as applicable, or otherwise comparably convert the ownership
of any Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments. 
The Servicer will comply with the Servicing Standard and Applicable Law in
realizing upon such Underlying Collateral, and employ practices and procedures
including reasonable efforts consistent with the Servicing Standard to enforce
all obligations of Obligors foreclosing upon, repossessing and causing the sale
of such Underlying Collateral at public or private sale in circumstances other
than those described in the preceding sentence.  Without limiting the generality
of the foregoing, unless the Agent has specifically given instruction to the
contrary, the Servicer may cause the sale of any such Underlying Collateral to
the Servicer or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Agent setting forth the
Loan Asset, the Underlying Collateral, the sale price of the Underlying
Collateral and certifying that such sale price is the fair market value of such
Underlying Collateral.  In any case in which any such Underlying Collateral has
suffered damage, the Servicer will not expend funds in connection with any
repair or toward the foreclosure or repossession of such Underlying Collateral
unless it reasonably determines that such repair and/or foreclosure or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses.  The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Underlying
Collateral relating to a defaulted Loan Asset.

 

SECTION 6.06                       Servicing Compensation.  As compensation for
its activities hereunder and reimbursement for its expenses, the Servicer shall
be entitled to be paid the Servicing Fees and reimbursed its reasonable expenses
as provided in Section 2.04.

 

SECTION 6.07                       Payment of Certain Expenses by Servicer.  The
Servicer will be required to pay all expenses incurred by it in connection with
its activities under this Agreement, including fees and disbursements of its
independent accountants, Taxes imposed on the Servicer, expenses incurred by the
Servicer in connection with payments and reports pursuant to this Agreement, and
all other fees and expenses not expressly stated under this Agreement for the
account of the Borrower. The Servicer will be required to pay all reasonable
fees and expenses owing to any bank or trust company in connection with the
maintenance of the Controlled

 

98

--------------------------------------------------------------------------------


 

Accounts.  The Servicer may be reimbursed for any reasonable expenses incurred
hereunder subject to the availability of funds pursuant to Section 2.04;
provided, that, to the extent funds are not available for such reimbursement,
the Servicer shall be required to pay such expenses for its own account and
shall not be entitled to any payment therefor other than the Servicing Fees.

 

SECTION 6.08                       Reports to the Agent; Account Statements;
Servicing Information.

 

(a)           Notice of Borrowing. On each Advance Date and on each reduction of
Advances Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on
its behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Agent (with a copy to the Trustee).

 

(b)           Servicing Report.  On each Reporting Date, the Servicer will
provide to the Borrower, the Agent and the Trustee, a monthly statement
including (i) a Borrowing Base calculated as of the most recent Determination
Date and (ii) a summary prepared with respect to each Obligor and with respect
to each Loan Asset for such Obligor prepared as of the most recent Determination
Date that will be required to set forth only (x) calculations of the Net
Leverage Ratio and the Interest Coverage Ratio for each such Loan Asset for the
most recently ended Relevant Test Period for each such Loan Asset and
(y) whether or not each such Loan Asset shall have become subject to a Material
Modification (such monthly statement, a “Servicing Report”), with respect to
related calendar month signed by a Responsible Officer of the Servicer and the
Borrower and substantially in the form of Exhibit L.

 

(c)           Servicer’s Certificate.  Together with each Servicing Report, the
Servicer shall submit to the Agent and the Trustee a certificate substantially
in the form of Exhibit M (a “Servicer’s Certificate”), signed by a Responsible
Officer of the Servicer, which shall include a certification by such Responsible
Officer that no Event of Default or Unmatured Event of Default has occurred.

 

(d)           Financial Statements.  The Servicer will submit to the Agent and
the Trustee, (i) within 45 days after the end of each of its fiscal quarters
(excluding the fiscal quarter ending on the date specified in clause (ii)),
commencing September 30, 2009, consolidated unaudited financial statements of
the Servicer for the most recent fiscal quarter, and (ii) within 90 days after
the end of each fiscal year, commencing with the fiscal year ended December 31,
2009, consolidated audited financial statements of the Servicer, audited by a
firm of nationally recognized independent public accountants, as of the end of
such fiscal year.

 

(e)           Tax Returns.  Upon demand by the Agent, the Servicer shall
deliver, copies of all federal, state and local tax returns and reports filed by
the Borrower, the Equityholder and the Servicer, or in which the Borrower, the 
Equityholder or Servicer was included on a consolidated or combined basis
(excluding sales, use and like Taxes).

 

(f)            Obligor Financial Statements; Valuation Reports; Other Reports. 
The Servicer will deliver to the Agent and the Trustee, with respect to each
Obligor, (i) to the extent received by the Borrower and/or the Servicer pursuant
to the Loan Agreement, the complete financial reporting package with respect to
such Obligor and with respect to each Loan Asset for such Obligor (including any
covenant compliance certificates with respect to such Obligor and

 

99

--------------------------------------------------------------------------------


 

with respect to each Loan Asset for such Obligor) provided to the Borrower
and/or the Servicer either monthly or quarterly, as the case may be, by such
Obligor, which delivery shall be made within 45 days (or such longer period as
specified in the Loan Agreement) after the end of each such month or such
Obligor’s fiscal quarters, as applicable (excluding the last month or fiscal
quarter, as applicable, of each such Obligor’s fiscal year), and within 90 days
(or such longer period as specified in the Loan Agreement) after the end of each
such Obligor’s fiscal year, and (ii) a quarterly update to the “tear sheet”
prepared by the Servicer with respect to such Obligor and with respect to each
Loan Asset for such Obligor, which delivery shall be made within 45 days (or
such longer period as specified in the Loan Agreement) after the end of each
such Obligor’s fiscal quarters (excluding the last fiscal quarter of each such
Obligor’s fiscal year) and within 90 days (or such longer period as specified in
the Loan Agreement) after the end of each such Obligor’s fiscal year.  The
Servicer will promptly deliver to the Agent, upon reasonable request and to the
extent received by the Borrower and/or the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

 

(g)           Amendments to Loan Assets.  The Servicer will deliver to the Agent
and the Collateral Custodian a copy of any material amendment, restatement,
supplement, waiver or other modification to the Loan Agreement of any Loan Asset
(along with any internal documents prepared by the Servicer and provided to its
investment committee in connection with such amendment, restatement, supplement,
waiver or other modification) within 10 Business Days of the effectiveness of
such amendment, restatement, supplement, waiver or other modification.

 

(h)           Website Access to Information.  Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(i) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
an IntraLinks (or other replacement) website to which the Agent has access.

 

SECTION 6.09                       Annual Statement as to Compliance.  The
Servicer will provide to the Agent and the Trustee within 90 days following the
end of each fiscal year of the Servicer, commencing with the fiscal year ending
on December 31, 2009, a fiscal report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the fiscal period ending
on the last day of such fiscal year has been made under such Person’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Termination Event has occurred.

 

SECTION 6.10                       Annual Independent Public Accountant’s
Servicing Reports.  The Servicer will cause a firm of nationally recognized
independent public accountants (who may also render other services to the
Servicer) to furnish to the Agent and the Trustee within 90 days following the
end of each fiscal year of the Servicer, commencing with the fiscal year ending
on December 31, 2009, a report covering such fiscal year to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Schedule IV, it being understood that the
Servicer and the Agent will provide an updated Schedule IV reflecting any
further amendments to such Schedule IV prior to the issuance of the first such
agreed-upon procedures report, a copy of which shall replace the then existing

 

100

--------------------------------------------------------------------------------


 

Schedule IV) to certain documents and records relating to the Collateral
Portfolio under any Transaction Document, compared the information contained in
the Servicing Reports and the Servicer’s Certificates delivered during the
period covered by such report with such documents and records and that no
matters came to the attention of such accountants that caused them to believe
that such servicing was not conducted in compliance with this Article VI, except
for such exceptions as such accountants shall believe to be immaterial and such
other exceptions as shall be set forth in such statement.

 

SECTION 6.11                       The Servicer Not to Resign.  The Servicer
shall not resign from the obligations and duties hereby imposed on it except
upon the Servicer’s determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that the Servicer could take to make the performance of its
duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Servicer shall be evidenced as to clause
(i) above by an Opinion of Counsel to such effect delivered to the Agent.  No
such resignation shall become effective until a Replacement Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.02.

 

ARTICLE VII.

EVENTS OF DEFAULT

 

SECTION 7.01                       Events of Default.  If any of the following
events (each, an “Event of Default”) shall occur:

 

(a)           the Borrower, the Equityholder or the Transferor defaults in
making any payment required to be made under one or more agreements for borrowed
money (including, but not limited to, the Term-Out Sale and Servicing Agreement)
to which it is a party in an aggregate principal amount in excess of
(x) $1,000,000 for the Borrower or the Equityholder or (y) $5,000,000 for the
Transferor and any such failure continues unremedied for two Business Days and
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or

 

(b)           any failure on the part of the Borrower, the Equityholder or the
Transferor duly to observe or perform in any material respect any other
covenants or agreements of the Borrower, the Equityholder or the Transferor set
forth in this Agreement or the other Transaction Documents to which the
Borrower, the Equityholder or the Transferor is a party and the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower, the
Equityholder or the Transferor by the Agent or Trustee and (ii) the date on
which the Borrower, the Equityholder or the Transferor acquires knowledge
thereof; or

 

(c)           the occurrence of a Bankruptcy Event relating to the Transferor,
the Equityholder or the Borrower; or

 

101

--------------------------------------------------------------------------------


 

(d)           the occurrence of a Servicer Termination Event (subject to the
applicable cure periods set forth in the definition of “Servicer Termination
Event”); or

 

(e)           (1) the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $10,000,000, against the
Transferor, or $1,000,000, against the Borrower or the Equityholder, and the
Transferor, the Equityholder or the Borrower, as applicable, shall not have
either (i) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal or (2) the Transferor, the Equityholder or the
Borrower shall have made payments of amounts in excess of $10,000,000 (in the
case of the Transferor) or $1,000,000 (in the case of the Borrower or the
Equityholder), in the settlement of any litigation, claim or dispute (excluding
payments made from insurance proceeds); or

 

(f)            either the Borrower or the Equityholder shall cease to be an
Affiliate of the Transferor or shall fail to qualify as a bankruptcy-remote
entity based upon customary criteria such that reputable counsel could no longer
render a substantive nonconsolidation opinion with respect thereto; or

 

(g)           (1)           any Transaction Document, or any lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Equityholder, the
Transferor, or the Servicer,

 

(2)           the Borrower, the Transferor, the Equityholder, the Servicer or
any other party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any lien or security interest thereunder, or

 

(3)           any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

 

(h)           the Advances Outstanding on any day exceeds the Borrowing Base and
has not been remedied in accordance with Section 2.06; provided that, during the
period of time that such event remains unremedied, any payments required to be
made by the Servicer on a Payment Date shall be made under Section 2.04(b); or

 

(i)            failure on the part of the Borrower, the Equityholder, the
Transferor, the Guarantor or the Servicer to make any payment or deposit
(including, without limitation, with respect to bifurcation and remittance of
Interest Collections and Principal Collections or any other payment or deposit
required to be made by the terms of the Transaction Documents, including,
without limitation, to any Secured Party, Affected Party or Indemnified Party)
required by the terms of any Transaction Document (other than Section 2.06) on
the day such

 

102

--------------------------------------------------------------------------------


 

payment or deposit is required to be made and the same continues unremedied for
two Business Days; or

 

(j)            the Borrower or the Equityholder shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or

 

(k)           the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower, the
Equityholder or the Transferor and such lien shall not have been released within
five Business Days, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Borrower, the Equityholder or the Transferor and such lien shall
not have been released within five Business Days; or

 

(l)            any Change of Control shall occur; or

 

(m)          any representation, warranty or certification made by the Borrower,
the Equityholder, the Transferor or the Guarantor in any Transaction Document or
in any certificate delivered pursuant to any Transaction Document shall prove to
have been incorrect when made, which has a Material Adverse Effect on the
Secured Parties and continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Borrower, the
Equityholder, the Transferor or the Guarantor by the Agent or Trustee and
(ii) the date on which a Responsible Officer of the Borrower, the Equityholder,
the Transferor or the Guarantor acquires knowledge thereof; or

 

(n)           failure to pay, on the Facility Maturity Date, the outstanding
principal of all outstanding Advances, if any, and all Yield and all Fees
accrued and unpaid thereon together with all other Obligations (without giving
effect to clause (ii) of the definition thereof in the case of a Facility
Maturity Date pursuant to clause (iv) of the definition thereof prior to the
occurrence of any Event of Default), including, but not limited to, any
Make-Whole Premium; or

 

(o)           an event has occurred which constitutes an Event of Default under
and pursuant to the terms of the Pledge Agreement;  or

 

(p)           the “Termination Date” (as such term is defined in the Term-Out
Sale and Servicing Agreement) shall occur or be declared, in each case, pursuant
to Section 10.2(a) of the Term-Out Sale and Servicing Agreement; or

 

(q)           the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral Portfolio; or

 

(r)            the Transferor fails to transfer to Equityholder or the
Equityholder fails to transfer to the Borrower the applicable Loan Assets and
the related Portfolio Assets on an Advance Date (provided that the Note
Purchaser shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
or

 

103

--------------------------------------------------------------------------------


 

(s)           either of the Borrower or the Equityholder makes any assignment or
attempted assignment of their respective rights or obligations under this
Agreement or any other Transaction Document without first obtaining the specific
written consent of the Agent, which consent may be withheld by the Agent in the
exercise of its sole and absolute discretion;

 

then the Agent, with the consent of the Note Purchaser, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(c) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loan Assets from the Equityholder under the
Second Tier Purchase and Sale Agreement and the Equityholder shall cease
purchasing Loan Assets from the Transferor under the First Tier Purchase and
Sale Agreement, (ii) at the option of the Note Purchaser in its sole discretion,
the Note Purchaser may declare the Variable Funding Note to be immediately due
and payable in full (without presentment, demand, protest or notice of any kind
all of which are hereby waived by the Borrower) and any other Obligations to be
immediately due and payable, and (iii) all proceeds and distributions in respect
of the Portfolio Assets shall be distributed as described in
Section 2.04(b) (provided that the Borrower shall in any event remain liable to
pay such Advances and all such amounts and Obligations immediately in accordance
with Section 2.04(d) hereof). In addition, upon any such declaration or upon any
such automatic occurrence, the Trustee, on behalf of the Secured Parties and at
the direction of the Agent, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other Applicable Law,
which rights shall be cumulative. Without limiting any obligation of the
Servicer hereunder, the Borrower confirms and agrees that the Trustee, on behalf
of the Secured Parties and at the direction of the Agent, (or any designee
thereof, including, without limitation, the Servicer), following an Event of
Default, shall, at its option, have the sole right to enforce the Borrower’s
rights and remedies under each Assigned Document, but without any obligation on
the part of the Agent, the Note Purchaser or any of their respective Affiliates
to perform any of the obligations of the Borrower under any such Assigned
Document. If any Event of Default shall have occurred, the Yield Rate shall be
increased to the Default Funding Rate, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default.

 

SECTION 7.02                       Additional Remedies of the Agent.

 

(a)           If, (i) upon the Note Purchaser’s declaration that the Advances
made to the Borrower hereunder are immediately due and payable pursuant to
Section 7.01 upon the occurrence of an Event of Default, or (ii) on the Facility
Maturity Date (other than a Facility Maturity Date occurring pursuant to clause
(iv) of the definition thereof prior to an Event of Default), the aggregate
outstanding principal amount of the Advances, all accrued and unpaid Fees and
Yield and any other Obligations are not immediately paid in full, then the
Trustee (acting as directed by the Agent) or the Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Note Purchaser, to immediately sell (at the Servicer’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Agent may reasonably deem satisfactory, any or all of the
Collateral Portfolio and apply the proceeds thereof to the Obligations;
provided, that

 

104

--------------------------------------------------------------------------------


 

notwithstanding anything to the contrary herein or in any other Transaction
Document, in the case of the declaration of the Facility Maturity Date that
arises solely pursuant to Section 7.01(d) due solely to the occurrence of an
event described in clauses (g) or (h) of the definition of “Servicer Termination
Event” or clause (o) of the definition of “Servicer Termination Event” (to the
extent arising solely due to the occurrence of an event described in clauses
(g) or (h) of the definition thereof), the Trustee and the Agent (as applicable)
may not order the assembly or liquidation of the Collateral Portfolio, or take
any action or exercise any power of attorney furnished hereunder in connection
with such assembly or liquidation, until on or after the earlier of (x) the date
that is twelve (12) months after the occurrence of such Facility Maturity Date
or (y) the occurrence of a Facility Maturity Date for any other reason other
than an event described in clauses (g) or (h) of the definition of “Servicer
Termination Event” or clause (o) of the definition of “Servicer Termination
Event” (to the extent arising solely due to the occurrence of an event described
in clauses (g) or (h) of the definition thereof).

 

(b)           The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the Agent
may elect, in its sole discretion, the time and manner of liquidating any of the
Collateral Portfolio, and nothing contained herein shall obligate the Agent to
liquidate any of the Collateral Portfolio on the date the Note Purchaser
declares the Advances made to the Borrower hereunder to be immediately due and
payable pursuant to Section 7.01 or to liquidate all of the Collateral Portfolio
in the same manner or on the same Business Day.

 

(c)           If the Trustee (acting as directed by the Agent) or the Agent
proposes to sell the Collateral Portfolio or any part thereof in one or more
parcels at a public or private sale, at the request of the Trustee or the Agent,
as applicable, the Borrower and the Servicer shall make available to (i) the
Agent, on a timely basis, all information (including any information that the
Borrower and the Servicer is required by law or contract to be kept
confidential) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Agent, and (ii) each prospective bidder, on a timely
basis, all reasonable information relating to the Collateral Portfolio subject
to sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder;
provided that with respect to this clause (ii), neither the Borrower nor the
Servicer shall be required to disclose to each such bidder any information which
it is required by law or contract to be kept confidential.

 

(d)           Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and

 

105

--------------------------------------------------------------------------------


 

any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the Trustee,
or the Agent on its behalf, or any court having jurisdiction to foreclose the
security interests granted in this Agreement may sell the Collateral Portfolio
as an entirety or in such parcels as the Trustee or such court may determine.

 

(e)           Any amounts received from any sale or liquidation of the
Collateral Portfolio pursuant to this Section 7.02 in excess of the Obligations
will be applied in accordance with the provisions of Section 2.04(b), or as a
court of competent jurisdiction may otherwise direct.

 

(f)            The Agent and the Note Purchaser shall have, in addition to all
the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, without limitation, the rights and
remedies of a secured party under the UCC of any applicable state, to the extent
that the UCC is applicable, and the right to offset any mutual debt and claim),
all rights and remedies available to the Note Purchaser at law, in equity or
under any other agreement between the Note Purchaser and the Borrower.

 

(g)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)           Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Trustee and the Agent its true and lawful attorney (with full power
of substitution) in its name, place and stead and at is expense, in connection
with the enforcement of the rights and remedies after the occurrence of an Event
of Default, and as provided for in this Agreement, including without limitation
the following powers:  (a) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (b) to make all necessary transfers of
the Collateral Portfolio in connection with any such sale or other disposition
made pursuant hereto, (c) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower and the Servicer hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document. Nevertheless, if so requested by the Trustee or the Agent, the
Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Trustee or the Agent or all proper bills of
sale, assignments, releases and other instruments as may be designated in any
such request; provided that, for the avoidance of doubt, no right under any
power of attorney furnished under this Section 7.02(h) may be exercised until
after the occurrence of an Event of Default.

 

(i)            (1)           If the Trustee (acting as directed by the Agent) or
the Agent elects to sell the Collateral Portfolio in whole, but not in part, at
a public or private sale, the Borrower may exercise its right of first refusal
to repurchase the Collateral Portfolio, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of the Obligations as
of the date of such proposed sale.  The Borrower’s right of first refusal shall
terminate not later than 4:00 p.m. on the second Business Day following the
Business Day on which the Borrower

 

106

--------------------------------------------------------------------------------


 

receives notice of the Trustee’s or the Agent’s election to sell such Collateral
Portfolio, such notice to attach copies of all Eligible Bids received by the
Trustee or the Agent in respect of such Collateral Portfolio.

 

(2)           If the Trustee (acting as directed by the Agent) or the Agent
elects to sell less than all of the Collateral Portfolio in one or more parcels
at a public or private sale, the Borrower may exercise its right of first
refusal to repurchase such portion of the Collateral Portfolio prior to such
sale at a purchase price of not less than the highest Eligible Bid received in
respect of such portion of the Collateral Portfolio as of the date of such
proposed sale, as notified by the Trustee or the Agent to the Borrower.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the Business Day on which the Borrower receives notice of the Trustee’s or the
Agent’s election to sell such portion of the Collateral Portfolio, if such
notice is delivered by 12:00 p.m. on such Business Day; provided that if such
notice is delivered after 12:00 p.m. on the Business Day on which the Borrower
receives such notice, or if the highest Eligible Bid received in respect of such
portion of the Collateral Portfolio is greater than $25,000,000, the Borrower’s
right of first refusal shall terminate not later than 12:00 p.m. on the
following Business Day.

 

(3)           If the Borrower elects not to exercise its right of first refusal
as provided in clauses (1) or (2) above, the Trustee (acting as directed by the
Agent) or the Agent shall sell such Collateral Portfolio or portion thereof for
a purchase price equal to the highest of the Eligible Bids then received.  For
the avoidance of doubt, any determination of the highest Eligible Bid shall only
consider bids for the same parcels of the Collateral Portfolio.

 

(4)           It is understood that the Borrower may submit its bid for the
Collateral Portfolio or any portion thereof as a combined bid with the bids of
other members of a group of bidders, and shall have the right to find bidders to
bid on the Collateral Portfolio or any portion thereof.

 

(5)           It is understood that the Borrower’s right of first refusal shall
apply to each proposed sale of the same parcel of the Collateral Portfolio.

 

ARTICLE VIII.

INDEMNIFICATION

 

SECTION 8.01                     Indemnities by the Borrower.

 

(a)           Without limiting any other rights which the Agent, the Note
Purchaser, the Trustee, the Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Agent, the Note Purchaser, the Trustee, the Bank,
the Collateral Custodian and each of their respective Affiliates, assigns,
officers, directors, employees and agents (each, an “Indemnified Party” for
purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the

 

107

--------------------------------------------------------------------------------


 

foregoing being collectively referred to as “Indemnified Amounts”), awarded
against or actually incurred by such Indemnified Party arising out of or as a
result of this Agreement or in respect of any of the Collateral Portfolio,
excluding, however, Indemnified Amounts to the extent resulting solely from
(a) gross negligence, bad faith or willful misconduct on the part of an
Indemnified Party or (b) Loan Assets which are uncollectible due to the
Obligor’s financial inability to pay. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from any of the following (to the extent not resulting from the
conditions set forth in (a) or (b) above):

 

(i)            any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

 

(ii)           reliance on any representation or warranty made or deemed made by
the Borrower, the Guarantor, the Servicer (if Ares or one of its Affiliates is
the Servicer) or any of their respective officers under or in connection with
this Agreement or any Transaction Document, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;

 

(iii)          the failure by the Borrower, the Guarantor, or the Servicer (if
Ares or one of its Affiliates is the Servicer) to comply with any term,
provision or covenant contained in this Agreement or any agreement executed in
connection with this Agreement, or with any Applicable Law with respect to any
item of Collateral Portfolio, or the nonconformity of any item of Collateral
Portfolio with any such Applicable Law;

 

(iv)          the failure to vest and maintain vested in the Trustee, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien other than Permitted Liens,
whether existing at the time of the related Advance or at any time thereafter;

 

(v)           on each Business Day prior to the Collection Date, the occurrence
of a Borrowing Base Deficiency and the same continues unremedied for five
Business Days;

 

(vi)          the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

 

(vii)         any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

 

108

--------------------------------------------------------------------------------


 

(viii)        any failure of the Borrower, the Guarantor, or the Servicer (if
Ares or one of its Affiliates is the Servicer) to perform its duties or
obligations in accordance with the provisions of the Transaction Documents to
which it is a party or any failure by Ares, the Borrower, the Guarantor, or any
Affiliate thereof to perform its respective duties under any Collateral
Portfolio;

 

(ix)           any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Transferor to qualify to do
business or file any notice or business activity report or any similar report;

 

(x)            any action taken by the Borrower or the Servicer in the
enforcement or collection of the Collateral Portfolio;

 

(xi)           any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the Underlying Collateral or services that are the
subject of any Collateral Portfolio;

 

(xii)          any claim, suit or action of any kind arising out of or in
connection with Environmental Laws including any vicarious liability;

 

(xiii)         the failure by the Borrower to pay when due any Taxes for which
the Borrower is liable, including, without limitation, sales, excise or personal
property taxes payable in connection with the Collateral Portfolio;

 

(xiv)        any repayment by the Agent, the Note Purchaser or a Secured Party
of any amount previously distributed in payment of Advances or payment of Yield
or Fees or any other amount due hereunder, in each case which amount the Agent,
the Note Purchaser or a Secured Party believes in good faith is required to be
repaid;

 

(xv)         the commingling by the Borrower or the Servicer of payments and
collections required to be remitted to the Collection Account or the Unfunded
Exposure Account with other funds;

 

(xvi)        any investigation, litigation or proceeding related to this
Agreement (or the Transaction Documents), or the use of proceeds of Advances or
the Collateral Portfolio, or the administration of the Loan Assets by the
Borrower or the Servicer (unless such administration is carried out by Wachovia
or any of its Affiliates in the capacity of the Servicer, if applicable);

 

(xvii)       any failure by the Borrower to give reasonably equivalent value to
the Equityholder in consideration for the transfer by the Equityholder to the
Borrower of any item of Collateral Portfolio or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code;

 

109

--------------------------------------------------------------------------------


 

(xviii)      the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; and/or

 

(xix)         any failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account within
two Business Days of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of Wachovia or any of its
Affiliates in the capacity of Servicer, if applicable).

 

(b)           Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Agent on behalf of the
applicable Indemnified Party within five Business Days following the Agent’s
written demand therefor on behalf of the applicable Indemnified Party (and the
Agent shall pay such amounts to the applicable Indemnified Party promptly after
the receipt by the Agent of such amounts). The Agent, on behalf of any
Indemnified Party making a request for indemnification under this Section 8.01,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of the Indemnified Amounts with respect to
which such indemnification is requested, which certificate shall be conclusive
absent demonstrable error.

 

(c)           If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower or the Servicer, as the case may be, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)           If the Borrower has made any payments in respect of Indemnified
Amounts to the Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower, without interest.

 

(e)           The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Agent, the Note Purchaser, the
Servicer, the Trustee or the Collateral Custodian and the termination of this
Agreement.

 

SECTION 8.02                       Indemnities by Servicer.

 

(a)           Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:

 

110

--------------------------------------------------------------------------------


 

(i)            the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loan Assets which were not Eligible Loan Assets as of the date of any such
computation;

 

(ii)           reliance on any representation or warranty made or deemed made by
the Servicer or any of its officers under or in connection with this Agreement
or any other Transaction Document, any Servicing Report, Servicer’s Certificate
or any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

 

(iii)          the failure by the Servicer to comply with (A) any term,
provision or covenant contained in this Agreement or any other Transaction
Document, or any other agreement executed in connection with this Agreement, or
(B) any Applicable Law applicable to it with respect to any Portfolio Assets;

 

(iv)          any litigation, proceedings or investigation against the Servicer;

 

(v)           any action or inaction by the Servicer that causes the Trustee,
for the benefit of the Secured Parties, not to have a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or any
time thereafter;

 

(vi)          the commingling by the Servicer of payments and collections
required to be remitted to the Collection Account or the Unfunded Exposure
Account with other funds;

 

(vii)         any failure of the Servicer or any of its agents or
representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to Collection Account, payments and collections
with respect to Loan Assets remitted to the Servicer or any such agent or
representative within two Business Days of receipt;

 

(viii)        the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties; and/or

 

(ix)           any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV,  Article V or Article VI or this Agreement.

 

(b)           Any Indemnified Amounts shall be paid by the Servicer to the
Agent, for the benefit of the applicable Indemnified Party, within five Business
Days following receipt by the Servicer of the Agent’s written demand therefor
(and the Agent shall pay such amounts to the applicable Indemnified Party
promptly after the receipt by the Agent of such amounts).

 

(c)           If the Servicer has made any indemnity payments to the Agent, on
behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter

 

111

--------------------------------------------------------------------------------


 

collects any of such amounts from others, such Indemnified Party will promptly
repay such amounts collected to the Servicer, without interest.

 

(d)           The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.

 

(e)           The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Agent, the Note Purchaser, the Trustee
or the Collateral Custodian and the termination of this Agreement.

 

(f)            Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

SECTION 8.03                       Legal Proceedings.  In the event an
Indemnified Party becomes involved in any action, claim, or legal, governmental
or administrative proceeding (an “Action”) for which it seeks indemnification
hereunder, the Indemnified Party shall promptly notify the other party or
parties against whom it seeks indemnification (the “Indemnifying Party”) in
writing of the nature and particulars of the Action; provided that its failure
to do so shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent such failure has a material adverse effect on the
Indemnifying Party. Upon written notice to the Indemnified Party acknowledging
in writing that the indemnification provided hereunder applies to the
Indemnified Party in connection with the Action (subject to the exclusion in the
first sentence of Section 8.01, the first sentence of Section 8.02 or
Section 8.02(d), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the legal fees and expenses of the Indemnified Party after the
Indemnifying Party has done so; provided that if the Indemnified Party
determines in good faith that there may be a conflict between the positions of
the Indemnified Party and the Indemnifying Party in connection with the Action,
or that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided, further, that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
reasonably requested by the Indemnified Party or its counsel, consult with and
keep them informed with respect to the conduct of such defense. The Indemnifying
Party shall not settle an

 

112

--------------------------------------------------------------------------------


 

Action without the prior written approval of the Indemnified Party unless such
settlement provides for the full and unconditional release of the Indemnified
Party from all liability in connection with the Action. The Indemnified Party
shall reasonably cooperate with the Indemnifying Party in connection with the
defense of the Action.

 

SECTION 8.04                       After-Tax Basis.  Indemnification under
Section 8.01 and 8.02 shall be in an amount necessary to make the Indemnified
Party whole after taking into account any tax consequences to the Indemnified
Party of the receipt of the indemnity provided hereunder, including the effect
of such tax or refund on the amount of tax measured by net income or profits
that is or was payable by the Indemnified Party.

 

ARTICLE IX.

THE AGENT

 

SECTION 9.01                       The Agent.

 

(a)           Each Secured Party hereby appoints and authorizes the Agent as its
agent hereunder and hereby further authorizes the Agent to appoint additional
agents to act on its behalf and for the benefit of each Secured Party.  Each
Secured Party further authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  With
respect to other actions which are incidental to the actions specifically
delegated to the Agent hereunder, the Agent shall not be required to take any
such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the direction of the Note Purchaser; provided that the Agent shall not be
required to take any action hereunder if the taking of such action, in the
reasonable determination of the Agent, shall be in violation of any Applicable
Law or contrary to any provision of this Agreement or shall expose the Agent to
liability hereunder or otherwise.  In the event the Agent requests the consent
of the Note Purchaser pursuant to the foregoing provisions and the Agent does
not receive a consent (either positive or negative) from such Person within ten
Business Days of such Person’s receipt of such request, then such Note Purchaser
shall be deemed to have declined to consent to the relevant action.

 

(b)           The Borrower irrevocably authorizes the Agent and appoints the
Agent as its attorney-in-fact to act on behalf of the Borrower (i) to file
financing statements necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Collateral Portfolio.  This appointment is coupled with
an interest and is irrevocable.

 

(c)           If the Borrower or the Servicer, as applicable, fails to perform
any of its agreements or obligations under Section 5.01(t), Section 5.02(r) or
Section 5.03(e), the Agent

 

113

--------------------------------------------------------------------------------


 

may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Agent incurred in connection
therewith shall be payable by the Borrower or the Servicer (on behalf of the
Borrower), as applicable, upon the Agent’s demand therefor.

 

(d)           Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the Note
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Agent.

 

(e)           Neither the Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Agent under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Agent:  (i) may consult with
legal counsel (including counsel for the Borrower or the Transferor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation and shall not be responsible for any statements,
warranties or representations made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement or
any of the other Transaction Documents on the part of the Borrower, the
Transferor, or the Servicer or to inspect the property (including the books and
records) of the Borrower, the Transferor, or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 

(f)            Each Secured Party acknowledges that it has, independently and
without reliance upon the Agent, or any of the Agent’s Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party.  Each Secured Party also acknowledges that it
will, independently and without reliance upon the Agent, or any of the Agent’s
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

 

(g)           The Note Purchaser agrees to indemnify the Agent (to the extent
not reimbursed by the Borrower or the Servicer) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Agent hereunder or thereunder; provided that

 

114

--------------------------------------------------------------------------------


 

the Note Purchaser shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, the Note Purchaser agrees to
reimburse the Agent promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Note Purchaser hereunder and/or thereunder and to
the extent that the Agent is not reimbursed for such expenses by the Borrower or
the Servicer.

 

(h)           The Agent may resign at any time, effective upon the appointment
and acceptance of a successor Agent as provided below, by giving at least five
days’ written notice thereof to the Note Purchaser and the Borrower and may be
removed at any time with cause by the Note Purchaser.  Upon any such resignation
or removal, the Note Purchaser shall appoint a successor Agent.  The Note
Purchaser agrees that it shall not unreasonably withhold or delay its approval
of the appointment of a successor Agent; provided that any successor Agent which
is not an Affiliate of Wachovia shall be subject to the prior consent of the
Borrower.  If no such successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the removal of the retiring Agent, then the retiring
Agent may, on behalf of the Secured Parties, appoint a successor Agent which
successor Agent shall be either (i) a commercial bank organized under the laws
of the United States or of any state thereof and have a combined capital and
surplus of at least $50,000,000 or (ii) an Affiliate of such a bank.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement. 
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Article IX shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

(i)            Unless specifically allocated to a specific Note Purchaser
pursuant to the terms of this Agreement, all amounts received by the Agent on
behalf of the Note Purchaser shall be paid by the Agent to each Note Purchaser
in accordance with such Note Purchaser’s respective Commitment Percentage, on
the Business Day received by the Agent, unless such amounts are received after
12:00 noon on such Business Day, in which case the Agent shall use its
reasonable efforts to pay such amounts to the Note Purchaser on such Business
Day, but, in any event, shall pay such amounts to such Note Purchaser not later
than the following Business Day.

 

115

--------------------------------------------------------------------------------


 

ARTICLE X.

TRUSTEE

 

SECTION 10.01                     Designation of Trustee.

 

(a)           Initial Trustee.  The role of Trustee shall be conducted by the
Person designated as Trustee hereunder from time to time in accordance with this
Section 10.01.  Until the Agent shall give to U.S. Bank a Trustee Termination
Notice, U.S. Bank is hereby appointed as, and hereby accepts such appointment
and agrees to perform the duties and obligations of, Trustee pursuant to the
terms hereof.

 

(b)           Successor Trustee.  Upon the Trustee’s receipt of a Trustee
Termination Notice from the Agent of the designation of a successor Trustee
pursuant to the provisions of Section 10.05, the Trustee agrees that it will
terminate its activities as Trustee hereunder.

 

(c)           Secured Party.  The Agent and the Note Purchaser hereby appoint
U.S. Bank, in its capacity as Trustee hereunder, as their agent for the purposes
of perfection of a security interest in the Collateral Portfolio.  U.S. Bank, in
its capacity as Trustee hereunder, hereby accepts such appointment and agrees to
perform the duties set forth in Section 10.02(b).

 

SECTION 10.02                  Duties of Trustee.

 

(a)           Appointment.  The Borrower and the Agent each hereby appoints U.S.
Bank to act as Trustee, for the benefit of the Secured Parties.  The Trustee
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(b)           Duties.  On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Trustee shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

(i)            The Trustee shall make payments pursuant to the terms of the
Servicing Report in accordance with Section 2.04 (the “Payment Duties”).

 

(ii)           The Trustee shall provide to the Servicer a copy of all written
notices and communications identified as being sent to it in connection with the
Loan Assets and the other Collateral Portfolio held hereunder which it receives
from the related Obligor, participating bank and/or agent bank.  In no instance
shall the Trustee be under any duty or obligation to take any action on behalf
of the Servicer in respect of the exercise of any voting or consent rights, or
similar actions, unless it receives specific written instructions from the
Servicer, prior to the occurrence of an Event of Default or the Agent, after the
occurrence of Event of Default, in which event the Trustee shall vote, consent
or take such other action in accordance with such instructions.

 

(c)           (i)            The Agent and each Secured Party further authorizes
the Trustee to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Trustee by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Trustee (acting at the direction of the Agent) as its agent to execute and
deliver all further instruments and documents, and take all further action that
the Agent deems necessary or desirable in order to perfect, protect or more
fully evidence the security interests granted by the Borrower hereunder, or to
enable any of them to exercise

 

116

--------------------------------------------------------------------------------


 

or enforce any of their respective rights hereunder, including, without
limitation, the execution by the Trustee as secured party/assignee of such
financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Loan Assets now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove.  Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Trustee (for the
benefit of the Secured Parties) in the Collateral Portfolio, including to file
financing and continuation statements in respect of the Collateral Portfolio in
accordance with Section 5.01(t).

 

(ii)           The Agent may direct the Trustee to take any such incidental
action hereunder.  With respect to other actions which are incidental to the
actions specifically delegated to the Trustee hereunder, the Trustee shall not
be required to take any such incidental action hereunder, but shall be required
to act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Agent; provided that the
Trustee shall not be required to take any action hereunder at the request of the
Agent, any Secured Parties or otherwise if the taking of such action, in the
reasonable determination of the Trustee, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Trustee to liability hereunder or otherwise (unless it has received
indemnity which it reasonably deems to be satisfactory with respect thereto). 
In the event the Trustee requests the consent of the Agent and the Trustee does
not receive a consent (either positive or negative) from the Agent within 10
Business Days of its receipt of such request, then the Agent shall be deemed to
have declined to consent to the relevant action.

 

(iii)          Except as expressly provided herein, the Trustee shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the Agent or
(y) prior to the Facility Maturity Date (and upon such occurrence, the Trustee
shall act in accordance with the written instructions of the Agent pursuant to
clause (x)).  The Trustee shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Trustee, or the Agent.  The Trustee shall not be deemed to have
notice or knowledge of any matter hereunder, including an Event of Default,
unless a Responsible Officer of the Trustee has knowledge of such matter or
written notice thereof is received by the Trustee.

 

(d)           If, in performing its duties under this Agreement, the Trustee is
required to decide between alternative courses of action, the Trustee may
request written instructions from the Agent as to the course of action desired
by it.  If the Trustee does not receive such instructions within two Business
Days after it has requested them, the Trustee may, but shall be under no duty
to, take or refrain from taking any such courses of action.  The Trustee shall
act in accordance with instructions received after such two Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.  The Trustee shall be entitled
to rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

117

--------------------------------------------------------------------------------


 

(e)           Concurrently herewith, the Agent directs the Trustee and the
Trustee is authorized to enter into the Pledge Agreement, Collection Account
Agreement and Unfunded Exposure Account Agreement.  For the avoidance of doubt,
all of the Trustee’s rights, protections and immunities provided herein shall
apply to the Trustee for any actions taken or omitted to be taken under the
Pledge Agreement, Collection Account Agreement and Unfunded Exposure Account
Agreement in such capacity.

 

SECTION 10.03                     Merger or Consolidation.

 

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 10.04                     Trustee Compensation.

 

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to the Trustee Fees and Trustee Expenses from the Servicer, on behalf
of the Borrower.  To the extent that the Trustee Fees and Trustee Expenses are
not paid by the Servicer, on behalf of the Borrower, the Trustee shall be
entitled to receive the unpaid balance of the Trustee Fees and Trustee Expenses
to the extent of funds available therefor pursuant to the provision of
Section 2.04(a) or (b), as applicable.  The Trustee’s entitlement to receive the
Trustee Fees shall cease on the earlier to occur of:  (i) its removal as Trustee
pursuant to Section 10.05 or (ii) the termination of this Agreement.

 

SECTION 10.05                     Trustee Removal.

 

The Trustee may be removed, with or without cause, by the Agent by notice given
in writing to the Trustee (the “Trustee Termination Notice”); provided,
notwithstanding its receipt of a Trustee Termination Notice, the Trustee shall
continue to act in such capacity until a successor Trustee has been appointed
and has agreed to act as Trustee hereunder; provided that the Trustee shall
continue to receive compensation of its fees and expenses in accordance with
Section 10.04 above while so serving as the Trustee prior to a successor Trustee
being appointed.

 

SECTION 10.06                     Limitation on Liability.

 

(a)           The Trustee may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties.  The Trustee
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Agent or (b) the verbal
instructions of the Agent.

 

(b)           The Trustee may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any

 

118

--------------------------------------------------------------------------------


 

action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.

 

(c)           The Trustee shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties and in the case of the negligent
performance of its Payment Duties.

 

(d)           The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio.  The Trustee shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Trustee shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Trustee.

 

(f)            The Trustee shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

 

(g)           It is expressly agreed and acknowledged that the Trustee is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

 

(h)           Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Trustee may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the Agent,
and shall be entitled at all times to refrain from taking any action unless it
has received instructions from the Servicer or the Agent, as applicable.  The
Trustee shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Agent.  In no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

(i)            The Trustee shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian.  Notwithstanding anything herein to
the contrary, unless appointed as successor Collateral Custodian hereunder, the
Trustee shall have no duty to perform any of the duties of the Collateral
Custodian under this Agreement.

 

119

--------------------------------------------------------------------------------


 

SECTION 10.07                     Trustee Resignation.

 

The Trustee may resign at any time by giving not less than 90 days written
notice thereof to the Agent and with the consent of the Agent, which consent
shall not be unreasonably withheld.  Upon receiving such notice of resignation,
the Agent shall promptly appoint a successor trustee or trustees by written
instrument, in duplicate, executed by the Agent, one copy of which shall be
delivered to the Trustee so resigning and one copy to the successor trustee or
trustees, together with a copy to the Borrower, Servicer and Collateral
Custodian.  If no successor trustee shall have been appointed and an instrument
of acceptance by a successor Trustee shall not have been delivered to the
Trustee within 45 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee. Notwithstanding anything herein to the
contrary, the Trustee may not resign prior to a successor Trustee being
appointed.

 

ARTICLE XI.

MISCELLANEOUS

 

SECTION 11.01                     Amendments and Waivers.

 

(a)           Except as provided in Section 11.01(b), no amendment or
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, the Trustee, the Bank, the
Agent, the Collateral Custodian and Note Purchasers having in excess of 50% of
the Commitment Percentage (the “Required Note Purchasers”), and no termination
or waiver of any provision of this Agreement or consent to any departure
therefrom by the Borrower or the Servicer shall be effective without the written
concurrence of the Agent and Required Note Purchasers. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  For the avoidance of doubt, in the event that an Event of
Default has occurred but has been waived unconditionally and in its entirety in
accordance with the terms hereof, such Event of Default shall be deemed to have
not “occurred” and references to “after the occurrence of an Event of Default”
shall be inapplicable for all purposes in this Agreement or any of the
Transaction Documents, except to the extent otherwise provided for in the
relevant waiver; provided that any waiver which by its terms becomes effective
upon certain conditions precedent being met will not be considered a conditional
waiver solely due to the existence of such conditions precedent if all such
conditions precedent to effectiveness have been satisfied.

 

(b)           Notwithstanding the provisions of Section 11.01(a), the written
consent of Note Purchasers having 100% of the Commitment Percentage shall be
required for any amendment, modification or waiver (i) reducing any outstanding
Advances, or the Yield thereon, (ii) postponing any date for any payment of any
Advance, or the Yield thereon, (iii) modifying the provisions of this
Section 11.01, (iv) increasing the Maximum Facility Amount or (v) extending the
Stated Maturity Date.

 

SECTION 11.02                     Notices, Etc. All notices and other
communications hereunder shall, unless otherwise stated herein, be in writing
(which shall include facsimile communication and communication by e-mail) and
faxed, e-mailed or delivered, to each party hereto, at its address set forth
under its name on the signature pages hereto or at such other address as shall
be designated by such party in a written notice to the other parties hereto.
Notices and

 

120

--------------------------------------------------------------------------------


 

communications by facsimile and e-mail shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received.

 

SECTION 11.03                     No Waiver; Remedies. No failure on the part of
the Agent, the Trustee or the Note Purchaser to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 11.04                     Binding Effect; Assignability; Multiple Note
Purchasers.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Agent, the Note Purchaser, the Trustee, the
Bank, the Collateral Custodian and their respective successors and permitted
assigns. The Note Purchaser and its successors and assigns may assign (i) this
Agreement and the Note Purchaser’s rights and obligations hereunder and interest
herein in whole or in part (including by way of the sale of participation
interests therein) and/or (ii) any Advance (or portion thereof) or any Variable
Funding Note (or any portion thereof) to any Person; provided that the Note
Purchaser and any successor and assign shall only assign its rights and
obligations hereunder to an Affiliate of Wachovia and that such assignee
executes and delivers to the Servicer, the Borrower and the Agent a
fully-executed Transferee Letter substantially in the form of Exhibit O hereto
(a “Transferee Letter”) and a fully-executed Joinder Supplement. None of the
Borrower, the Equityholder, the Transferor or the Servicer may assign any of its
rights and obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of the Note Purchaser and the Agent.

 

(b)           Whenever the term “Note Purchaser” is used herein, it shall mean
Wachovia and/or each of its assignees; provided that each such party shall have
a pro rata share of the rights and obligations of the Note Purchaser hereunder
in such percentage amount (the “Commitment Percentage”) as shall be obtained by
dividing such party’s commitment to fund Advances hereunder by the total
commitment of all parties to fund Advances hereunder. Unless otherwise specified
herein, any right at any time of the Note Purchaser to enforce any remedy, or
instruct the Agent to take (or refrain from taking) any action hereunder, shall
be exercised by the Agent only upon direction by the Required Note Purchasers at
such time.

 

(c)           Notwithstanding any other provision of this Section 11.04, the
Note Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of the Note
Purchaser to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Agent; provided that no such pledge or grant of a security
interest shall release the Note Purchaser from any of its obligations hereunder,
or substitute any such pledgee or grantee for the Note Purchaser as a party
hereto.

 

SECTION 11.05                     Term of This Agreement. This Agreement,
including, without limitation, the Borrower’s obligation to observe its
covenants set forth in Articles V and VI and the Servicer’s obligation to
observe its covenants set forth in Articles V and VI, shall remain in

 

121

--------------------------------------------------------------------------------


 

full force and effect until the Collection Date; provided that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower or the Servicer pursuant to Articles III and IV and
the indemnification and payment provisions of Article VIII and Article XI and
the provisions of Section 11.07, Section 11.08 and Section 11.09 shall be
continuing and shall survive any termination of this Agreement. Notwithstanding
anything herein to the contrary, the Collection Date will be deemed to have
occurred upon payment in full of all Obligations (without giving effect to
clause (ii) of the definition thereof) pursuant to clause (i) of the first
proviso of Section 2.18(b) or pursuant to Section 2.18(c)(i).

 

SECTION 11.06                     GOVERNING LAW; JURY WAIVER. THIS AGREEMENT
SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

 

SECTION 11.07                     Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted to the
Trustee, the Bank, the Agent, the Note Purchaser, the Collateral Custodian and
its Affiliates under Section 8.01 and Section 8.02 hereof, each of the Borrower,
the Servicer and the Transferor agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent, the Note Purchaser, the Trustee,
the Bank and the Collateral Custodian incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Agent, the Note Purchaser, the Trustee, the Bank and the Collateral
Custodian with respect thereto and with respect to advising the Agent, the Note
Purchaser, the Trustee, the Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including reasonable counsel fees and expenses), incurred
by the Agent, the Note Purchaser, the Trustee, the Bank or the Collateral
Custodian in connection with the enforcement of this Agreement or any
Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.

 

(b)           The Borrower, the Servicer  and the Transferor shall pay on demand
any and all stamp, sales, excise and other taxes and fees payable or determined
to be payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other documents to be
delivered hereunder or any other Transaction Document or the funding or
maintenance of Advances hereunder.

 

(c)           The Servicer and the Transferor shall pay on demand all other
reasonable out-of-pocket costs, expenses and Taxes (excluding income taxes)
incurred by the Agent, the Note Purchaser, the Trustee, the Collateral Custodian
and the Bank, including, without

 

122

--------------------------------------------------------------------------------


 

limitation, all costs and expenses incurred by the Agent and the Note Purchaser
in connection with periodic audits of the Borrower’s, the Transferor’s or the
Servicer’s books and records.

 

(d)           For the avoidance of doubt, except with respect to the costs and
expenses to be paid to the Trustee and the Collateral Custodian, costs and
expenses to be paid pursuant to this Section 11.07 shall exclude all allocable
overhead costs and expenses.

 

SECTION 11.08                     No Proceedings. Each of the Servicer and the
Transferor agree that it will not institute against, or join any other Person in
instituting against, the Borrower any proceedings of the type referred to in the
definition of Bankruptcy Event so long as there shall not have elapsed one year
and one day (or such longer preference period as shall then be in effect) since
the Collection Date.

 

SECTION 11.09                     Recourse Against Certain Parties.

 

(a)           No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Agent or any Secured Party as contained in this Agreement or
any other agreement, instrument or document entered into by the Agent or any
Secured Party pursuant hereto or in connection herewith shall be had against any
administrator of the Agent or any Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Agent or any Secured Party or
of any such administrator, as such, by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of each party hereto
contained in this Agreement and all of the other agreements, instruments and
documents entered into by the Agent or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Agent or
any Secured Party or any incorporator, stockholder, affiliate, officer, employee
or director of the Note Purchaser or the Agent or of any such administrator, as
such, or any of them, under or by reason of any of the obligations, covenants or
agreements of the Agent or any Secured Party contained in this Agreement or in
any other such instruments, documents or agreements, or are implied therefrom,
and that any and all personal liability of every such administrator of the Agent
or any Secured Party and each incorporator, stockholder, affiliate, officer,
employee or director of the Agent or any Secured Party or of any such
administrator, or any of them, for breaches by the Agent or any Secured Party of
any such obligations, covenants or agreements, which liability may arise either
at common law or in equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

(b)           Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor, the Equityholder or the Servicer or
any other Person against the Agent or any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Borrower, the Transferor, the
Equityholder and the Servicer each

 

123

--------------------------------------------------------------------------------


 

hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

 

(c)           No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Agent or any Secured Party under or as a
result of this Agreement and the transactions contemplated hereby.

 

(d)           The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

SECTION 11.10                     Execution in Counterparts; Severability;
Integration. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by e-mail in portable document format
(.pdf) or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. In the event that any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the Term-Out Sale and Servicing Agreement and any agreements or
letters (including fee letters) executed in connection herewith contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any fee letter
delivered by the Servicer to the Agent and the Note Purchaser.

 

SECTION 11.11                     Consent to Jurisdiction; Service of Process.

 

(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)           Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the Agent shall
have been notified in accordance herewith. Nothing in this Section 11.11 shall
affect the right of the Note Purchaser or the Agent to serve legal process in
any other manner permitted by law.

 

124

--------------------------------------------------------------------------------


 

SECTION 11.12                     Characterization of Conveyances Pursuant to
the Purchase and Sale Agreements.

 

(a)           It is the express intent of the parties hereto that the conveyance
of the Eligible Loan Assets by the Transferor to the Equityholder and the
Equityholder to the Borrower as contemplated by the Purchase and Sale Agreements
be, and be treated for all purposes (other than accounting purposes and subject
to the tax characterization of the Borrower and the Advances described in
Section 5.01(aa) and Section 5.02(k) hereof) as, a sale by the Transferor and
the Equityholder, as applicable, of such Eligible Loan Assets. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loan Assets by the Transferor to the Equityholder and the Equityholder
to the Borrower to secure a debt or other obligation of the Transferor or
Equityholder, as applicable. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor (in the case of the First Tier Purchase and Sale
Agreement) or the Equityholder (in the case of the Second Tier Purchase and Sale
Agreement), as applicable, then the parties hereto agree that: (i) each of the
Purchase and Sale Agreements shall also be deemed to be a security agreement
under Applicable Law; (ii) the transfer of the Eligible Loan Assets provided for
in the First Tier Purchase and Sale Agreement shall be deemed to be a grant by
the Transferor to the Equityholder of a first priority security interest
(subject only to Permitted Liens) in all of the Transferor’s right, title and
interest in and to the Eligible Loan Assets and all amounts payable to the
holders of the Eligible Loan Assets in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including, without limitation,
all amounts from time to time held or invested in the Controlled Accounts,
whether in the form of cash, instruments, securities or other property;
(iii) the transfer of the Eligible Loan Assets provided for in the Second Tier
Purchase and Sale Agreement shall be deemed to be a grant by the Equityholder to
the Borrower of a first priority security interest (subject only to Permitted
Liens) in all of such Equityholder’s right, title and interest in and to the
Eligible Loan Assets and all amounts payable to the holders of the Eligible Loan
Assets in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, including, without limitation, all amounts from time to time
held or invested in the Controlled Accounts, whether in the form of cash,
instruments, securities or other property; (iv) the possession by the Borrower
(or the Collateral Custodian on its behalf) of Loan Assets and such other items
of property as constitute instruments, money, negotiable documents or chattel
paper shall be, subject to clause (v), for purposes of perfecting the security
interest pursuant to the UCC; and (v) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Borrower for the purpose of perfecting such security interest
under Applicable Law. The parties further agree that any assignment of the
interest of the Borrower pursuant to any provision hereof shall also be deemed
to be an assignment of any security interest created pursuant to the terms of
the Purchase and Sale Agreements. The Borrower shall, to the extent consistent
with this Agreement and the other Transaction Documents, take such actions as
may be necessary to ensure that, if either of the Purchase and Sale Agreements
were deemed to create a security interest in the Eligible Loan Assets, such
security interest would be deemed to be a perfected security interest of first
priority (subject only to Permitted Liens) under Applicable Law and will be
maintained as such throughout the term of this Agreement.

 

125

--------------------------------------------------------------------------------


 

(b)           It is the intention of each of the parties hereto that the
Eligible Loan Assets conveyed by the Transferor to the Equityholder pursuant to
the First Tier Purchase and Sale Agreement and by the Equityholder to the
Borrower pursuant to the Second Tier Purchase and Sale Agreement shall
constitute assets owned by the Borrower and shall not be part of the
Transferor’s estate or the Equityholder’s estate, as applicable, in the event of
the filing of a bankruptcy petition by or against the Transferor or
Equityholder, as applicable, under any bankruptcy or similar law.

 

(c)           The Borrower agrees to treat, and shall cause the Equityholder and
the Transferor to treat, for all purposes (other than accounting purposes and
subject to the tax characterization of the Borrower and the Advances described
in Section 5.01(aa) and Section 5.02(k) hereof), the transactions effected by
the First Tier Purchase and Sale Agreements as sales of assets to the
Equityholder and transactions effected by the Second Tier Purchase and Sale
Agreements as sales of assets to the Borrower. The Borrower and the Servicer
each hereby agree to cause each of the Transferor and the Equityholder, as
applicable, to reflect in the Transferor’s or Equityholder’s financial records,
as applicable, and to include a note in the publicly filed annual and quarterly
financial statements of Ares indicating that: (i) assets related to transactions
(including transactions pursuant to the Transaction Documents) that do not meet
SFAS 140 requirements for accounting sale treatment are reflected in the
consolidated balance sheet of Ares, as finance receivables pledged and
non-recourse, secured borrowings and (ii) those assets are owned by a special
purpose entity that is consolidated in the financial statements of Ares, and the
creditors of that special purpose entity have received ownership and/or security
interests in such assets and such assets are not intended to be available to the
creditors of sellers (or any affiliate of the sellers, other than the Guarantor)
of such assets to that special purpose entity.

 

SECTION 11.13                     Confidentiality.

 

(a)           Each of the Agent, the Note Purchaser, the Servicer, the Trustee,
the Borrower, the Bank, the Equityholder, the Transferor and the Collateral
Custodian shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
Borrower and the Servicer hereto and their respective businesses, and all
information in connection with or related to the Loan Agreements (including but
not limited to any information provided pursuant to Section 6.08), obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys or other agents, including any Approved
Valuation Firm engaged by such party in connection with any due diligence or
comparable activities with respect to the transactions and Loan Assets
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Agent, the Note Purchaser, the Servicer, the
Trustee, the Borrower, the Bank, the Equityholder,  the Transferor and the
Collateral Custodian that such information shall be used solely in connection
with such Excepted Person’s evaluation of, or relationship with, the Borrower
and its affiliates, (ii) disclose the existence of the Agreement, but not the
financial terms thereof, (iii) disclose such information as is required by
Applicable Law and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or

 

126

--------------------------------------------------------------------------------


 

pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents.  Notwithstanding the foregoing provisions of
this Section 11.13(a), the Servicer may, subject to Applicable Law and the terms
of any Loan Agreements, make available copies of the documents in the Servicing
Files and such other documents it holds in its capacity as Servicer pursuant to
the terms of this Agreement, to any of its creditors.  It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 11.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Servicer Termination Events, and priority of payment
provisions.

 

(b)           Anything herein to the contrary notwithstanding, the Borrower, the
Equityholder and the Servicer each hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the Note Purchaser, 
the Trustee or the Collateral Custodian by each other, (ii) by the Agent, the
Note Purchaser,  the Trustee and the Collateral Custodian to any prospective or
actual assignee or participant of any of them provided such Person agrees to
hold such information confidential, or (iii) by the Agent, the Note Purchaser,
the Trustee and the Collateral Custodian to any provider of a surety, guaranty
or credit or liquidity enhancement to the Note Purchaser, as applicable, and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information.  In addition, the Note Purchaser, the Agent, the Trustee
and the Collateral Custodian may disclose any such nonpublic information as
required pursuant to any law, rule, regulation, direction, request or order of
any judicial, administrative or regulatory authority or proceedings (whether or
not having the force or effect of law).

 

(c)           Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Note Purchaser’s, the Agent’s,  the
Trustee’s or the Collateral Custodian’s business or that of their affiliates,
(c) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration to which
the Agent, the Note Purchaser or the Trustee or an officer, director, employer,
shareholder or affiliate of any of the foregoing is a party, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance by the Borrower, the Servicer, the
Equityholder or the Transferor or (e) to any affiliate, independent or internal
auditor, agent, employee or attorney of the Trustee or the Collateral Custodian
having a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer, the
Equityholder or the Transferor.

 

SECTION 11.14                     Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them

 

127

--------------------------------------------------------------------------------


 

relating to such tax treatment and tax structure.  “Tax treatment” and “tax
structure” shall have the same meaning as such terms have for purposes of
Treasury Regulation Section 1.6011-4; provided that with respect to any document
or similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, the
provisions of this Section 11.14 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.

 

SECTION 11.15                     Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the Note
Purchaser or its assets.

 

SECTION 11.16                     Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

SECTION 11.17                     Breaches of Representations, Warranties and
Covenants.

 

For the avoidance of doubt, no breach or default of any representation, warranty
or covenant contained in Sections 4.01, 4.02, 4.03 or 4.05 or 5.01, 5.02, 5.03,
5.04 that does not constitute an Unmatured Event of Default or Event of Default
shall be deemed to be a breach or default hereunder; provided that the foregoing
shall not affect the definition of “Eligible Loan Asset”, the definition of
“Warranty Event”, Sections 2.07(d), 2.07(f), 2.15, 2.21, 3.02(a), 3.04(g),
5.01(n), 8.01, 8.02, 11.05 and the schedules and exhibits hereto.

 

SECTION 11.18                     Assignments of Loan Assets.

 

(a)           Notwithstanding anything to the contrary herein, solely for
administrative convenience and solely in the case of Third Party Acquired Loan
Assets, (i) for purposes of clause (a)(i) of the definition of “Required Loan
Documents”, the chain of endorsements required therein by the third party to the
Transferor, the Transferor to the Equityholder and the Equityholder to the
Borrower may be satisfied by a direct endorsement from the applicable third
party to the Borrower or (ii) delivery of the transfer documents or instruments
required by clause (a)(ii) of the definition of “Required Loan Documents” may be
satisfied by delivery of transfer documents or instruments evidencing the
assignment of such Loan Asset by the applicable third party directly to the
Borrower (and by the Borrower either to the Trustee or in blank).

 

(b)           Nothing in this Section 11.18 shall limit any requirement that all
Loan Assets treated as or represented to be Eligible Loan Assets hereunder or in
any Transaction Document be purchased by Borrower from the Equityholder pursuant
to the Second Tier Purchase and Sale Agreement and by the Equityholder from the
Transferor pursuant to the First Tier Purchase and Sale Agreement (as evidenced
by the Assignments applicable to each Purchase and Sale Agreement) or any
representations or warranties with respect to Loan Assets

 

128

--------------------------------------------------------------------------------


 

so purchased or the liabilities or recourse of the Transferor or Equityholder,
as applicable, pertaining to such sales.

 

ARTICLE XII.

GUARANTY

 

SECTION 12.01                     The Guaranty.

 

(a)           In order to induce Agent, the Note Purchaser and the Trustee to
enter into this Agreement and in recognition of the direct benefits to be
received by the Guarantor from the Borrower Guaranty, the Guarantor hereby
agrees with the Agent and Trustee, on behalf of the Secured Parties as follows: 
the Guarantor hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all Obligations (the
“Guaranteed Obligations”).  If any or all of the indebtedness becomes due and
payable hereunder, the Guarantor unconditionally promises to deposit (or cause
to be deposited) into the Collection Account sufficient funds to pay such
Guaranteed Obligations together with any and all reasonable expenses which may
be incurred by the Agent, Trustee or any other Secured Party in collecting any
of the Guaranteed Obligations.  The Guaranty set forth in this Article XII is a
guaranty of timely payment and not of collection.  The word “indebtedness” is
used in this Article XII in its most comprehensive sense and includes any and
all advances, debts, obligations and liabilities of the Borrower, including
specifically all Guaranteed Obligations, arising in connection with this
Agreement or any other Transaction Document, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

(b)           Notwithstanding any provision to the contrary contained herein or
in any other of the Transaction Documents, to the extent the obligations of the
Guarantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of the
Guarantor hereunder shall be limited to the maximum amount that is permissible
under Applicable Law (including, without limitation, the Bankruptcy Code).

 

SECTION 12.02                     Bankruptcy.

 

Additionally, the Guarantor unconditionally and irrevocably guarantees the
payment of any and all Guaranteed Obligations of the Borrower to any of the
Secured Parties whether or not due or payable by the Borrower upon the
occurrence of any Bankruptcy Event relating to the Borrower, and unconditionally
promises to pay such Guaranteed Obligations to the Trustee for the account of
the Secured Parties, or order, on demand, in lawful money of the United States. 
The Guarantor further agrees that to the extent that the Borrower shall make a
payment or a transfer of an interest in any property to the Agent, any other
Secured Party or the

 

129

--------------------------------------------------------------------------------


 

Trustee, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower, the estate of the Borrower, a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

 

SECTION 12.03                     Nature of Liability.

 

The liability of the Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations of the Borrower
whether executed by the Guarantor, any other guarantor or by any other party,
and the Guarantor’s liability hereunder shall not be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of the Borrower, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Servicer or the Transferor, or (e) any
payment made to the Agent, any other Secured Party or the Trustee on the
Guaranteed Obligations that the Agent, such Secured Party or the Trustee repays
to the Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding. All parties hereto agree that, notwithstanding
anything in the Term-Out Sale and Servicing Agreement to the contrary, the
liability of the Borrower (in the capacity of the “Guarantor” under the Term-Out
Sale and Servicing Agreement) shall not be affected or impaired by any of the
foregoing clauses (a) through (e), as though such clauses related to the
“Guaranteed Obligations” thereunder.

 

SECTION 12.04                     Independent Obligation.

 

The obligations of the Guarantor hereunder is independent of the obligations of
the Borrower, and a separate action or actions may be brought and prosecuted
against the Guarantor whether or not action is brought against the Borrower and
whether or not Borrower is joined in any such action or actions.

 

SECTION 12.05                     Authorization.

 

The Guarantor expressly authorizes the Agent, the Note Purchaser, and the
Trustee without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Guaranteed Obligations or any part thereof in accordance with this
Agreement including any increase or decrease of the rate of interest thereon,
(b) take and hold security from the Guarantor or any other party for the payment
of the Guaranty or the Guaranteed Obligations and exchange, enforce, waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Agent in its sole reasonable discretion may
determine and (d) release or substitute any one or more endorsers, the
Guarantor, the Borrower or other obligors.

 

130

--------------------------------------------------------------------------------


 

SECTION 12.06                     Reliance.

 

It is not necessary for the Agent or any other Secured Party to inquire into the
capacity or powers of the Borrower, the Servicer or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

 

SECTION 12.07                     Waiver.

 

(a)           The Guarantor hereby waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Agent or any other
Secured Party to (i) proceed against the Borrower, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Agent’s or any Secured Party’s power whatsoever.  The Guarantor
hereby waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the Guaranteed Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrower, the Servicer, the Transferor, any other guarantor or
any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower other than payment in full of the Guaranteed Obligations.  The
Agent may, as set forth in Article VII, foreclose on any security held by the
Trustee or exercise any other right or remedy the Agent or any other Secured
Party may have against the Borrower or any other party, or any security, without
affecting or impairing in any way the liability of the Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid in full.  The
Guarantor hereby waives any defense arising out of any such election by the
Agent or any other Secured Party, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of the Guarantor against the Borrower or any other party or any security.

 

(b)           The Guarantor hereby waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations. The Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s, Servicer’s and Transferor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Agent nor any other Secured Party shall have any duty to
advise the Guarantor of information known to it regarding such circumstances or
risks.

 

(c)           The Guarantor hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Secured Parties against the Borrower or any
other guarantor of the Guaranteed Obligations of the Borrower owing to the
Secured Parties (collectively, the “Other Parties”) and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Other Party which it may at any time otherwise have as a result of the
Guaranty until such time as the Guaranteed

 

131

--------------------------------------------------------------------------------


 

Obligations shall have been paid in full.  The Guarantor hereby further agrees
not to exercise any right to enforce any other remedy that the Agent, the other
Secured Parties or the Trustee now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Guaranteed
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Secured Parties to
secure payment of the Guaranteed Obligations of the Borrower until such time as
the Guaranteed Obligations shall have been paid in full (other than contingent
indemnity obligations).

 

SECTION 12.08                     Limitation on Enforcement.

 

The Secured Parties agree that the Guaranty may be enforced only by the action
of the Trustee, on behalf of the Secured Parties and at the direction of the
Agent, and that no Note Purchaser shall have any right individually to seek to
enforce or to enforce the Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Trustee for the benefit of the
Secured Parties under the terms of this Agreement.

 

SECTION 12.09                     Security for Guaranty.

 

All parties hereto agree that the assets of the Guarantor shall secure the
Guaranteed Obligations.  In furtherance of such agreement, the parties hereto
agree that the definition of “Aggregate Unpaids”, as such term is used in the
Term-Out Sale and Servicing Agreement, shall include the Obligations for all
purposes under the Term-Out Sale and Servicing Agreement (other than with
respect to (i) Sections 2.9(a)(7), 2.9(b)(2) and 2.10(a)(7) thereunder and
(ii) determining whether the “Collection Date” has occurred for purposes of
Section 13.6 in the Term-Out Sale and Servicing Agreement in the event that
(x) the “Facility Amount”,  as such term is used in the Term-Out Sale and
Servicing Agreement, is terminated in full pursuant to Section 2.4(b) thereunder
or (y) in the absence of any “Termination Event” (as such term is defined in the
Term-Out Sale and Servicing Agreement), all other “Aggregate Unpaids” (as such
term is defined in the Term-Out Sale and Servicing Agreement) are paid in full
pursuant to and in accordance with Section 2.9 thereunder). For the avoidance of
doubt, the parties hereto further agree that any failure of the Guarantor to pay
any amounts owed hereunder on account of the Guaranteed Obligations shall
constitute a “Termination Event” under Section 10.1(a) of the Term-Out Sale and
Servicing Agreement.

 

ARTICLE XIII.

COLLATERAL CUSTODIAN

 

SECTION 13.01                     Designation of Collateral Custodian.

 

(a)           Initial Collateral Custodian.  The role of Collateral Custodian
with respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 13.01.  Until the Agent shall give to Wells Fargo a Collateral
Custodian Termination Notice, Wells Fargo is hereby appointed as, and hereby
accepts such appointment and agrees to perform the duties and obligations of,
Collateral Custodian pursuant to the terms hereof.

 

132

--------------------------------------------------------------------------------


 

(b)            Successor Collateral Custodian.  Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 13.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

 

SECTION 13.02                     Duties of Collateral Custodian.

 

(a)            Appointment.  The Borrower and the Agent each hereby appoints
Wells Fargo to act as Collateral Custodian, for the benefit of the Secured
Parties.  The Collateral Custodian hereby accepts such appointment and agrees to
perform the duties and obligations with respect thereto set forth herein.

 

(b)            Duties.  From the Closing Date until its removal pursuant to
Section 13.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

(i)            The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to
Section 3.02(a) and Section 3.04(b) hereof in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. 
Within five Business Days of its receipt of any Required Loan Documents, the
related Loan Asset Schedule and a hard copy of the Loan Asset Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been properly executed and have no
mutilated pages, (B) UCC and other filings (required by the Required Loan
Documents) have been made, (C) if listed on the Loan Asset Checklist, an
Insurance Policy exists with respect to any real or personal property
constituting the Underlying Collateral, and (D) the related original balance
(based on a comparison to the note or assignment agreement, as applicable), Loan
Asset number and Obligor name, as applicable, with respect to such Loan Asset is
referenced on the related Loan Asset Schedule (such items (A) through
(D) collectively, the “Review Criteria”).  In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Custodian, the Servicer shall provide
to the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset.  Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Asset Schedule, the Collateral Custodian shall notify the
Agent and the Servicer of such discrepancy within one Business Day, or (ii) any
Review Criteria is not satisfied, the Collateral Custodian shall within one
Business Day notify the Servicer of such determination and provide the Servicer
with a list of the non-complying Loan Assets and the applicable Review Criteria
that they fail to satisfy. The Servicer shall have five Business Days after
notice or knowledge thereof to

 

133

--------------------------------------------------------------------------------


 

correct any non-compliance with any Review Criteria.  In addition, if requested
in writing (in the form of Exhibit N) by the Servicer and approved by the Agent
within 10 Business Days of the Collateral Custodian’s delivery of such report,
the Collateral Custodian shall return any Loan Asset which fails to satisfy a
Review Criteria to the Borrower.  Other than the foregoing, the Collateral
Custodian shall not have any responsibility for reviewing any Required Loan
Documents. Notwithstanding anything to the contrary contained herein, the
Collateral Custodian shall have no duty or obligation with respect to any Loan
Asset checklist delivered to it in electronic form.

 

(ii)           In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided, further, that, the
Collateral Custodian’s duties shall be limited to those expressly contemplated
herein.

 

(iii)          All Required Loan Documents shall be kept in fire resistant
vaults, rooms or cabinets at the locations specified on the address of the
Collateral Custodian on the signature pages attached hereto, or at such other
office as shall be specified to the Agent and the Servicer by the Collateral
Custodian in a written notice delivered at least 30 days prior to such change. 
All Required Loan Documents shall be placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. The Collateral Custodian shall segregate the Required Loan Documents on
its inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to Ares and its Affiliates and subsidiaries; provided, however, the
Collateral Custodian shall segregate any commingled files upon written request
of the Agent and the Borrower.

 

(iv)          On the 12th calendar day of every month (or if such day is not a
Business Day, the next succeeding Business Day), the Collateral Custodian shall
provide a written report to the Agent and the Servicer (in a form mutually
agreeable to the Agent and the Collateral Custodian) identifying each Loan Asset
for which it holds Required Loan Documents and the applicable Review Criteria
that any Loan Asset fails to satisfy.

 

(v)           In performing its duties, the Collateral Custodian shall use the
same degree of care and attention as it employs with respect to similar
collateral that it holds as collateral custodian for others.

 

(c)            (i)            The Collateral Custodian agrees to cooperate with
the Agent and the Trustee and deliver any Required Loan Documents to the Trustee
or Agent (pursuant to a written request in the form of Exhibit N), as
applicable, as requested in order to take any action that the Trustee or the
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including any rights arising with respect to Article VII. In the event the
Collateral Custodian receives instructions from the Trustee, the Servicer or the
Borrower which

 

134

--------------------------------------------------------------------------------


 

conflict with any instructions received by the Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Agent.

 

(ii)           The Agent may direct the Collateral Custodian to take any such
incidental action hereunder.  With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Agent; provided that the Collateral Custodian shall not be required to take any
action hereunder at the request of the Agent, any Secured Parties or otherwise
if the taking of such action, in the reasonable determination of the Collateral
Custodian, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Collateral Custodian to
liability hereunder or otherwise (unless it has received indemnity which it
reasonably deems to be satisfactory with respect thereto).  In the event the
Collateral Custodian requests the consent of the Agent and the Collateral
Custodian does not receive a consent (either positive or negative) from the
Agent within 10 Business Days of its receipt of such request, then the Agent
shall be deemed to have declined to consent to the relevant action.

 

(iii)          The Collateral Custodian shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Collateral Custodian, or the Agent.  The Collateral
Custodian shall not be deemed to have notice or knowledge of any matter
hereunder, including an Event of Default, unless a Responsible Officer of the
Collateral Custodian has knowledge of such matter or written notice thereof is
received by the Collateral Custodian.

 

SECTION 13.03                     Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 13.04                     Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Collateral Custodian Fee Letter.  The Collateral
Custodian shall be entitled to receive the Collateral Custodian Fees to the
extent of funds available therefor pursuant to the provision of
Section 2.04(a) or (b), as applicable.  The Collateral Custodian’s entitlement
to receive the Collateral Custodian Fees shall cease on the earlier to occur
of:  (i) its removal as Collateral

 

135

--------------------------------------------------------------------------------


 

Custodian pursuant to Section 13.05, (ii) its resignation as Collateral
Custodian pursuant to Section 13.07 of this Agreement or (iii) the termination
of this Agreement.

 

SECTION 13.05                     Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the Agent by
notice given in writing to the Collateral Custodian (the “Collateral Custodian
Termination Notice”); provided, notwithstanding its receipt of a Collateral
Custodian Termination Notice, the Collateral Custodian shall continue to act in
such capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder.

 

SECTION 13.06                     Limitation on Liability.

 

(a)           The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties.  The Collateral Custodian may rely conclusively on and shall be
fully protected in acting upon (a) the written instructions of any designated
officer of the Agent or (b) the verbal instructions of the Agent.

 

(b)           The Collateral Custodian may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)           The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its duties in taking and retaining custody of the
Required Loan Documents.

 

(d)           The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio.  The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

(e)           The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)            The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

136

--------------------------------------------------------------------------------


 

(g)           It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)           Subject in all cases to the last sentence of Section 13.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Agent, and shall be entitled at all times to refrain from
taking any action unless it has received instructions from the Servicer or the
Agent, as applicable.  The Collateral Custodian shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Agent.  In no event shall the Collateral Custodian be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Custodian has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

SECTION 13.07                     Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Agent of written
notice of such resignation specifying a date when such resignation shall take
effect.  Upon the effective date of such resignation, or if the Agent gives
Collateral Custodian written notice of an earlier termination hereof, Collateral
Custodian shall (i) be reimbursed for any costs and expenses Collateral
Custodian shall incur in connection with the termination of its duties under
this Agreement and (ii) deliver all of the Required Loan Documents in the
possession of Collateral Custodian to the Agent or to such Person as the Agent
may designate to Collateral Custodian in writing upon the receipt of a request
in the form of Exhibit N; provided that the Borrower shall consent to any
successor Collateral Custodian appointed by the Agent (such consent not to be
unreasonably withheld). Notwithstanding anything herein to the contrary, the
Collateral Custodian may not resign prior to a successor Collateral Custodian
being appointed.

 

SECTION 13.08                     Release of Documents.

 

(a)           Release for Servicing.  From time to time and as appropriate for
the enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Agent), upon written receipt from the Servicer of a request for release
of documents and receipt in the form annexed hereto as Exhibit N, to release to
the Servicer within two Business Days of receipt of such request, the related
Required Loan Documents or the documents set forth in such request and receipt
to the Servicer.  All documents so released to the Servicer shall be held by the
Servicer in trust for the benefit of the Trustee, on behalf of the Secured
Parties in accordance with the terms of this Agreement.  The Servicer shall
return to the Collateral Custodian the Required Loan Documents or other such
documents (i) promptly upon the request of the Agent, or (ii) when the
Servicer’s need therefor in connection with such foreclosure or servicing no
longer exists, unless the Loan Asset shall be liquidated, in which case, the
Servicer shall deliver an additional request for release of documents to the
Collateral Custodian and receipt certifying such liquidation from the Servicer
to the Trustee, all in the form annexed hereto as Exhibit N.

 

137

--------------------------------------------------------------------------------


 

(b)           Limitation on Release.  The foregoing provision with respect to
the release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Agent has consented to such release.  Promptly after delivery to
the Collateral Custodian of any request for release of documents, the Servicer
shall provide notice of the same to the Agent.  Any additional Required Loan
Documents or documents requested to be released by the Servicer may be released
only upon written authorization of the Agent.  The limitations of this paragraph
shall not apply to the release of Required Loan Documents to the Servicer
pursuant to the immediately succeeding subsection.

 

(c)           Release for Payment.  Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit N (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

 

SECTION 13.09                     Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Agent (such consent not
to be unreasonably withheld), require that the Collateral Custodian return each
Required Loan Document (a) delivered to the Collateral Custodian in error or
(b) released from the Lien of the Trustee hereunder pursuant to Section 2.16, in
each case by submitting to the Collateral Custodian and the Agent a written
request in the form of Exhibit N hereto (signed by both the Borrower and the
Agent) specifying the Collateral Portfolio to be so returned and reciting that
the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release).  The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Borrower and the Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

 

SECTION 13.10                     Access to Certain Documentation and
Information Regarding the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Agent access to the Required Loan
Documents and all other documentation regarding the Collateral Portfolio
including in such cases where the Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures. 
Prior to the Closing Date and periodically thereafter at the discretion of the
Agent, the Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Credit Policy and the Servicing Standard, as well as with this Agreement and may
conduct an audit of the Collateral Portfolio, and Required Loan Documents in
conjunction with such a review.  Such review shall be (subject to
Section 5.03(d)(ii)) reasonable in scope and shall be completed in a reasonable
period of time.  Without limiting the foregoing provisions of this
Section 13.10, from time to time on request of the Agent, the Collateral
Custodian shall permit

 

138

--------------------------------------------------------------------------------


 

certified public accountants or other auditors acceptable to the Agent to
conduct, at the expense of the Servicer (on behalf of the Borrower), a review of
the Required Loan Documents and all other documentation regarding the Collateral
Portfolio.

 

SECTION 13.11                     Bailment.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Trustee, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Trustee’s security interest in the Collateral Portfolio
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

 

[Signature pages to follow.]

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING II LLC

 

 

 

 

 

By:

  /s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title:   Chief Financial Officer

 

 

 

 

 

Ares Capital CP Funding II LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (310) 201-4197

 

Confirmation No.: (310) 201-4205

 

 

 

and

 

 

 

Ares Capital CP Funding II LLC

 

280 Park Avenue, 22nd Floor East

 

New York, New York 10017

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (212) 750-1777

 

Confirmation No.: (212) 750-7300

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE GUARANTOR:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

  /s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title:   Chief Financial Officer

 

 

 

 

 

Ares Capital CP Funding LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (310) 201-4197

 

Confirmation No.: (310) 201-4205

 

 

 

and

 

 

 

Ares Capital CP Funding LLC

 

280 Park Avenue, 22nd Floor East

 

New York, New York 10017

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (212) 750-1777

 

Confirmation No.: (212) 750-7300

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

  /s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title:   Chief Financial Officer

 

 

 

 

 

Ares Capital Corporation

 

c/o Ares Management LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (310) 201-4197; (310) 201-4189

 

Confirmation No.: (310) 201-4205; (310) 201-4204

 

 

 

and

 

 

 

Ares Capital Corporation

 

280 Park Avenue, 22nd Floor East

 

New York, New York 10017

 

Attention: Michael J. Arougheti and Raymond Wright

 

Facsimile No.: (212) 750-1777

 

Confirmation No.: (212) 750-7300

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE TRANSFEROR:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

  /s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title:   Chief Financial Officer

 

 

 

 

 

Ares Capital Corporation

 

c/o Ares Management LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, California 90067

 

Attention: General Counsel and Chief Financial Officer

 

Facsimile No.: (310) 201-4197; (310) 201-4189

 

Confirmation No.: (310) 201-4205; (310) 201-4204

 

 

 

and

 

 

 

Ares Capital Corporation

 

280 Park Avenue, 22nd Floor East

 

New York, New York 10017

 

Attention: Michael J. Arougheti and Raymond Wright

 

Facsimile No.: (212) 750-1777

 

Confirmation No.: (212) 750-7300

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title:   Director

 

 

 

 

 

Wachovia Bank, National Association

 

One Wachovia Center, Mail Code:  NC0600

 

Charlotte, North Carolina 28288

 

Attention: Kevin Sunday

 

Facsimile No.: (704) 715-0067

 

Confirmation No: (704) 374-6230

 

 

THE NOTE PURCHASER:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title:   Director

 

 

 

 

 

Wachovia Bank, National Association

 

One Wachovia Center, Mail Code:  NC0600

 

Charlotte, North Carolina 28288

 

Attention: Kevin Sunday

 

Facsimile No.: (704) 715-0067

 

Confirmation No: (704) 374-6230

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ John T. Edwards 

 

 

Name: John T. Edwards

 

 

Title:   Assistant Vice President

 

 

 

 

 

U.S. Bank National Association

 

One Federal Street, Third Floor

 

Boston, Massachusetts 02110

 

Attention: Corporate Trust / CDO Unit — Ares

 

Capital CP Funding II

 

Facsimile No: (866) 738-6062

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ John T. Edwards 

 

 

Name: John T. Edwards

 

 

Title:   Assistant Vice President

 

 

 

 

 

U.S. Bank National Association

 

One Federal Street, Third Floor

 

Boston, Massachusetts 02110

 

Attention: Corporate Trust / CDO Unit — Ares

 

Capital CP Funding II

 

Facsimile No: (866) 738-6062

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE COLLATERAL CUSTODIAN:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Benjamin E. Jordan

 

 

Name: Benjamin E. Jordan

 

 

Title:   Assistant Vice President

 

 

 

 

 

Wells Fargo Bank, National Association

 

ABS Custody Vault

 

1055 10th Avenue SE

 

MAC N9401-011

 

Minneapolis, MN 55414

 

Attention:  Corporate Trust Services — Asset-Backed Securities Vault

 

Phone:  (612) 667-8058

 

Fax:  (612) 667-1080

 

 

 

With a copy to:

 

 

 

Wells Fargo Bank, National Association

 

Sixth Street and Marquette Avenue

 

MAC N9311-161

 

Minneapolis, MN 55479

 

Attention:  Corporate Trust Services — Asset-Backed Administration

 

Phone:  (612) 667-8058

 

Fax:  (612) 667-3464

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

Agreed and Acknowledged by (solely for purposes of Article XII):

 

 

WELLS FARGO SECURITIES, LLC (f/k/a

 

Wachovia Capital Markets, LLC), as the

 

Administrative Agent under the Term-Out Sale

 

and Servicing Agreement

 

 

 

 

By:

  /s/ Mary Katherine DuBose

 

 

Name: Mary Katherine DuBose

 

 

Title:   Managing Director

 

Ares Capital CP Funding II LLC

Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule III are made by
the Borrower and the Servicer under the Note Purchase Agreement, the Transferor
under the First Tier Purchase and Sale Agreement and the Equityholder under the
Second Tier Purchase and Sale Agreement, with respect to all Loan Assets which
are designated as being Eligible Loan Assets on any Borrowing Base Certificate
or are otherwise represented to the Agent or the Note Purchaser as being
Eligible Loan Assets, or are included as Eligible Loan Assets in any calculation
set forth in the Agreement to which this Schedule III is attached.

 

1.             Each such Loan Asset is a perfected first lien, senior secured,
commercial loan evidenced by a note or a credit document and an assignment
document in the form specified in the applicable credit agreement or, if no such
specification, on the LSTA assignment form. Each such Loan Asset and the
Portfolio Assets related thereto is subject to a valid, subsisting and
enforceable first priority perfected security interest (subject only to
Permitted Liens) in favor of the Trustee, on behalf of the Secured Parties, and
the Borrower has good and marketable title to such Loan Asset and the Portfolio
Assets related thereto, free and clear of all Liens other than any Permitted
Liens.

 

2.             The Obligor with respect to each such Loan Asset is organized
under the laws of the United States or any state thereof.

 

3.             Each such Loan Asset is denominated in United States dollars.

 

4.             No such Loan Asset is Margin Stock.

 

5.             The acquisition of such Loan Asset does not cause the Borrower or
the assets constituting the Collateral Portfolio to be required to be registered
as an investment company under the 1940 Act, as amended.

 

6.             As of the related Cut-Off Date, no such Loan Asset is a financing
by a debtor-in-possession in any Bankruptcy Proceeding.

 

7.             No such Loan Asset is principally secured by real estate.

 

8.             Each such Loan Asset constitutes a legal, valid, binding and
enforceable obligation of the Obligor thereunder and each guarantor thereof,
enforceable against each such Person in accordance with its terms, subject to
usual and customary bankruptcy, insolvency and equity limitations.

 

9.             Each such Loan Asset is in the form of, and is treated as,
indebtedness for federal income tax purposes.

 

10.           As of the related Cut-Off Date and at any time prior to the
related Cut-Off Date, except as permitted under clause 43 set forth below,
(i) such Loan Asset is and has been current on all interest and principal
payments under the terms of the related Loan Agreement and

 

III-1

--------------------------------------------------------------------------------


 

(ii) there has been no (a) “event of default” (as defined in the related Loan
Agreement) or (b) any other default, breach, violation or event permitting
acceleration under the terms of any such Loan Asset (of which the Transferor has
actual knowledge) that, in each of the foregoing cases, has not been cured or
waived, unless otherwise approved by the Agent in writing.

 

11.           As of the related Cut-Off Date, the acquisition of each such Loan
Asset by the Borrower, and the Pledge of each such Loan Asset, has been approved
by the Agent.

 

12.           As of the related Cut-Off Date, the Assigned Value of each such
Loan Asset with respect to the related Obligor and its Affiliates after giving
effect to any acquisitions will not be less than $3,000,000 or greater than
$30,000,000, unless the Agent has provided prior approval.

 

13.           The Obligor with respect to each such Loan Asset is not an
Affiliate of the Servicer or the Transferor with respect to such Loan Asset.

 

14.           The acquisition of any such Loan Asset by the Borrower or the
Pledge thereof would not, in the Agent’s commercially reasonable judgment,
(i) violate any Applicable Law or (ii) cause the Agent or the Note Purchaser to
fail to comply with any request or directive (whether or not having the force of
law) from any banking or other Governmental Authority having jurisdiction over
the Agent or the Note Purchaser.

 

15.           No such Loan Asset contravenes any Applicable Law and no part
thereof is in violation of any Applicable Law.

 

16.           Pursuant to the Loan Agreement with respect to such Loan Asset,
either (i) such Loan Asset is freely assignable to the Borrower and able to be
Pledged to the Trustee, on behalf of the Secured Parties, without the consent of
the Obligor or (ii) (a)  all consents necessary for assignment of such Loan
Asset to the Borrower and Pledge to the Trustee for the benefit of the Secured
Parties have been obtained and (b) the Loan Agreement provides that any consents
necessary for future assignments shall not be unreasonably withheld by the
applicable Obligor and/or agent, and the rights to enforce rights and remedies
in respect of the same under the applicable Loan Agreement inure to the benefit
of the holder of such Loan Asset (subject to the rights of any applicable agent
or other lenders).

 

17.           The funding obligations for each such Loan Asset and the Loan
Agreement under which such Loan Asset was created have been fully satisfied and
all sums available thereunder have been fully advanced, or if such Loan Asset is
a Revolving Loan Asset or Delayed Draw Loan Asset, either (i) the Borrower shall
have or have caused to be, at the time of the sale of such Loan Asset to the
Borrower, deposited into the Unfunded Exposure Account an amount in United
States dollars equal to the Unfunded Exposure Equity Amount or (ii) the
Borrowing Base shall have been reduced by the Unfunded Exposure Equity Amount
with respect to such Loan Asset.

 

18.           No such Loan Asset is the subject of any assertions in respect of,
any litigation, right of rescission, set-off, counterclaim or defense, including
the defense of usury, by the related Obligor, nor will the operation of any of
the terms of the Loan Agreements, or the exercise of any right thereunder,
render the Loan Agreements unenforceable in whole or in part,

 

III-2

--------------------------------------------------------------------------------


 

or subject to any litigation, right of rescission, set-off, counterclaim or
defense, including the defense of usury, and no such litigation, right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and the Loan Agreements with respect to the Loan Asset provide for an
affirmative waiver by the related Obligor of all litigation, rights of 
rescission, set-off and counterclaim against the Transferor and its assignees.

 

19.           With respect to each such Loan Asset acquired by the Equityholder
from the Transferor under First Tier Purchase and Sale Agreement and the
Borrower from the Equityholder under the Second Tier Purchase and Sale
Agreement, by the Cut-Off Date on which such Loan Asset is Pledged under the
Note Purchase Agreement and on each day thereafter, the Transferor and the
Equityholder will each have caused its respective master computer records
relating to such Loan Asset to be clearly and unambiguously marked to show that
such Loan Asset has been sold to the Equityholder and the Borrower,
respectively.

 

20.           No such Loan Asset has been repaid, prepaid, satisfied,
subordinated or rescinded, in each case, in full.

 

21.           No such Loan Asset has been sold, transferred, assigned or pledged
by the Borrower to any Person other than the Trustee for the benefit of the
Secured Parties.

 

22.           Such Loan Asset is not subject to withholding tax unless the
Obligor thereon is required under the terms of the related Loan Agreement to
make “gross-up” payments that cover the full amount of such withholding tax on
an after-tax basis in the event of a change of tax law. The transfer, assignment
and conveyance of such Loan Asset (and the other Portfolio Assets related
thereto) from the Transferor to the Equityholder pursuant to the First Tier
Purchase and Sale Agreement and from the Equityholder to the Borrower pursuant
to the Second Tier Purchase and Sale Agreement, are not subject to and will not
result in any fee or governmental charge (other than income taxes) payable by
the Borrower or any other Person to any federal, state or local government.

 

23.           The Obligor with respect to such Loan Asset (and any guarantor of
such Obligor’s obligations thereunder), had full legal capacity to execute and
deliver the Loan Agreement which creates such Loan Asset and any other documents
related thereto.

 

24.           The Obligor of each such Loan Asset is not a Government Authority.

 

25.           Each such Loan Asset (i) was originated or acquired by the
Transferor in the ordinary course of the Transferor’s business and the
Transferor has all necessary licenses and permits to originate or acquire such
Loan Asset in the State where the Obligor was located, and (ii) was sold by the
Transferor to the Equityholder under the First Tier Purchase and Sale Agreement
and sold by the Equityholder to the Borrower under the Second Tier Purchase and
Sale Agreement, and the Borrower and the Equityholder, as applicable, have all
necessary licenses and permits to purchase and own such Loan Assets and enter
into Loan Agreements pursuant to which such Loan Asset was created, in the State
where the Obligor is located.

 

26.           There are no proceedings pending or, to the Borrower’s knowledge,
threatened (i) asserting insolvency of the Obligor of such Loan Asset, or
(ii) wherein the Obligor

 

III-3

--------------------------------------------------------------------------------


 

of such Loan Asset, any other obligated party or any governmental agency has
alleged that such Loan Asset or the Loan Agreement which creates such Loan Asset
is illegal or unenforceable.

 

27.           Each such Loan Asset requires the related Obligor to pay all
maintenance, repair, insurance and taxes, together with all other ancillary
costs and expenses, with respect to the related Underlying Collateral.

 

28.           The Underlying Collateral related to each such Loan Asset has not,
and will not, be used by the related Obligor in any manner or for any purpose
which would result in any material risk of liability being imposed upon the
Transferor, the Equityholder, the Borrower or the Note Purchaser under any
federal, state, local or foreign laws, common laws, statutes, codes, ordinances,
rules, regulations, permits, judgments, agreements or order related to
addressing the environment, health or safety.

 

29.           Each such Loan Asset has an original term to maturity of not
greater than seven years.

 

30.           Each such Loan Asset does not contain confidentiality restrictions
that would prohibit the Note Purchaser or the Agent from accessing all necessary
information with regards to such Loan Asset.

 

31.           As of the related Cut-Off Date, each such Loan Asset has a current
cash coupon of at least 4.00% and such coupon is payable at least quarterly.

 

32.           The aggregate Outstanding Balance for Loan Assets that are Fixed
Rate Loan Assets shall not exceed 15% of the aggregate Outstanding Balance for
all Loan Assets Pledged to the Trustee, on behalf of the Secured Parties.

 

33.           Each such Loan Asset (i) was originated and underwritten, or
purchased and re-underwritten, by the Transferor including, without limitation,
the completion of a due diligence and, if applicable, a collateral assessment
and (ii) is fully documented in a manner consistent in all material respects
with the Credit Policy and such Loan Asset is being serviced by the Servicer in
accordance in all material respects with the Servicing Standard.

 

34.           All of the original or certified Required Loan Documents,
acceptable to the Agent and the Transferor, with respect to such Loan Asset have
been, or will be, delivered to the Trustee within two Business Days of the
applicable Cut-Off Date, and all Servicing Files are being or shall be
maintained at the principal place of business of the Servicer in Los Angeles,
California in accordance with documented safety procedures approved by the
Agent.

 

35.           As of the related Cut-Off Date, each such Loan Asset is not
subject to clause (a) or (d) of the definition of “Material Modification”.

 

36.           Each such Loan Asset is not an extension of credit by the
Transferor to the Obligor for the purpose of (i) making any past due principal,
interest or other payments due on such Loan Asset, (ii) preventing such Loan
Asset or any other loan to the related Obligor from becoming past due or
(iii) preventing such Loan Asset from becoming defaulted.

 

III-4

--------------------------------------------------------------------------------


 

37.           Each such Loan Asset is an “Eligible Asset” as defined in
Rule 3a-7 under the 1940 Act.

 

38.           Each such Loan Asset which was issued after July 18, 1984 is in
registered form for purposes of the Code.

 

39.           The Obligor with respect to such Loan Asset, on the applicable
date of determination,  (i)  is a business organization (and not a natural
person) duly organized and validly existing under the laws of its jurisdiction
of organization; (ii) is a legal operating entity or holding company; (iii) has
not entered into the Loan Asset primarily for personal, family or household
purposes; and (iv) as of the related Cut-Off Date, is not the subject of a
Bankruptcy Event, and is not in financial distress and has not experienced a
material adverse change in its condition, financial or otherwise, in each case,
as determined by the Servicer in its reasonable discretion unless approved in
writing by the Agent.

 

40.           All information provided by the Borrower or the Servicer to the
Agent in writing with respect to such Loan Asset is true and correct in all
material respects as of the date such information is provided.

 

41.           Each such Loan Asset is not an Equity Security and does not
provide for the conversion into an Equity Security at any time on or after the
date it is included as part of the Collateral Portfolio.

 

42.           No selection procedure adverse to the interests of the Secured
Parties was utilized by the Borrower in the selection of such Loan Asset for
inclusion in the Collateral Portfolio.

 

43.           Each such Loan Asset is not a Loan Asset with respect to which
interest required by the Loan Agreement to be paid in cash has previously been
deferred or capitalized as principal and not subsequently paid in full; unless
the Obligor has commenced paying in cash current interest required to be paid in
cash.

 

44.           Each such Loan Asset is not a participation interest in all or a
portion of a loan.

 

45.           For any Cut-Off Date prior to the date on which Agent and JPMorgan
shall enter into an intercreditor agreement in which JPMorgan shall affirm it
has no Lien with respect to any of the Collateral Portfolio sold pursuant to the
Purchase and Sale Agreements and Pledged under this Agreement, the Agent shall
receive, on such Cut-Off Date with respect to each Loan Asset, a release or
confirmation of release (acceptable to the Agent in its sole discretion),
executed by JPMorgan, of any Lien of JPMorgan with respect to such Loan Asset
that has been sold pursuant to the Purchase and Sale Agreements and Pledged
under this Agreement.

 

III-5

--------------------------------------------------------------------------------